



COURT
OF APPEAL FOR BRITISH COLUMBIA




Citation:



PHS Community Services Society

v. Canada (Attorney General),









2010 BCCA 15




Date: 20100115

Dockets: CA036159; CA036158

Docket: CA036159

Between:

PHS Community Services Society, Dean Edward Wilson and Shelly Tomic

Respondents/Cross
Appellants

(Plaintiffs)

And:

Attorney General of Canada

Appellant/Cross
Respondent

(Defendant)

And:

Attorney General
of British Columbia

Respondent

And:

British Columbia
Civil Liberties Association, Vancouver Coastal Health Authority and Dr. Peter
AIDS Foundation

Intervenors

- and -

Docket: CA036158

Between:

Vancouver Area Network of Drug Users (VANDU)

Respondent/Cross
Appellant

(
Plaintiff
)

And:

Attorney General of Canada and Minister of Health for
  Canada

Appellants/Cross
Respondents

(
Defendants
)

And:

Attorney General of British Columbia

Respondent

And:

British Columbia Civil Liberties Association, Vancouver Coastal
Health Authority and Dr. Peter AIDS Foundation

Intervenors



Corrected
Judgment:  On January 25, 2010 the style of proceedings was amended.  The text
of the judgment was corrected at paras. 59, 67, 68, 70,
82, 83, 87, 201 and 230




Before:



The Honourable Madam Justice Rowles





The Honourable Madam Justice Huddart





The Honourable Madam Justice D. Smith




On appeal from: Supreme
Court of British Columbia, October 31, 2008

(PHS Community Services Society v. Canada (Attorney General)
,
Docket No. S075547) and May 27, 2008 and February 19, 2009
(
Vancouver Area Network of Drug Users (VANDU) v. Canada (Attorney General)
,
Docket No. S065587)




Counsel for the Appellant/Cross
  Respondent (Defendant) Attorney General of Canada



R. Frater
W. P. Riley





Counsel for the
  Respondents/Cross Appellants (Plaintiffs) PHS Community Services Society,
  Dean Edward Wilson and Shelly Tomic



J. J. Arvay, Q.C.
M. Pongracic-Speier
F. A. Schroeder







Counsel for the Respondent,
  Attorney General of British Columbia



C. E. Jones
K. Wolfe





Counsel for the Respondent/Cross
  Appellant (Plaintiff) VANDU



J.
  W. Conroy, Q.C.
S. J. Mulhall, Q.C.





Counsel for the Intervenor,
  British
Columbia Civil Liberties Association



R. D. W. Dalziel
D. Webster, Q.C.





Counsel for the Intervenor,
  Vancouver Coastal Health Authority



S. M. Tucker





Counsel for the Intervenor,
Dr. Peter AIDS Foundation



A.
  I. Nathanson
M. Tsurumi





Place and Date of Hearing:



Vancouver, British Columbia





April
  27  29, 2009





Place and Date of Judgment:



Vancouver, British Columbia





January 15, 2010





Concurred in by:





The Honourable Madam Justice Rowles





Written Reasons by
:





The Honourable Madam Justice Huddart (Page 27, para. 80)





Dissenting Reasons by:





The Honourable Madam Justice D. Smith (Page 73, para. 200)






Reasons for Judgment of the Honourable Madam Justice
Rowles:

Introduction

[1]

I have had the privilege of reading in draft the
reasons for judgment of Justices Huddart and Smith.  Justice Huddart would
allow the cross-appeal brought by PHS Community Services Society (PHS), Dean
Edward Wilson and Shelly Tomic, from the order dismissing their application for
a declaration that ss. 4(1) and 5(1) of the
Controlled Drugs and
Substances Act
, S.C. 1996, c. 19 [
CDSA
] do not apply to the
Vancouver Safe Injection Site (Insite) by reason of the application of the
doctrine of interjurisdictional immunity.  I agree with Justice Huddarts
reasons on the cross-appeal as well as her reasons on the following issues: 
the question of standing; the suitability of the summary trial process; the
admissibility of some but not all of the fresh evidence and the new evidence;
and the trial judges award of costs.

[2]

Justice Smith has concluded that the appeal
brought by the Attorney General of Canada (Canada) from the trial judges
order allowing the alternative claim advanced by PHS based on s. 7 of the
Canadian
Charter of Rights and Freedoms
, ought to be allowed.  I respectfully
disagree.

[3]

While my concurrence with Justice Huddarts
reasons makes consideration of PHSs alternative claim under s. 7
unnecessary, I will nevertheless consider the arguments made on Canadas
appeal.  The alternative claim was accepted by the trial judge and the issues
on appeal from the resulting order were fully argued before us.  In my opinion,
the evidence establishes that the application of ss. 4(1) and 5(1) of the
CDSA
to Insite, operating as it does in the Downtown Eastside of Vancouver (DTES),
would engage the s. 7 interests of life, liberty and security of the
person of the personal respondents in the PHS action and others similarly
situated and, further, that such application would not accord with the
principles of fundamental justice because of overbreadth.

[4]

In my opinion, Canadas appeal from the judges
order based on PHSs alternative claim under s. 7 of the
Charter
ought to be dismissed.  My reasons for reaching that conclusion follow.

The
relevant provisions of the
Controlled Drugs and Substances Act

[5]

Section 4(1) of the
CDSA
provides as
follows:

4(1)      Except as authorized
under the regulations, no person shall possess a substance included in Schedule
I, II or III.

[6]

Under the
CDSA
, possession has the
meaning assigned by s. 4(3) of the
Criminal Code
, R.S.C. 1985, c.
C-46 (as amended):

4(3)      For the purposes of this Act,

(a)        a
person has anything in possession when he has it in his personal possession or
knowingly

(i)         has
it in the actual possession or custody of another person, or

(ii)        has
it in any place, whether or not that place belongs to or is occupied by him,
for the use or benefit of himself or of another person; and

(b)        where one of two or more
persons, with the knowledge and consent of the rest, has anything in his
custody or possession, it shall be deemed to be in the custody and possession
of each and all of them.

[7]

Sections 5(1) and (2) of the
CDSA
provide:

5(1)      No person shall traffic in a substance included in Schedule
I, II, III or IV or in any substance represented or held out by that person to
be such a substance.

(2)      No person shall, for
the purpose of trafficking, possess a substance included in Schedule I, II, III
or IV.

[8]

The word traffic is defined in s. 2(1) of
the
CDSA
:

traffic means, in respect of a substance included in any of
Schedules I to IV,

(a)        to
sell, administer, give, transfer, transport, send or deliver the substance,

(b)        to
sell an authorization to obtain the substance, or

(c)        to offer to do anything
mentioned in paragraph (a) or (b).

Background to the litigation and the nature of PHSs alternative
claim

[9]

The events that prompted this litigation are
described at the outset of the trial judges reasons which are indexed at 2008
BCSC 661.  The Federal Minister of Health had granted exemptions under
s. 56 of the
CDSA
so that, while within Insites premises, drug
users were not liable to prosecution for possessing a controlled substance
contrary to s. 4(1)

of

the
CDSA
, and nor were the
staff, for trafficking, contrary to s. 5(1).  The section under which the
exemptions were granted provides:

56.       The Minister may, on
such terms and conditions as the Minister deems necessary, exempt any person or
class of persons or any controlled substance or precursor or any class thereof
from the application of all or any of the provisions of the Act or the
regulations if, in the opinion of the Minister, the exemption is necessary for
a medical or scientific purpose or is otherwise in the public interest.

[10]

The initial exemptions, based on necessity for a
scientific purpose, were granted for a term of three years commencing 12
September 2003.  The exemptions were subsequently extended to 31 December 2007,
and then to 30 June 2008.  When no further extensions appeared to be
forthcoming, two separate actions were commenced, one by PHS and two of its
clients, Mr. Dean Wilson and Ms. Shelly Tomic, and the other by the
Vancouver Area Network of Drug Users (VANDU).

[11]

PHS operates Insite under a contractual
arrangement with the Vancouver Coastal Health Authority.  PHS is a non-profit
organization whose main purpose is to provide housing and support to
individuals in the DTES.  PHS describes its constituents as those who are
homeless or at risk of homelessness due to multiple barriers to stable housing
associated with a combination of unemployment, addiction, chronic illness and
mental health problems.

[12]

Mr. Wilson and Ms. Tomic are residents of the DTES,
and representative users of Insite. Mr. Wilson is an injection drug user who
has been addicted to heroin for approximately 38 years. He contracted Hepatitis
C from injection drug use in approximately 1969 and is unemployed. Ms. Tomic
has long been addicted to illicit drugs, including a 12-to 13-year addiction to
heroin. She also has Hepatitis C and is disabled by depression and rheumatoid
arthritis.

[13]

In its action, PHS claimed that Insite is a
health care undertaking, authority for the operation of which lies with the
Province, and that the federal constitutional power to legislate with respect
to criminal law cannot interfere with the provincial constitutional power with
respect to health care because of the doctrine of interjurisdictional
immunity.  The trial judge rejected that claim but accepted PHSs alternative
claim, which was that ss. 4(1) and 5(1) of the
CDSA
are
unconstitutional and should be struck down because they deprive persons
addicted to one or more controlled substances of access to health care at
Insite and therefore violate the right conferred by s. 7 of the
Canadian
Charter of Rights and Freedoms
, Part I of the
Constitution Act, 1982
,

being Schedule B to the
Canada Act 1982

(U.K.), 1982, c.
11

[
Charter
] to life, liberty, and security of the person, and
the right not to be deprived thereof except in accordance with the principles
of fundamental justice.

[14]

VANDU, a non-profit society whose primary
purpose as an advocate on behalf of drug users is to increase the capacity of
addicts to live healthy lives by promoting local, regional and national harm
reduction, education, intervention and peer support, sought the following
declarations, none of which was granted by the trial judge (quoted at para. 6):

1.         The conduct of the staff in the ordinary course of
business at Insite does not involve the commission of any offences at law;

2.         The
CDSA
and the regulations do not apply
to the medical treatment at Insite of persons addicted to a controlled
substance;

3.         The offence of the possession of all addictive
drugs as set out in Schedules I, II and III of the
CDSA
violates
s. 7 of the
Charter
; and

4.         Section 56 of the
CDSA
,
which vests an unfettered discretion in the Minister to grant an exemption from
the provisions of the
CDSA
, is unconstitutional.

[15]

Canada opposed the granting of any of the relief
claimed in either action.  Canada argued that the impugned provisions of the
CDSA
are valid federal law and that the doctrine of interjurisdictional immunity has
no application.  On the constitutional challenge to the legislation based on
s. 7 of the
Charter
, Canada argued that no interest in life,
liberty or security of the person under s. 7 was engaged but, if a
s. 7 interest were engaged, the plaintiffs have not been deprived of any
such interest contrary to the principles of fundamental justice because the
application of valid criminal prohibitions in respect of the possession and
trafficking of illicit drugs to the plaintiffs is not arbitrary, overly broad,
grossly disproportionate, or otherwise constitutionally objectionable (quoted
at para. 7).  In the further alternative, Canada argued that if the plaintiffs
s. 7 rights were infringed, any such infringement would be saved by
s. 1 of the
Charter
.

[16]

The trial judge concluded that, in relation to
the personal respondents in the PHS action and others who were similarly situated,
all three interests protected by s. 7 were engaged.  He further concluded
that the deprivation of the right to life, liberty and security of the person
which would result from the application of ss. 4(1) and 5(1) to the users and
staff of Insite would not accord with the principles of fundamental justice. 
On the latter point, the trial judge held that, if applied in the context in
which Insite operates, ss. 4(1) and 5(1) of the
CDSA
would be
arbitrary, overbroad and grossly disproportionate in their effects.  He further
held that the impugned provisions could not be saved by s. 1 of the
Charter
.

The order

[17]

The part of the trial judges order made on 27
May 2008 that is relevant to PHSs alternative claim and Canadas appeal reads
as follows:

THIS COURT DECLARES AND ORDERS THAT

...

3.         ss. 4(1) and 5(1) of the
Controlled Drug
and Substances Act
, S.C. 1996, c. 19 are inconsistent with s. 7
of the
Charter
, are not justified under section 1 of the
Charter
,
and are of no force and effect,

4.         the effect of the declaration of constitutional
invalidity is suspended until June 30, 2009, and

5.         users and staff at
Insite, acting in conformity with the operating protocol now in effect, are
granted a constitutional exemption from the application of ss. 4(1) and
5(1) of the
Controlled Drug and Substances Act
, S.C. 1996, c. 19 
until June 30, 2009; ...

[18]

In light of the 2008 decision of the Supreme
Court of Canada in
R. v. Ferguson
, 2008 SCC 6
,
[2008] 1
S.C.R. 96

[
Ferguson
] at paras. 33-34, 37-38, 40, 46, 59-61,
65, 71-74, the appropriate remedy in cases where a law has an unconstitutional
application is to declare the law of no force or effect and leave it to
Parliament to decide whether to enact a new law that accords with the
Constitution.

[19]

By suspending his declaration of invalidity in
this case, the trial judge ensured that ss. 4(1) and 5(1) continue to
operate as they did in the past and in circumstances where there could be no
constitutional objection.  But, at the same time, it was necessary to exempt the
users and staff at Insite (acting in conformity with the operating protocol
then in effect from the application of ss. 4(1) and 5(1) of the
CDSA
in order to give effect) to their constitutional rights.

[20]

I note that the approach the judge took is
consistent with that of the Ontario Court of Appeal in
R.

v.

Parker
(2000), 146 C.C.C. (3d) 193 (Ont. C.A.)[
Parker
], where the law
prohibiting possession of marihuana was held to be contrary to s. 7 in its
application to Mr. Parker.  While
Parker
predated
Ferguson
,
the approach taken was prescient of what the Supreme Court of Canada required
in
Ferguson.

[21]

I further note that in
Parker
the Court
held that the possibility of an exemption under s. 56 of the
CDSA
,
depending as it does on the unfettered and unstructured discretion of the
Minister of Health, is not consistent with the principles of fundamental
justice.  I agree with that opinion.

Framing
the issues and some preliminary observations

[22]

Canada has stated the issues on appeal as
follows:

Whether s. 4(1) of the
CDSA
infringes the rights
guaranteed by s. 7 of the
Charter
, and if so, whether that law
constitutes a reasonable limit on s. 7 rights; and

whether s. 5(1) of the
CDSA
infringes the rights guaranteed by s. 7 of the
Charter
, and if so,
whether that law constitutes a reasonable limit on s. 7 rights.

[23]

In VANDUs submission, Canada has framed the
issues too broadly and argues that a narrower statement of the issues, which
indicates the context in which the judge found the infringement of the rights
protected by s. 7 would occur, would have been preferable.

[24]

I agree that the way in which Canada has framed
the issues and couched its arguments largely ignores the context in which PHSs
s. 7 claim was advanced.  It is with that in mind that I make two
preliminary observations.

[25]

The first is that the foundation for the trial
judges analysis and conclusions rests in part on three critical findings of
fact the judge made that are not disputed by Canada:

[87]      Whatever the shortcomings in the science
surrounding the assessment of outcomes at Insite, and however the disputes may
be resolved among those who engage in the assessment of the efficacy of safe
injection sites generally, or Insite in particular, all of the evidence adduced
by PHS, VANDU and Canada supports some incontrovertible conclusions:

1.         Addiction is an
illness.  One aspect of the illness is the continuing need or craving to
consume the substance to which the addiction relates.

2.         Controlled substances
such as heroin and cocaine that are introduced into the bloodstream by
injection do not cause Hepatitis C or HIV/AIDS.  Rather, the use of unsanitary
equipment, techniques, and procedures for injection permits the transmission of
those infections, illnesses or diseases from one individual to another; and

3.         The risk of morbidity and mortality associated
with addiction and injection is ameliorated by injection in the presence of
qualified health professionals.

[26]

The trial judge went on to make the following
critical findings concerning the residents of the DTES who are addicted to
heroin, cocaine and other controlled substances:

[88]      What is less certain and more controversial are the
root causes of addiction.  The evidence adduced in these proceeding regarding
the character of the DTES, many of its inhabitants, and the nature of addiction
leads me to the following assessment.

[89]      Residents of the DTES
who are addicted to heroin, cocaine, and other controlled substances are not
engaged in recreation.  Their addiction is an illness frequently, if not invariably,
accompanied by serious infections and the real risk of overdose that compromise
their physical health and the health of other members of the public.  I do not
assign or apportion blame, but I conclude that their situation results from a
complicated combination of personal, governmental and legal factors:  a mixture
of genetic, psychological, sociological and familial problems; the inability,
despite serious and prolonged efforts, of municipal, provincial and federal
governments, as well as numerous non-profit organizations, to provide
meaningful and effective support and solutions; and the failure of the criminal
law to prevent the trafficking of controlled substances in the DTES as
evidenced by the continuing prevalence of addiction in the area.

[27]

My second observation is that the trial judge
found, unsurprisingly, that the facts in the case before him were not analogous
to those found in
R. v. Malmo-Levine; R. v. Caine
, 2003 SCC 74, [2003] 3
S.C.R. 571 [
Malmo-Levine
], and that the issues decided in
Malmo-Levine
were not determinative of the issues he had to decide.  In
Malmo-Levine
,
the appellant used marihuana for recreation and pleasure, whereas those who
inject drugs at Insite suffer from the illness of addiction to a drug or drugs
proscribed in the
CDSA
and their need to inject the drug is a material
part of their illness.  The users of Insite do not use it directly to
treat their addiction, but the assistance and services they receive at Insite
virtually eliminate the risk of overdose that is a feature of their illness and
they avoid the risk of being infected or of infecting others by injection. 
Insite also provides them with access to counselling and consultation that may
lead to abstinence and rehabilitation.  All of the services provided to addicts
at Insite constitute health care.
Malmo-Levine
was concerned with the
use of marihuana for purely recreational purposes, not the health care of
addicts resorting to Insites continuum of services.  As the trial judge held
at paras. 135-36 of his reasons, the
Malmo-Levine
decision does not
resolve the issues raised by PHSs alternative claim under s. 7.

The
interests protected under s. 7

[28]

Section 7 of the
Charter
provides:

Everyone has the right to life,
liberty and security of the person and the right not to be deprived thereof
except in accordance with the principles of fundamental justice.

[29]

It is clear from the trial judges reasons that
he used a contextual approach when determining that each of the three s. 7
interests was engaged in this case and in determining that the deprivation of
those interests would not be in accordance with the principles of fundamental
justice.

[30]

The trial judges conclusions as to the
interests engaged under s. 7 are amply supported by the evidence.  As the trial
judges reasons are readily available, I will, for the most part, simply make
reference to paragraphs in his decision to highlight the supporting evidence.

[31]

A detailed description of the DTES and its
multiple problems and the background leading to the establishment of Insite are
contained in paras. 13-46 of the reasons.

[32]

There was no dispute in the court below that
drug addiction is an illness and that the definition of addiction given by the
Canadian Society of Addiction Medicine is an accepted one (at paras. 47-48). 
The nature of the illness of addiction, as described by Dr. David Marsh,
appears at paras. 50-55. Dr. Frank Evans, whose affidavit evidence was
tendered by Canada, disputed little of Dr. Marshs evidence, but
Dr. Evans expressed a preference for an abstinence-based approach to treat
addiction.  A summary of the matters on which Dr. Evans disagreed with
Dr. Marsh appears at paras. 57-58.

[33]

The background and circumstances of the personal
respondents, Mr. Wilson and Ms. Tomic, described as representative
users of Insite, are set out at paras. 60-70 of the reasons.

[34]

The judges description of how Insite operates
appears below:

[71]      Insite is located on East Hastings Street between
Carrall and Main Streets.  It is open daily from 10:00 a.m. to 4:00 a.m. the
following day.  The facility is known to DTES residents.  Police refer addicts
to it.  Insite operates under an extensive and detailed operating protocol
approved by Health Canada.  It is staffed by a combination of PHS, Health
Authority and community workers.

[72]      Users must be 16 years of age or over, must sign a
user agreement, release and consent form, must agree to adhere to a code of
conduct, and cannot be accompanied by children.  Users must register at each
visit to the site and each is asked to identify the substance that will be
injected.  No substances are provided by staff.  It goes without saying that
the substances brought to Insite by users have been obtained from a trafficker
in an illegal transaction.  Users are obviously in possession of their
substance en route to Insite.  Approximately 60% of the drugs injected are
opioids, of which two-thirds are heroin and one-third morphine or
hydromorphone.  Approximately 40% of injected drugs are stimulants,
approximately 90% of which are cocaine and 10%, methamphetamine.

[73]      Insite has 12 injection bays.  Users are provided
with clean injection equipment which is the only equipment that can be used at
the site.  Users are monitored by staff during injection.  Nurses and
paramedical staff provide treatment in the event of overdose and contact a
physician and the ambulance service as necessary.  Overdoses vary in severity and
treatment.

[74]      The protocol permits pregnant women to use Insite. 
They are required to undergo a more intensive assessment than others before
being allowed access to the injection room.  Those women are also referred to a
clinic and child daycare facilities directly managed by the Health Authority,
which provides pre- and post-natal care to pregnant women who are actively
using illegal substances.

[75]      Users who have completed an injection are assessed
by staff.  They may be discharged to the chill-out lounge or treated by a
nurse in the treatment room for injection-related conditions.  Users requiring
extensive or ongoing care are referred to the closest primary care facility,
either the Downtown Community Health Centre or the Pender Clinic.

[76]      Staff and support workers interact with users at
Insite on a one-to-one basis.  Users are provided with health care information,
counselling and referrals to Health Authority and other service providers. 
Records indicate that in 2005, 2006 and 2007, staff made 2,270, 1,828, and
2,269 referrals, respectively, to community clinic, hospital emergency,
outpatient medical mental health, emergency shelter and community services; and
to addiction counselling, housing, withdrawal, methadone treatment, drug recovery,
and miscellaneous other services.

[77]      Since the fall of 2007,
the staff has also been able to refer users to Onsite, a detox centre located
above Insite which permits Insite to provide detox on demand.  Onsite is a drug
free environment supported by physicians who are addiction specialists and
general practitioners, nurses and peers.  Users may also be referred to
residential detox and additional treatment services.

[35]

The evidence of the personal respondents and the
judges findings on the nature and extent of the health care crisis and
epidemic in the DTES reveals the impact of the application of ss. 4(1) of
the
CDSA
on addicted persons in the DTES and how that is related to
addicted persons engaging in unsafe practices, which result in overdoses and the
spread of infectious diseases and other harms.

[36]

The trial judge held that s. 4(1) engages
the right to life, the right to liberty, and the right to security of the
person with respect to the activities of addicts at Insite.  The evidence
supporting each of his conclusions in that regard is overwhelming.

[37]

The judge held that the right to life is engaged
because the risk of mortality resulting from overdose can be managed within
Insite whereas prohibiting injection within its confines would invite the opposite. 
In paragraph 20 of his reasons, he referred to the affidavit of Mr. Donald
McPherson, who was the director of the Carnegie Centre, which is located in the
heart of the DTES.  Mr. McPherson, who later became Vancouvers Drug
Policy Co-ordinator, described in an affidavit what he had observed about the
increasing problems caused by addiction in the DTES and referred to a 1994
report prepared by Coroner J.V. Cain, entitled
Report on the Task Force
into Illicit Narcotic Overdose Deaths in British Columbia
.  The report was
prompted by the coroners investigation of overdose deaths in Vancouver which
had risen from 16 in 1987 to 200 in 1993.  In 1996, Dr. Whynot, then
Vancouvers medical health officer, issued a report describing the major
impacts of injection drug use on the health system in Vancouver.  The judges
reasons provide details of the extensive life-threatening health problems in
the DTES:

[22]      ... Dr. Whynot
concluded that injection drug use was leading to an increased incidence and
prevalence of symptomatic infectious disease including HIV/AIDS, Hepatitis A, B
and C, and skin- and blood-borne infections; frequent drug overdoses resulting
in significant morbidity and mortality; increased hospital and emergency
service utilization such as treatment for HIV-related disease, septicaemia and
endocarditis; increased ambulance responses and emergency room visits in
response to drug overdoses; fetal exposure to addictive substances with both
short-term and long-term consequences; increased pressure on all
community-level outreach nursing and medical services; an increased need for
community-level hospice palliative care; and worsening consequences for
associated conditions such as mental illness.

[38]

The judge referred as well to a report of an
Expert Advisory Committee (EAC)(at para. 16).  The EAC had been struck to
provide a report to the Federal Minister of Health, and in its report of 31
March 2008, it described the characteristics of approximately 1,000 users
surveyed in the DTES, as follows:

§

have been injecting drugs for an average of 15 years;

§

majority (51%) inject heroin and 32% cocaine;

§

87% are infected with Hepatitis C virus and 17% with human
immunodeficiency virus;

§

18% are aboriginal;

§

20% are homeless and many more live in single resident rooms;

§

80% have been incarcerated;

§

38% are involved in the sex trade;

§

21% are using methadone; and

§

59% reported a
non-fatal overdose in their lifetime.

[39]

In rejecting Canadas argument that such a risk
is self-imposed, the judge held that the root cause of death derives from the
illness of addiction, and therefore a law that prevents access to health care
services that could prevent death engages the right to life (at
paras. 140-42).

[40]

The judge held that the right to liberty is
engaged because the
CDSA
comprehends the possibility of prosecution and
incarceration of Insite users for possession of controlled substances (at
para. 143).  The appellant does not dispute that the liberty interests of
the respondents, Mr. Wilson and Ms. Tomic, and others similarly situated,
are engaged because the penalty for commission of the offence of possession
under s. 4(1) of the
CDSA
may be imprisonment.

[41]

I note as well a second aspect of liberty that
was recognized by the Ontario Court of Appeal in
Parker
.  The first
comes from a violation of the right to liberty through the act of the state
imprisoning someone.  The second comes when the state impedes the right to make
decisions that are of fundamental personal importance through a threat of
prosecution.  As stated in
Parker
by Rosenberg J.A.:

[103]

To intrude into
that decision-making process through the threat of criminal prosecution is a
serious deprivation of liberty.  The evidence established that Parkers choice
was a reasonable one.  He has lived with this illness for many years.  In
those circumstances, a court should not be too quick to stigmatize his choice
as unreasonable.

[42]

In this case, the application of s. 4(1) of
the
CDSA
would have the effect of interfering with the liberty of the
personal respondents and those who are similarly situated by foreclosing a
choice to minimize the potentially life-threatening hazards of overdose and
other serious and life-threatening illnesses through the health services
offered at Insite.  To argue, as Canada does, that other options or choices are
available to minimize such risks ignores the judges undisputed findings about
the nature of addiction, combined with his findings about the multiple problems
facing the addicts who inhabit the DTES.

[43]

Canada asserts on this appeal that under
s. 5(1), the liberty interests of the staff at Insite are not engaged. 
However, that position appears to rest either on the assumption that
prosecutorial discretion would be exercised against laying a charge or on the
assumption that a defence to the trafficking charge was available.  In my view,
neither the hope of a favourable exercise of prosecutorial discretion nor the
prospect of succeeding on an untested defence on the facts can displace the
jeopardy which conviction for the offence of trafficking in a controlled drug
obviously presents in loss of liberty to members of the staff at Insite.

[44]

The judge found that security of the person is
threatened because s. 4(1) of the
CDSA
would have the effect of
denying access to a health care facility where the very serious health risks
associated with addiction are diminished.  The judge found that the nature of
addiction is such that denying addicts health care services that would
ameliorate the effects of their condition, and therefore management of the harm,
engages security of the person (at paras. 144-46).

[45]

Contrary to some of Canadas submissions, there
was simply no conflict of substance in the evidence underpinning the judges
conclusion that all three interests referred to in s. 7 were engaged in
the circumstances of this case.

[46]

Justice Smiths point of disagreement with the
trial judges reasons is on the question of whether the right not to be
deprived of the right to life, liberty and security of the person except in
accordance with the principles of fundamental justice was made out on the
evidence in this case.  It is on that issue that I disagree with my colleagues
analysis and it is to that issue that I now turn.

The right not to be deprived of the right to life, liberty and
security of the person except in accordance with the principles of fundamental
justice

[47]

After finding that each of the interests
referred to in s. 7 of the
Charter
were engaged, the judge went on
to find the impugned provisions, in their application to Insite, to be
arbitrary and, if not arbitrary, then grossly disproportionate or overbroad and
hence not in accordance with the principles of fundamental justice (at paras.
148-53).

[48]

The principles of fundamental justice are to be
found in the basic tenets of our legal system:
Re B.C. Motor Vehicle Act
,
[1985] 2 S.C.R. 486 at 503.  In
Rodriguez v. British Columbia (Attorney
General)
, [1993] 3 S.C.R. 519 [
Rodriguez
], Sopinka J. said (at 591)
that those principles must not be so broad as to be no more than vague
generalizations about what our society considers to be ethical or moral and
that the principles of fundamental justice must be capable of being identified
with some precision and applied to situations in a manner which yields an
understandable result.

[49]

On the appeal, Canada advanced arguments to the
effect that no principle of fundamental justice was at play in this case. 
Reference to the following paragraphs of Canadas factum is adequate to capture
those arguments:

It is certainly difficult to capture with any sort of
precision what principle of fundamental justice may be at play here.  Is it a
rule based on the nature of addiction, or on the need to have flexible offences
that differentiate between types of offenders?  It is difficult to see how a
rule intended to provide exemptions for addicts from drug laws would be:

(a)        susceptible
to precise articulation (how addicted must you be before you lose the ability
to choose?)

(b)        be
vital to the operation of the justice system; or

(c)        promote
respect for the rule of law, when the most frequent offenders of a law are
excused from compliance.

In fact, it is difficult to see
this case as anything but a tenuous claim of constitutional overbreadth.  The
Respondents originally sought only narrow exemptions from the laws to permit
the injection of drugs at Insite, suggesting their real complaint is that the
laws are overbroad if they prevent addicts and other users from having a
supervised injection site.  Overbreadth analysis requires a large measure of
deference to legislators.  As pointed out previously, Parliament can
justifiably cast the net broadly in addressing the harms of the drug trade.

[50]

This is not a case in which the judge posited a
new principle of fundamental justice.  His reference to laws that are
arbitrary, or if not arbitrary, grossly disproportionate or overbroad mirrors
well-accepted principles of fundamental justice firmly rooted in our
jurisprudence.

[51]

A law is overbroad when the state uses means
which are broader than is necessary to accomplish the states objective:
R. v.
Heywood
, [1994] 3 S.C.R. 761 [
Heywood
] at 792-94.
In
R. v. Demers
, 2004 SCC 46, [2004] 2 S.C.R. 489 [
Demers
],
the Court noted:

[37]      It is a
well-established principle of fundamental justice that criminal legislation
must not be overbroad:
R. v. Heywood
, [1994] 3 S.C.R. 761;
Winko
,
supra
;
Canadian Foundation for Children, Youth and the Law v. Canada
(Attorney General)
, [2004] 1 S.C.R. 76, 2004 SCC 4;
R. v.

Nova
Scotia Pharmaceutical Society
, [1992] 2 S.C.R. 606.

[52]

While the Supreme Court of Canada referred to
gross disproportionality as the test for overbreadth in
R. v. Clay
, 2003
SCC 75, [2003] 3 S.C.R. 735 at paras. 38-39, the Court reiterated the
principles enunciated in
Heywood
in its more recent decision in
Demers
at paras. 37-43.

[53]

In
Heywood
, the Supreme Court of Canada
considered whether a section in the
Criminal Code
enacted for the
purpose of protecting children from becoming victims of sexual offences was in
accordance with the principles of fundamental justice.  The impugned section
made it a crime for persons convicted of specified offences to be found
loitering in or near a school ground, playground, public park or bathing area. 
There was no dispute that the liberty interest of the accused was engaged in
Heywood
because breach of the prohibition was punishable on conviction with
imprisonment as a potential consequence.  By way of overview to the question
before the Court, Cory J. said at 790:

The question this Court must decide
is whether this restriction on liberty is in accordance with the principles of
fundamental justice.  The respondent [accused] conceded in oral argument
that a prohibition for the purpose of protecting the public does not
per se
infringe the principles of fundamental justice.
R. v. Lyons
,
[1987] 2 S.C.R. 309, at pp. 327-34, held that the indeterminate detention
of a dangerous offender, the purpose of which was the protection of the public,
did not
per se
violate s. 7.  In light of that decision this
concession was appropriate.  If indeterminate detention in order to
protect the public does not
per se
violate s. 7, then it follows
the imposition of a lesser limit on liberty for the same purpose will not in
itself constitute a violation of s. 7.
The question, then, is
whether some other aspect of the prohibition contained in s. 179(1)(b)
violates the principles of fundamental justice.  In my opinion it
does.  It applies without prior notice to the accused, to too many places,
to too many people, for an indefinite period with no possibility of
review.  It restricts liberty far more than is necessary to accomplish its
goal.

[Emphasis added.]

[54]

What must be considered in an overbreadth
analysis was further elucidated by Cory J. at 792-93:

Overbreadth analysis looks at the means chosen by the state in relation
to its purpose.
In considering whether a legislative provision is
overbroad, a court must ask the question: are those means necessary to achieve
the State objective?  If the State, in pursuing a legitimate objective, uses
means which are broader than is necessary to accomplish that objective, the
principles of fundamental justice will be violated because the individuals
rights will have been limited for no reason.  The effect of overbreadth is that
in some applications the law is arbitrary or disproportionate
.

...

In analyzing a statutory provision
to determine if it is overbroad, a measure of deference must be paid to the
means selected by the legislature.
While the courts have a
constitutional duty to ensure that legislation conforms with the
Charter
,
legislatures must have the power to make policy choices
.  A court
should not interfere with legislation merely because a judge might have chosen
a different means of accomplishing the objective if he or she had been the
legislator.  It is true that s. 7 of the
Charter
has a wide
scope.  This was stressed by Lamer J. (as he then was) in
Re B.C.
Motor Vehicles Act
,
supra
, at p. 502.  There he observed:

Sections 8 to 14 are illustrative of deprivations of those
rights to life, liberty and security of the person in breach of the principles
of fundamental justice.

However,
before it can be found
that an enactment is so broad that it infringes s. 7 of the
Charter
,
it must be clear that the legislation infringes life, liberty or security of
the person in a manner that is unnecessarily broad, going beyond what is needed
to accomplish the governmental objective.

[Emphasis added.]

[55]

It is also a well-recognized principle of
fundamental justice that laws should not be arbitrary:
Chaoulli v. Quebec
(Attorney General)
, 2005 SCC 35, [2005] 1 S.C.R. 791 [
Chaoulli
], at
para. 129;
Malmo-Levine
, at para. 135;
Rodriguez,
at
para. 147.  As noted by McLachlin C.J.C. and Major J. in
Chaoulli
(at para. 130):

[130]    A law is arbitrary when
it bears no relation to, or is inconsistent with, the objective that lies
behind [it].  To determine whether this is the case, it is necessary to
consider the state interest and societal concerns that the provision is meant
to reflect.

[56]

At para. 131, the Chief Justice and Justice
Major added:

In order not to be arbitrary, the limit on life, liberty and
security requires not only a theoretical connection between the limit and the
legislative goal, but a real connection on the facts.  The onus of showing lack
of connection in this sense rests with the claimant.  The question in every
case is whether the measure is arbitrary in the sense of bearing no real
relation to the goal and hence being manifestly unfair.
The more serious
the impingement on the persons liberty and security, the more clear must be
the connection.  Where the individuals very life may be at stake, the
reasonable person would expect a clear connection, in theory and in fact,
between the measure that puts life at risk and the legislative goals.


[Emphasis added.]

[57]

In
Chaoulli
, Justices Binnie and LeBel
agreed (at para. 232) that a law which is arbitrary is not in accordance with
the principles of fundamental justice and further agreed that a law is
arbitrary if it bears no relation to, or is inconsistent with, the objective
that lies behind the [legislation].  However, they were of the view that the
Quebec law at issue in that case was not arbitrary.  They were also of the view
that, since the law was not a criminal law, the test in
Morgentaler
of
manifest unfairness had no application.

[58]

A law that is grossly disproportionate, even if
not arbitrary, is also not in accordance with the principles of fundamental
justice.  The Supreme Court of Canada has said that the principle of
fundamental justice which embodies the gross disproportionality principle is
not limited to a consideration of the penalty attached to conviction; it
includes a consideration of the laws effects on accused persons when
considered in light of the objective of protecting them from the harm caused by
the proscribed drug:
Malmo-Levine
,

at paras. 141, 143, 169.

[59]

On this appeal, Canada also argued that the PHS respondents
and VANDU are trying to invent a new principle of fundamental justice such as
the one that was tried and rejected in
Auton (Guardian ad litem of) v.
British Columbia (Attorney General)
, 2004 SCC 78, [2004] 3 S.C.R. 657 [
Auton
]
at para. 66.  In my view, this argument has no substance for it bears no
relationship to the judges findings or analysis in this case.
Auton
was a s. 15
Charter
claim advanced on the ground that the Province
had failed to provide funding for the treatment of autism.  Section 7 was
raised fleetingly in
Auton
and the principle of fundamental justice
the petitioners said was violated by the failure to fund treatment was not
clearly identified.

[60]

Canada also asserts that the trial judge
overstepped his judicial role and ruled on the wisdom of the
CDSA
rather
than its constitutionality.  Canada argues that the court converted a policy
dispute into a legal one.  In my view, this argument must also fail.  If a law
is determined to be not in accordance with the principles of fundamental
justice, the court is performing its legitimate judicial role and is not
trenching on matters of policy when declaring the law to be unconstitutional. 
On this point, I agree with the following submission made by PHS in its factum:

... once the Supreme Court of
Canada determined that the framers of the Constitution decided that the
principles of fundamental justice had a substantive component and not merely
the procedural component as argued by the Attorneys General in
Reference
Motor Vehicle Act
, [1985] 2 S.C.R. 486 at 10-34, some blurring of the lines
between the policy making function of the legislature and the adjudicative
function of the Court has been inevitable.  However, when a law meets the
threshold of being arbitrary, grossly disproportionate or overbroad, there is
no longer any deference required to the legislative policy making choices. 
This is now a matter for the judiciary.

[61]

Canada argues that the question of whether safe
injection sites such as Insite ought to exist in Canada is a controversial
one.  That is not a reason to cause the court to fail to carry out its
constitutional function and duty.  There are many cases where the courts have
intervened to invalidate laws that might be described as controversial:  laws pertaining
to abortion, gay and lesbian rights, private health care, collective bargaining
and any number of criminal laws such as constructive murder.  The fact that a
law may be controversial law does not, for that reason alone, bar judicial
review and invalidation.  Chief Justice McLachlins comments in
Chaoulli
,
at para. 107, are apposite:

[107]    While the decision about the type of health care
system Quebec should adopt falls to the Legislature of that province, the
resulting legislation, like all laws, is subject to constitutional limits,
including those imposed by s. 7 of the
Charter
.
The fact that
the matter is complex, contentious or laden with social values does not mean
that the courts can abdicate the responsibility vested in them by our
Constitution to review legislation for
Charter
compliance when citizens
challenge it.
As this Court has said on a number of occasions, it is the
high duty of this Court to insure that the Legislatures do not transgress the
limits of their constitutional mandate and engage in the illegal exercise of
power:
Re B.C. Motor Vehicle Act
, [1985] 2 S.C.R. 486, at p. 497,
per Lamer J. (as he then was), quoting
Amax Potash Ltd. v.
Government of Saskatchewan
, [1977] 2 S.C.R. 576, at p. 590, per
Dickson J. (as he then was).

[Emphasis added.]

[62]

I would add that in this case, I doubt that the
accuracy of the assertion that the operation of Insite is controversial in a
policy sense.  In this province, there is no longer any serious debate about
the need for Insite as a health care facility, as Justice Huddart has explained
in her reasons.  All of the provincial authorities, including the Attorney General
of British Columbia and the Vancouver Police, agree that Insite is a necessary
component in dealing with the scourge of addiction in the DTES.

[63]

What may have been debatable at Insites
inception was whether its presence might increase drug-related loitering, drug
dealing or drug-related crime; however, the EAC Report commissioned by the
federal government shows that none of these concerns have in fact materialized
(trial judges reasons at para. 85).  Similarly, there might have been a
concern that Insite would increase drug use in the community but the same EAC
Report concluded that there is no evidence of that.

[64]

There might also have been a concern that Insite
would send a message that drug use is acceptable.  Again, the EAC Report
concluded that not only is this not a valid concern but the opposite is, in
fact, the case.  As noted in the Report,  the publicity surrounding [Safe Injection
Sites] serves mainly to draw attention to the dangers of addiction and the
miseries of addicts.

[65]

In my respectful view, Canadas arguments
misstate the foundation and effect of the judges decision.  To say that the
effect of Pitfield J.s judgment is to require Parliament to carve out an
exception to the laws of possession and trafficking for addicts, the most
frequent offenders of the drug laws simply ignores the judges findings,
well-grounded in the evidence, about the effect of addiction on persons living
in the DTES.  Moreover, it is a gross exaggeration to suggest, as Canada does,
that the implications of the judgment, which applies exclusively to Insite, are
akin to requiring an exception from the law of theft for kleptomaniacs, or
an exception from the impaired driving laws for alcoholics.

[66]

In its factum, Canada also put forward the
following argument:

The trial judges approach is inconsistent with basic
principles that lie at the heart of the rule of law.  The rule of law embraces at
least three specific principles, one of which has been described as the
creation and maintenance of an actual system of positive laws which preserves
and embodies the more general principle of normative order.

The approach taken by the
Respondents, and accepted by the trial judge, would effectively turn the rule
of law on its head by dictating that where a particular individual breaks the
law with such frequency and persistence that he or she becomes unable to comply
with it, it is unconstitutional to apply the law to that person.  Thus the
Respondents contend that it is unconstitutional for a law which seeks to
prevent the harms associated with drug use to be applied to those who have
chosen to use such dangerous and harmful substances despite the legal
prohibition.  The Respondents then take this argument one step further, through
their assertion that because the law cannot be constitutionally applied to
those who cannot comply with it, the law cannot be applied to anyone.  This
argument, if accepted, would undermine the rule of law by effectively carving
out an exception to the
CDSA
for those who most persistently disregard
it, and then using that exception as a basis for invalidating the law itself.

[67]

With deference, that argument misstates or
misapprehends PHSs alternate claim, as set out in paragraph 13 of these
reasons.  The focus of the claim was on the effect of the provisions on the use
of Insite; that is, to deprive persons addicted to one or more controlled
substances of access to the health care provided at Insite.

[68]

The question the trial judge had to determine
was whether the right of the personal respondents and others similarly situated
not to be deprived of life, liberty and security of the person except in
accordance with the principles of fundamental justice had been established. 
As noted above, the findings of the trial judge support the view that
ss. 4(1) and 5(1), as applied to Insite, would, in the words of
Cory J. in
Heywood
, infringe life, liberty or security of the
person in a manner that is unnecessarily broad, going beyond what is needed to
accomplish the governmental objective.

[69]

What Sopinka J. said in
Rodriguez
at
594, appears to me to be apposite in relation to all three of the rights
engaged in this case:

Where the deprivation of the
right in question does little or nothing to enhance the states interest
(whatever it may be), it seems to me that a breach of fundamental justice will
be made out, as the individuals rights will have been deprived for no valid
purpose.

[70]

The PHS respondents confined their alternative
claim with respect to ss. 4(1) and 5(1) of the
CDSA
to the very
specific context of Insite as a health care facility in the DTES and the trial
judge directed his analysis to the claim that was made.  The judges reasons do
not suggest that the impugned provisions of the
CDSA
should be found to
be unconstitutional simply because they are ineffective or cannot be complied
with.  However, that does not mean that the ineffectiveness of the
CDSA
when it comes to the addicts in the DTES is irrelevant.  The addicts in the
DTES who use Insite are not flouting the law because it suits their lifestyle
or because of some personal preference or in an act of civil disobedience,
as was the case in
Malmo-Levine
, at paras. 81, 86-87,174, 185.  The
import of the judges analysis is that, by virtue of their long-term addictions
to hard drugs combined with their poverty, mental and physical disabilities,
histories of sexual and physical abuse, homelessness, genetic, psychological,
sociological and familial problems, this very vulnerable population is one
where the possession offence provisions of the
CDSA
have no salutary
effect and fail to meet the objective of Parliament by its enactment.

[71]

As to the objectives of the
CDSA
, it is important
to note that harm reduction has been a component of Canadas drug strategy for
many years.  As early as 1984, the stated goal of Canadas Drug Strategy was
to reduce the harm associated with alcohol and other drugs to individuals,
families and communities.  In 2002, the House of Commons Special Committee on
the Non-Medical Use of Drugs recommended that Canadas Drug Strategy identify
harm reduction as a core component of Canadian drug policy that supports
interventions to maintain the health of individuals and minimize the public
health risks associated with substance use.  (Policy for the New Millennium: 
Working Together to Redefine Canadas Drug Strategy, Report of the Special
Committee on Non-Medical Use of Drugs, December 2002, Recommendation #25).

[72]

This same Committee rejected the dichotomy
between harm reduction and an abstinence-based treatment model.  The Committee
noted:  According to Canadas Drug Strategy, harm reduction is a realistic,
pragmatic, and humane approach to substance abuse, as opposed to attempting
solely to reduce the use of drugs.  The Committee stated (at FN 187):

Evidence before the Committee clearly established that the
definition of harm reduction is subject to debate and controversy.  Some
witnesses recognized that harm reduction is commonly misunderstood and often
perceived as encouraging drug use, whereas most would agree that it is part of
a continuum of care that can include the long-term goal of abstinence.
The
Committee believes it is unproductive to suggest a dichotomy between harm
reduction and an abstinence-based treatment model, as both are essential to
address the harmful use of substances and dependence.


[Emphasis added.]

[73]

The Committee specifically considered the
creation of a safe injection facility in the DTES because it recognized that
that community presented a public health disaster.  It recommended that there
be experimental trials that include protocols for rigorous scientific
assessment and evaluation.  As a result, Insite was granted an exemption from
the provisions of the
CDSA
.

[74]

In my opinion, this is not a case which lacked
the necessary evidentiary foundation from which the trial judge could conclude
that ss. 4(1) and 5(1) of the
CDSA
, if applied to Insite, would be
overbroad because the individual respondents and others similarly situated will
have been deprived of their rights to life, liberty and security of the person
for no valid reason.

[75]

The trial judge held that in its application to
Insite, the provisions of the
CDSA
were inconsistent with the states
interest in fostering individual and community health, and preventing death and
disease, and further, that the blanket prohibition contributes to the very
harm it seeks to prevent. (at para. 152)  His conclusions in that regard are
amply supported by the evidence.  Without Insite, addicts will be

forced
back into the alleys and flophouses where they will continue to inject hard
drugs, but in squalid conditions, thereby risking illness and death, not only
to themselves but also to others in the community who become infected through
the sharing of dirty needles or through intimate contact with an infected
person.

[76]

It is also my opinion that the evidence in this
case establishes that application of ss. 4(1) and 5(1) of the
CDSA
to the health care facilities at Insite would not accord with the principles of
fundamental justice because of the grossly disproportionate effect the
application of those provisions would have on the addicts who avail themselves
of Insites safe injection site and health care.  The effect of the application
of the
CDSA
provisions to Insite would deny persons with a very serious
and chronic illness access to necessary health care and would come without any
ameliorating benefit to those persons or to society at large.  Indeed,
application of those provisions to Insite would have the effect of putting the
larger society at risk on matters of public health with its attendant human and
economic cost.

Principles
of fundamental justice and section 1 of the
Charter

[77]

My conclusion that ss. 4(1) and 5(1) of the
CDSA
, if applied to Insite, are not in accord with the principles of
fundamental justice because they are overbroad leads me to the further conclusion
that the impugned provisions cannot be saved by s. 1 because they fail the
minimal impairment branch of the s. 1 analysis:
Heywood
, at 802-3.

Conclusion

[78]

As stated at the outset of my reasons, I agree
with Justice Huddarts reasons on the issue of interjurisdictional immunity and
therefore agree with the result which she reached which was to allow the PHSs
cross-appeal, thus making Canadas appeal from PHSs alternative claim moot.

[79]

However, on the footing that Canadas appeal
from the judges order on PHSs alternative claim is the only matter before the
Court, I would dismiss Canadas appeal for the reasons I have stated.

The Honourable Madam Justice Rowles

Reasons for Judgment of the Honourable
Madam Justice Huddart:

[80]

The federal Minister of Health and the Vancouver
Coastal Health Authority disagree about what the public interest requires to
deal with the health crisis presented by injection drug use in Vancouvers Downtown Eastside. Their difference of opinion is narrow. They both accept that
the provision of clean water and needles to chronic drug addicts by health care
workers is legal and desirable to reduce the harm to users and those with whom
they associate. They part company on whether the Health Authority can permit
health care workers to provide those materials to chronic addicts in illegal
possession of drugs in a provincially-authorized health care facility where
those workers can supervise an addicts injection of those drugs as a vital
part of the facilitys health services to that population.

[81]

In partnership with the respondent, PHS
Community Services Society (PHS), and with the co-operation of the Vancouver
Police Department, the Health Authority provides that injection supervision
service at a facility known as Insite Supervised Injection Site (Insite).
From 12 September 2003 to 30 June 2008, health care workers at Insite were
exempted from prosecution for the offences of possession (s. 4(1)) and
trafficking (s. 5(1)) under the
Controlled Drugs and Substances Act
,
S.C. 1996, c. 19 [
CDSA
],

by a ministerial order authorized
by s. 56 of that
Act
. The exemption letter described the scope of
the exemption this way:

Scope of the Exemption

This exemption is being granted under section 56 of the
Controlled
Drugs and Substances Act
(
CDSA
), on the basis that it is necessary
for the scientific purpose of permitting research under the Vancouver
Supervised Injection Site Scientific Research Pilot Project Proposal to be
conducted without contravening the relevant provisions of the
CDSA
.

The following classes of persons are hereby exempted as set
out below from the application of subsection 4(1) of the
CDSA
as that
provision applies to the possession of the controlled substances specified
below:

·

all staff members are exempted, while they are within the
interior boundaries of the site, from the offence of simple possession of any
controlled substance in the possession of a research subject or that is left
behind by a research subject within the interior boundaries [of] the site, if
such possession [is] to fulfil [sic] their functions and duties in connection
with the pilot research project;

·

research subjects are exempted, while they are within the
interior boundaries of the site, from the offence of simple possession of a
controlled substance intended for self-injection, if possession of the
controlled substance is for the purpose of self-injection by the research
subject; this exemption does not cover controlled substances that are self-administered
by other means than injection, e.g. smoking, inhaling, etc.

The [persons in charge] are also
hereby exempted from the application of subsection 5(1) of the
CDSA
while they are within the interior boundaries of the site, but only to the
extent necessary to allow them to transfer, give and deliver for disposal any
controlled substance found at the site to a police officer in accordance with
the procedures set out in paragraph 9 of the Other Terms and Conditions on
page 6 of this letter.

[82]

In March 2008, PHS, VANDU and the personal respondents
(respondents) set down for summary trial actions they had begun earlier. The
Vancouver Area Network of Drug Users (VANDU) began its action on 30 August
2006, 12 days before the original ministerial exemption was to expire. It then
applied for an interim constitutional exemption. Before that motion was to be
heard, the ministerial exemption was extended to 31 December 2007. PHS began
its action in August 2007. At about the same time, the Minister established
an expert advisory committee (the EAC) to study the effectiveness of Insite
and extended his exemption until 30 June 2008. The EAC released its final
report on 11 April 2008.

[83]

When these parties came to believe the federal
Minister of Health was not going to grant a further extension and that Insite
would have to close on 30 June 2008, they set their actions for
summary trial. The trial of both began on 27 April 2008. The
provincial Attorney General appeared as a party under s. 8 of the
Constitutional
Question Act
, R.S.B.C. 1996, c. 68
.

[84]

As a result of comments by counsel for PHS
during the trial, on 2 May 2008, the Health Authority formally
applied for a three-year extension of the exemption, so it might complete the
research goals of the Project identified in the EACs final report. In his
letter accompanying the application, the Director of the Health Authority
described its purpose as to complete the full analysis of [the Projects]
impact on the transmission of blood-borne infections, overdose fatalities, and
impact on the acute care system, including emergency departments. The
provincial Minister of Health wrote a letter to the federal Minister of Health on
6 May 2008 in support of that application, noting:

The Insite facility is an important component of the
health-based approach to the treatment of addiction that the Province of
British Columbia has developed along with municipalities, health authorities,
non-governmental organizations and others. []

British Columbia believes that we
must be flexible and innovative in our responses to health challenges such as
addiction. Senior officials at Vancouver Coastal Health and at the Ministry of
Health, including British Columbias Provincial Health Officer, Dr. Perry
Kendall, have found Insite to be an effective treatment tool within an overall
continuum of care and believe that it should continue operating in the public
interest.

[85]

The trial continued and, on 27 May 2008,
Pitfield J. declared the impugned ss. 4(1) and 5(1) of the
CDSA
constitutionally invalid as inconsistent with s. 7 of the
Canadian
Charter of Rights and Freedoms
, Part I of the
Constitution Act, 1982
,
being Schedule B to the
Canada Act 1982
(U.K.), 1982, c. 11 [
Charter
].
He suspended the operation of his order for 12 months and granted a
constitutional exemption to accord with the s. 56 ministerial exemption
for this time period, writing at para. 159 (2008 BCSC 661, 293 D.L.R.
(4th) 392, 85 B.C.L.R. (4th) 89):

I suspend the effect of the
declaration of constitutional invalidity until June 30, 2009.  In the interim,
and in accordance with the direction of the Supreme Court of Canada in
R. v.
Ferguson
, 2008 SCC 6, 228 C.C.C. (3d
)
385

at para. 46, I
grant users and staff at Insite, acting in conformity

with the operating
protocol now in effect
,
a constitutional exemption

from the
application of ss. 4(1) and 5(1) of the
CDSA
.

[86]

Six months later, on 19 December 2008, the
Director General of the Drug Strategy and Controlled Substances Directorate of
Health Canada returned the Health Authoritys application noting in his
accompanying

letter that

an exemption was not required at this
time in view of the trial judges order that provided the users and staff of
Insite with a constitutional exemption from the application of [the impugned
provisions] until June 30, 2009. By then, the Attorney General of Canada and
the Minister of Health for Canada had filed appeals from the trial judges
declaration and order for costs. The respondents then cross appealed both the
dismissal of their applications for a declaration that ss. 4(1) and 5(1)
of the
CDSA
do not apply to Insite on the basis of the doctrine of
interjurisdictional immunity as a provincial health care facility or service
under the exclusive jurisdiction of the Province of British Columbia, pursuant
to ss. 92(7), (13) and (16) of the
Constitution Act, 1867
, and the
dismissal of VANDUs further application for a declaration that s. 56 of
the
Act
is unconstitutional as enabling the Minister of Health to
deprive persons of their right to liberty and security of the person under
s. 7 of the
Charter.

[87]

On this appeal, the Health Authority intervenes in
support of the cross appeals on the division of powers issue. The Attorney
General of British Columbia agrees with the respondents on the division of
powers issue, arguing it is for the Province alone to make decisions relating
to the provision of health care services in response to local health needs. He
seeks an order that the
Controlled Drugs and Substances Act
, properly
interpreted, does not restrict the delivery of supervised injection and other
legitimate health services by a provincially-authorized and regulated facility
such as Insite. The provincial Attorney considers that the federal Minister is
using Parliaments prohibition of drugs and his discretionary control over
exemptions to effect an unconstitutional end in circumstances where Canadas
criminal law power is little affected, if at all, by British Columbias health
care decisions. In the Attorneys opinion, the federal Minister of Health is
using his discretionary power not to further a criminal law interest, but to
control the delivery of a local health service.

[88]

The Dr. Peter AIDS Foundation intervenes on
behalf of the accredited nurses it employs at the Dr. Peter Centre who provide,
within the provincially-approved scope of nursing practice, supervised
injection service as an integral part of necessary primary health care for
participants who have a history of drug abuse and are struggling with
addiction. The Foundation supports the provincial Attorneys interpretation of
the impugned provisions and the respondents positions on the appeal and cross appeals.

[89]

The British Columbia Civil Liberties Association
(BCCLA) intervenes to support the respondents positions on the appeal and
the cross appeals as it did at trial. Its essential point is that it must be
unconstitutional for Canada to impose serious criminal sanctions, including
imprisonment, for the use or operation of a health facility that has as its
purpose the alleviation of harm caused by addictive substances. Additionally,
the Association advocates for reasonable accommodation as a principle of
fundamental justice meriting protection under s. 7.

[90]

I will consider this federal-provincial dispute
by setting down the impugned legislation and discussing the provincial activity
said to conflict with it. I will then briefly summarize the trial judges
reasoning on the two primary issues  division of powers and s. 7 of the
Charter
.
Then I will undertake the analysis the authorities require and explain my
reasoning and conclusion on the division of powers issues. I will begin
that discussion with a consideration of the provincial Attorneys proposed
interpretation of the
CDSA.
Finally, I will address the applications of
the provincial Attorney and the Dr. Peter AIDS Foundation to adduce new and
fresh evidence, respectively, and explain why I agree with the trial judge that
a summary trial was appropriate in this case and why I have concluded the
respondents meet the requirements for public interest standing. Because I have
determined the legislation is inapplicable to Insite and similar
provincially-authorized health care facilities on a division of powers
analysis, I will not address the
Charter
issues raised by the
appellants.

[91]

In place of a lengthy discussion of the
background facts that have little direct relevance to the legal issues before
this Court, I commend the trial judges excellent description of the health
crisis that gave rise to the 2000 Vancouver Agreement between the three levels
of government, and the subsequent executive decisions of Canada and British
Columbia that have brought the parties and the intervenors to this place (at paras.
13-46). I will refer to the relevant facts, upon which there is no material
disagreement, only as necessary for my discussion of the legal issues.

[92]

At this point, however, I feel compelled to
express my regret, after reading the evidence in these cases, that the
co-operative federalism at the executive branch level, dating back to 1903 and most
recently exemplified by the Vancouver Agreement, has not been continued. As
will become apparent, the federal executives concern to protect the federal
legislative power to prohibit possession and use of scheduled drugs (including
the drugs of choice in the Downtown Eastside of Vancouver: heroin, cocaine and
methamphetamine) in order to protect the health and security of all Canadians
appears to have overtaken respect for difficult decisions made by British
Columbia as to the delivery of health care services to injection drug users in
a province long and deeply troubled by drug abuse. And this, although the
provincial decisions impinge only marginally, if at all, on the federal
criminal power, and despite Parliaments provision of vehicles to make room for
such decisions by the grant of discretion to the federal Minister of Health in
s. 56 of the
CDSA
and the regulatory power s. 55 grants the
Governor General in Council.

[93]

It is not necessary to review the history of the
legislative aspects of that joint effort to prevent drug abuse. An
understanding of the need for respectful federal and provincial co-operation
can be had from reading the discussions in
R. v. Hauser
, [1979] 1 S.C.R.
984 [
Hauser
],
Schneider v. British Columbia
,

[1982] 2
S.C.R. 112 [
Schneider
],

and
R. v. Malmo-Levine
;
R. v. Caine
, 2003 SCC 74,

[2003] 3 S.C.R. 571 [
Malmo-Levine
].
The first and third judgments concerned cannabis; the second, heroin. Cannabis
has been deemed a narcotic under the
CDSA
and its predecessors since
1923, although, in
Malmo-Levine
, it was said to be better described as a
psychoactive drug and not thought to be generally addictive. In these cases
from Alberta and British Columbia, the Supreme Court of Canada accepted that
narcotic addiction is not a crime, but a physiological condition necessitating
both medical and social intervention by the province within its general
competence over health matters. That intervention could include compulsory treatment
and civil commitment.

[94]

The opinion of Pigeon J. in
Hauser
is
particularly helpful for his discussion (at 998 and 999) of the history of
federal narcotic control legislation and the international treaties and
conventions that encouraged that legislation since the first statute designed
to put a few opium merchants in British Columbia out of business (
An act to
prohibit the importation, manufacture and sale of opium for other than
medicinal purposes
, S.C. 1908, c. 50 (7-8 Edward VII)). At issue in
Hauser
was the role of the federal and provincial attorneys general in the enforcement
of that legislation.

[95]

In
Schneider
, Dickson J. (as he then was)
distinguished the legislative roles  Parliament could legislate to control
narcotic drugs, as it did in the
Narcotic Control Act
, R.S.C. 1970, c.
N-1

(predecessor to the
CDSA
), and a provincial legislature could
deal with the consequences of narcotic use from a provincial aspect (at 130),
as the British Columbia Legislature did in the
Heroin Treatment Act
,
S.B.C. 1978, c. 24.  At 131, he noted that historically, between 60 and
70 percent of all known heroin addicts in Canada have resided in the Province
of British Columbia and that there was no evidence the problem of heroin
dependency as distinguished from illegal trade in drugs is a matter of national
interest and dimension transcending the power of each province to meet and
solve its own way. Then, he concluded, at 132:

I do not think the subject of
narcotics is so global and indivisible that the legislative domain cannot be
divided, illegal trade in narcotics coming within the jurisdiction of the
Parliament of Canada and the treatment of addicts under provincial
jurisdiction.

[96]

In
Malmo-Levine
,

the Court upheld the prohibition on the possession of marihuana as
proper subject-matter for the federal criminal power because its purpose was to
promote public health and safety, both for the user and those affected by the
users conduct. A reasoned apprehension of harm entitled Parliament to act
under its criminal power (at para. 78). The Court thereby put to rest the controversy
raised by the majority reasons in
Hauser
,

and left unresolved in
Schneider
,
that the use of narcotics was a new legislative subject-matter not otherwise
allocated or a local matter that had risen to the level of a national emergency
justifying Parliaments use of its residuary power. However, at para. 72,
the majority left open for another day the possibility that the
Narcotic
Control Act
might be justifiable under the national concern branch of
that power on the rationale articulated by the majority in
R. v. Crown
Zellerbach Canada Ltd
., [1988] 1 S.C.R. 401 at 431-32.

[97]

As we shall see, in
Malmo-Levine
, the
Court did not close the door to a successful s. 7 challenge to the
narcotic control legislation. It refused to extend constitutional protection to
a lifestyle choice to use marihuana for

recreational purposes. This case
is not about a lifestyle choice. This case is about the extent to which
Parliament may use its criminal law power to intrude on the general
jurisdiction of the provinces in health matters, described in
R. v.
Morgentaler
, [1993] 3 S.C.R. 463 at 490-91 [
Morgentaler
]:

The provinces have general legislative jurisdiction over
hospitals by virtue of s. 92(7) of the
Constitution Act
,
1867
,
and over the medical profession and the practice of medicine by virtue of
ss. 92(13) and (16). Section 92(16) also gives them general jurisdiction
over health matters within the province:
Schneider v. The Queen
, [1982]
2 S.C.R. 112, at p. 137.

[...]

In addition, there is no dispute
that the heads of s. 92 invoked by the appellant confer on the provinces
jurisdiction over health care in the province generally, including matters of
cost and efficiency, the nature of the health care delivery system, and
privatization of the provision of medical services.

[98]

The predominance of provincial legislation over
health care had earlier been noted by Beetz J. in
Bell Canada v. Quebec (Commission
de la santé et de la sécurité du travail)
, [1988] 1 S.C.R. 749 [
Bell
Canada (1988)
] at 761, and has since been affirmed in
Chaoulli v. Quebec
(Attorney General)
, 2005 SCC 35, [2005] 1 S.C.R. 791 [
Chaoulli
]
at paras. 16-24, and
Mazzei v. British Columbia (Director of Adult Forensic
Psychiatric Services)
, 2006 SCC 7, [2006] 1 S.C.R. 326 [
Mazzei
] at
paras. 31-36. The use of the criminal power to legislate within the health care
field is before the Supreme Court again in
Renvoi fait par le gouvernement
du Québec en vertu de la Loi sur les renvois à la Cour dappel, L.R.Q. ch.
R-23, relativement à la constitutionnalité des articles 8 à 19, 40 à
53, 60, 61 et 68 de la Loi sur la procreation assistée,
L.C. 2004, ch.2 (Dans laffaire du), 2008 QCCA 1167 (on reserve at
the Supreme Court of Canada) [
Quebec Assisted Reproduction Reference
].

The
Impugned Legislation

[99]

Controlled Drugs and Substances Act
, S.C. 1996, c. 19:

2.   (1)   In this Act,

...

controlled substance means a substance included in Schedule
I, II, III, IV or V;



possession means possession within the meaning of
subsection 4(3) of the
Criminal Code
;

practitioner means a person who is registered and entitled
under the laws of a province to practise in that province the profession of
medicine, dentistry or veterinary medicine, and includes any other person or
class of persons prescribed as a practitioner;



traffic means,

(a)        to
sell, administer, give, transfer, transport, send or deliver the substance,

...

(c)        to offer to do anything
mentioned



otherwise than under the authority of the regulations.

...

4.
(1)        Except as authorized under the
regulations, no person shall possess a substance included in Schedule I, II or
III.

(2)        No
person shall seek or obtain

(a)        a
substance included in Schedule I, II, III or IV, or

(b)        an authorization
to obtain a substance included in Schedule I, II, III or IV

from a practitioner, unless the
person discloses to the practitioner particulars relating to the acquisition by
the person of every substance in those Schedules, and of every authorization to
obtain such substances, from any other practitioner within the preceding thirty
days.

(3)        Every
person who contravenes subsection (1) where the subject-matter of the offence
is a substance included in Schedule I

(a)         is
guilty of an indictable offence and liable to imprisonment for a term not
exceeding seven years; or

(b)        is
guilty of an offence punishable on summary conviction and liable

(i)         for a
first offence, to a fine not exceeding one thousand dollars or to imprisonment
for a term not exceeding six months, or to both, and

(ii)        for a
subsequent offence, to a fine not exceeding two thousand dollars or to
imprisonment for a term not exceeding one year, or to both.



(6)        Every
person who contravenes subsection (1) where the subject-matter of the offence
is a substance included in Schedule III

(a)        is
guilty of an indictable offence and liable to imprisonment for a term not
exceeding three years; or

(b)        is
guilty of an offence punishable on summary conviction and liable

(i)         for a
first offence, to a fine not exceeding one thousand dollars or to imprisonment
for a term not exceeding six months, or to both, and

(ii)        for a
subsequent offence, to a fine not exceeding two thousand dollars or to
imprisonment for a term not exceeding one year, or to both.

(7)        Every
person who contravenes subsection (2)

(a)        is
guilty of an indictable offence and liable

(i)         to
imprisonment for a term not exceeding seven years, where the subject-matter of
the offence is a substance included in Schedule I,

(ii)        to
imprisonment for a term not exceeding five years less a day, where the
subject-matter of the offence is a substance included in Schedule II,

(iii)       to
imprisonment for a term not exceeding three years, where the subject-matter of
the offence is a substance included in Schedule III, or

(iv)       to imprisonment
for a term not exceeding eighteen months, where the subject-matter of the
offence is a substance included in Schedule IV; or

(b)        is
guilty of an offence punishable on summary conviction and liable

(i)         for a
first offence, to a fine not exceeding one thousand dollars or to imprisonment
for a term not exceeding six months, or to both, and

(ii)        for a
subsequent offence, to a fine not exceeding two thousand dollars or to
imprisonment for a term not exceeding one year, or to both.

...

5.
(1)        No person shall traffic in a
substance included in Schedule I, II, III or IV or in any substance represented
or held out by that person to be such a substance.

(2)        No
person shall, for the purpose of trafficking, possess a substance included in
Schedule I, II, III or IV.

(3)        Every
person who contravenes subsection (1) or (2)

(a)        subject
to subsection (4), where the subject-matter of the offence is a substance
included in Schedule I or II, is guilty of an indictable offence and liable to
imprisonment for life;

(b)        where
the subject-matter of the offence is a substance included in Schedule III,

(i)         is
guilty of an indictable offence and liable to imprisonment for a term not
exceeding ten years, or

(ii)        is
guilty of an offence punishable on summary conviction and liable to
imprisonment for a term not exceeding eighteen months;



55.       (1)        The
Governor in Council may make regulations for carrying out the purposes and
provisions of this Act, including the regulation of the medical, scientific and
industrial applications and distribution of controlled substances and
precursors and the enforcement of this Act and, without restricting the
generality of the foregoing, may make regulations



(z)        exempting,
on such terms and conditions as may be specified in the regulations, any person
or class of persons or any controlled substance or precursor or any class
thereof from the application of this Act or regulations;

...

56.       The Minister may, on such terms
and conditions as the Minister deems necessary, exempt any person or class of
persons or any controlled substance or precursor or any class thereof from the
application of all or any of the provisions of this Act or the regulations if,
in the opinion of the Minister, the exemption is necessary for a medical or
scientific purpose or is otherwise in the public interest.

[100]

Criminal Code
,
R.S.C. 1985, c. C-46 (as amended):

4          (3)        For the purposes of this Act,

(a)
a person
has anything in possession when he has it in his personal possession or
knowingly

(i)         has
it in the actual possession or custody of another person, or

(ii)        has
it in any place, whether or not that place belongs to or is occupied by him,
for the use or benefit of himself or of another person; and

(b)
where one of two
or
more persons, with the knowledge and consent of the rest, has anything in his
custody or possession, it shall be deemed to be in the custody and possession
of each and all of them
.

[Emphasis added.]

[101]

The purpose of these provisions, like similar
provisions in the
Food and Drugs Act
, R.S.C. 1985, c. F-27 (as amended),

is to protect the vulnerable by controlling access to and consumption of
toxic substances. By controlling the possession and trade in scheduled
substances, the
CDSA
indirectly controls the consumption of about 150
potentially dangerous drugs (including heroin and cocaine in Schedule I and
methamphetamine in Schedule III), whether by injection, inhalation or ingestion,
both for therapeutic and recreational purposes. The
Narcotic Control
Regulations
, C.R.C., c. 1041, permit some therapeutic uses of all of
the controlled drugs in prescribed circumstances and on prescribed conditions.
Neither they nor ministerial exemptions under s. 56 of the
Act
permit
supervision of the consumption of illegally-obtained drugs for health care
reasons determined by provincial health care authorities to be in the public
interest.

The affected
provincial activity

[102]

In this case, the activity said to constitute
criminal possession of (and, arguably trafficking in) a scheduled drug is the
supervision
of an addicts self-injection of narcotics he or she obtained illegally for
that purpose. That supervision activity, as with the other services provided at
Insite, is permitted by provincial legislation and subject to comprehensive
provincial regulation and control. While the appellants argue that Insite could
operate without the supervision of drug injection, the trial judges finding
that supervised injection is a vital part of a provincial health care
undertaking is supported by undisputed evidence.

[103]

It is not disputed that the supervision of drug
injections is health care or that Insite is a health care facility that comes
within the meaning of hospital in s. 92(7) of the
Constitution Act,
1867
(U.K.), 30 & 31 Victoria, c. 3, and thus within exclusive
provincial competence.  Nor is it disputed that provinces are competent to
legislate with regard to the treatment of narcotic addiction and the prevention
of infectious diseases among addicts:
Schneider
.

[104]

The Legislature has exercised that authority in
multiple statutes. Primary among them is the
Public Health Act
, S.B.C.
2008, c. 28. When it came into force on 31 March 2009, it replaced the
Health
Act
, R.S.B.C. 1996, c. 179, in force when the trial judges reasons
were released. Under the
Public Health

Act
, provincial health
authorities (including the Provincial Health Officer) have broad powers to
ameliorate health hazards including the spread of infectious diseases.

[105]

Regional health authorities are established and
operate under the authority of the
Health Authorities Act
, R.S.B.C. 1996,
c. 180. Statutes relevant to their operation include the
Health Care
(Consent) and Care Facility (Admission) Act
, R.S.B.C. 1996, c. 181,
ss. 3 and 4. It provides that adults are

entitled

to

select
a particular

form of available health care on any grounds and to give
their consent to that care. The
Medicare Protection Act
, R.S.B.C. 1996,
c. 286, provides insured medical benefits. The
Personal Service
Establishments Regulation
, B.C. Reg. 202/83, enacted pursuant

to the
Health Act
and continued under the
Public Health Act
(Reg. 51/09),

requires adequate sanitary equipment and clean water in an establishment

in which a person provides a service to or on the

body of another
person (s. 1), and ensures

that such facilities are operated in
accordance with the
Health Act
and in such a way,
inter alia
, as
to avoid the spread of infectious disease or otherwise endanger the public
health.

[106]

Activities of health care providers are
regulated by a number of different bodies governed by the
Health Professions
Act
, R.S.B.C. 1996, c. 183 (licensed practical nurses, nurse practitioners,
occupational therapists, pharmacists, physical therapists, physicians,
psychologists, registered nurses, and registered psychiatric nurses) and the
Social
Workers Act
, S.B.C. 2008, c. 31.

[107]

The Health Authority initiated Insite for
reasons the trial judge

explained in considerable detail, as a key part
of meeting its responsibility for adult drug treatment services, after it was
given that responsibility by the provincial Minister of Health in 2002.  Its
power to determine what health services are to be provided in its region and
how they are to be delivered derives from s. 5 of the
Health Authorities Act.
However, Insites

health care delivery

is

regulated by
all these statutes
.

[108]

PHS operates Insite in partnership with the Health
Authority and in cooperation with the Vancouver Police Department under an
extensive and detailed operating protocol approved by Health Canada.  Located in
the Downtown Eastside of Vancouver, Insite is open 18 hours a day, seven days a
week.  It is staffed by a combination of PHS, Health Authority and community
workers. Vancouver police officers patrol the adjacent area and refer addicts
to it. The exemption from Health Canada requires that any controlled substances
left on the premises must be carefully maintained and turned over to the
police. Internal protocols govern the use of the facility by first-time users,
pregnant users and people less than 19 years of age.

[109]

Insite is not just an injection site. Its staff
provide clients with health care information and referrals to the Health
Authority and other service providers, including addiction treatment centres or
clinics. Since September 2007, Onsite, a 24 hour per day, seven day per week
drug detoxification centre, has been located in the premises above Insite. It
provides immediate admission upon request.

[110]

Once inside, staff members provide users with
clean injection equipment, the only equipment clients can use at the site. They
do not provide drugs to clients nor inject them. The 12 injection bays are open
to view so that staff may monitor users for signs of distress or overdose, for
which nurses and paramedic staff provide treatment, as they do for other health
problems. Clients are not permitted to inject each other and staff do not
inject clients. Consumption of drugs by other means is prohibited.

[111]

The responsible provincial authorities have
clearly determined Insite to be in the public interest, as exemplified by the
letter from which I quoted at para. 81 of these reasons.

The problem

[112]

Without a ministerial exemption or a regulatory
exemption from the application of ss. 4 and 5 of the
CDSA
, health
care providers at a provincial health care facility delivering a provincially-approved
supervision service under an approved protocol face potential prosecution for
possession or trafficking in heroin, cocaine or methamphetamines, as do their
patients. Moreover, this risk of criminal prosecution will cause Insite to
close its doors. The position taken by the federal Attorney in this case
suggests the staff of other health care facilities providing this same
supervision service, including the Dr. Peter AIDS Foundation, are open to
prosecution.

[113]

During oral argument, counsel for the appellants
stated that prosecution of a member of Insites staff for possession is
unlikely and that the Ministers exemption for trafficking offered no more
than a written re-assurance that the common law would be respected.

The trial
judgment

[114]

VANDU sought a declaration that the conduct of
the staff in the ordinary course of business at Insite does not amount to or
involve the commission of any offences at law, with the result that an
exemption under s. 56 of the
CDSA
is not required or necessary. The
trial judge rejected that submission writing:

[95]      The law pertaining to the possession and
trafficking of controlled substances has been developed in the decided cases
and is well established. If the provisions of s. 4(1) and s. 5(1)
apply to the staff at Insite, the answer to
the question of whether, in the
course of what they do, they either possess or traffic in a controlled
substance at any particular point in time must be answered by reference to the
facts as they are determined in relation to any specific action or conduct and
the law as it has evolved. That being the case, declaratory relief cannot be
considered.



[98]      In
present circumstances, where the legal principles that apply to possession and
trafficking are settled, where the question of whether one possesses or is
trafficking in controlled substances is fact-dependent, and where the ordinary
course of business is not fixed with precision and may change in the future,
the declaration is sought in respect of future events and would serve no useful
purpose. Although the staff at Insite have a real interest in knowing whether
what they do in any particular circumstances constitutes a criminal offence,
judicial discretion cannot be used to answer the question one way or the other
by way of a declaration in the air which would have no utility.

[Emphasis added.]

[115]

The dismissal of that claim is not appealed. On
this appeal, the provincial Attorney raises essentially the same interpretation
issue, relying on an authority not cited to the trial judge:
Canada
(Attorney General) v. Law Society of British Columbia
, [1982] 2 S.C.R. 307 [
Jabour
].
In that case, the conflict was between the enforcement of policies the Law
Society had developed under the authority of the
Legal Professions Act
and provisions of the federal
Combines Investigation Act
[
CIA
].
At 354, Estey J. framed the question to be answered this way: 
whether the Law Societys
actions could constitute an offence under Part V of the
CIA
,
specifically s. 32(1)
. The comparable
question on this appeal is
whether the actions of
caregivers at Insite or similar facilities
could
constitute an offence
under the impugned legislation, properly interpreted.

[116]

The essence of the trial judges decision on the
division of powers issue is this:

[117]    The difficulty in this case results from the fact
that the
CDSA
prohibition against possession indirectly controls
injection, which is not proscribed by the criminal law, and in doing so, has an
incidental effect upon a vital part of a provincial health care undertaking.
As
a result, the federal power to legislate in relation to criminal law, and the
power of a provincial delegate to provide health care services meet
head-to-head in conflict. This is a classic case of double aspect. That being
the case, the doctrine of interjurisdictional immunity cannot be applied.

[118]    The Supreme Court of Canada has said that the
doctrine should be used sparingly, and not used where the subject matter
presents a double aspect:
British Columbia (Attorney General) v. Lafarge
Canada Inc.,
[2007] 2 S.C.R. 86, 2007 SCC 23 at para. 4. While the
Court has also said that the doctrine is reciprocal in that it can prevent
legislation by the provincial government in relation to the essential and vital
elements of a federal power, and vice versa, it has been most often, if not
always, applied to ensure that provincial legislation does not encroach upon
the core of a federal power or undertaking. As the Court stated in
Canadian
Western Bank
at para. 78, in practice, the absence of prior case law
favouring the application [of interjurisdictional immunity] to the subject
matter at hand will generally justify a court proceeding directly to the
consideration of federal paramountcy.

[119]    When confronted with a double aspect, the court must
strive to give legitimacy to both legislative initiatives:
Canadian Western
Bank
at para. 37. In this case, however, the operation of the provincial
undertaking, which is concerned with health care, interferes with or directly
confronts the operation of the criminal law by permitting the possession of
controlled substances at Insite contrary to the
CDSA
, which prohibits
possession in all circumstances. While Parliament has some capacity to affect
the supply and delivery of health care, the Province has no capacity to
override the criminal law by creating an environment in which individuals can
conduct themselves free of its constraints.

[120]
Because
there is operational conflict between the Provinces initiatives in health care
and the criminal law which is directed in part to health, the conflict must be
resolved by application of the doctrine of paramountcy. Absent
Charter
considerations, the criminal law must prevail.

[Emphasis added.]

[117]

When the trial judge turned to the s. 7
Charter
challenge, he first rejected the federal Attorneys submission that the
decision in
Malmo-Levine
was dispositive of the s. 7 challenge. In
his view, that decision was limited in its scope:

[137]    In my opinion, the
Malmo-Levine
decision, concerned with the use of marijuana for purely recreational purposes,
does not resolve the issues raised by the PHS and VANDU actions, concerned as
they are with the health care of addicts resorting to a continuum of services.

[118]

He found that all three branches of s. 7
were engaged by s. 4(1) of the
CDSA
. The right to life was engaged
because a law that prevents access to health care services that can prevent
death clearly engages the right to life (para. 140). The guarantee of liberty
was engaged because of the threat of prosecution (para. 143). The right to
security of the person was engaged because the law denies the addict access to
a healthcare facility where the risk of morbidity associated with infectious
disease is diminished, if not eliminated (at paras. 144-46). Ultimately, he
concluded the potential deprivations of life, liberty and security of the
person were not in accordance with the principles of fundamental justice
because the law was arbitrary:

[152]    In my opinion, s. 4(1)
of the
CDSA
, which applies to possession for every purpose without
discrimination or differentiation in its effect, is arbitrary. In particular it
prohibits the management of addiction and its associated risks at Insite. It
treats all consumption of controlled substances, whether addictive or not, and
whether by an addict or not, in the same manner. Instead of being rationally
connected to a reasonable apprehension of harm, the blanket prohibition
contributes to the very harm it seeks to prevent. It is inconsistent with the
states interest in fostering individual and community health, and preventing
death and disease. That is enough to compel the conclusion that s. 4(1),
as it applies to Insite, is arbitrary and not in accord with the principles of
fundamental justice. If not arbitrary, then by the same analysis, s. 4(1)
is grossly disproportionate or overbroad in its application.

[119]

Finally, at para. 153, he concluded that the
trafficking law, s. 5(1) of the
CDSA
, must also violate s. 7
by parity of reasoning.

Discussion

[120]

In the provincial Attorneys view, once the
appropriate provincial authorities determined that the supervision of
self-injections of illegally-possessed drugs in a provincially-authorized and -supported
health care facility is dictated by the public interest in health care, then neither
Parliament nor the federal executive can decide that activity is contrary to
the public interest so as to justify the use of the criminal power. In support
of that proposition, he recalls Chief Justice Kerwins statement in
Re The
Farm Products Marketing Act
,

[1957] S.C.R. 198

at 205-6, as
cited in
Jabour
at 351:

it cannot be said that any
scheme otherwise within the authority of the Legislature is against the public
interest when the Legislature is seized of the power and, indeed, the
obligation to take care of that interest in the Province.

So the
provincial Attorney asks this question:

Does the federal criminal law, in
the form of ss. 4 and 5 of the
Controlled Drugs and Substances Act
,
S.C. 1996, c. 19 (the 
CDSA
), properly interpreted, purport to restrict
supervised injections of controlled narcotics at a provincially-established and
maintained facility such as Insite?

[121]

Although the trial judge noted the respondents
had made the point that ss. 4(1) and 5(1) of the
CDSA
should be read
down so they do not apply to staff and users at Insite, he did not address
that issue directly. As I read his decision, he concluded that reading down was
not available because, as PHS conceded, those provisions were lawfully enacted
by Parliament as in pith and substance criminal law. The provincial Attorney
says this was a mistake.

In his view, had the trial judge correctly
interpreted the
CDSA
as part of a firm application of the pith and
substance analysis, he would have found that it did not apply to the
supervision of injections at Insite.

[122]

The proposition that the impugned provisions
were within the federal power to enact as criminal law has never been disputed.
The disputes are about their interpretation and thus their application to
Insite and the application of the constitutional doctrines of
interjurisdictional immunity and paramountcy. At their root is a disagreement
as to whether the impugned provincial activity is at the core of provincial
responsibility. The provincial Attorney would have this Court leave the
constitutional questions for another day by reading down the application of
the impugned legislation to exclude its application to the activities of
bodies exercising their provincially-authorized or regulated functions in the
public interest within the core of the Provinces constitutional jurisdiction,
as, he maintains, the Supreme Court of Canada did the anti-combines legislation
at issue in
Jabour
. In effect, the Attorney wants this Court to find
that a valid federal law is rendered inoperative in relation to provincially-authorized
activity to the extent of operational conflict between them, the equivalent of
the protection the doctrine of paramountcy gives to the federal government when
validly enacted laws come into operational conflict.

[123]

This submission is facially attractive in the
circumstances of this case: the result of reading down would accord with what
many will consider common sense, even the golden rule, in a federal state. Let
each level of government fulfill its responsibilities in accord with its view
of the best interests of those affected by its decisions, particularly when it
is an executive decision rather than legislation that collides, and where the
goals of the conflicting policies are the same, the disagreement is between two
ministers of health about what is in the best interest of people who are ill
and in desperate need of health care, and the effect on the criminal law (if
any) is minimal. This interpretation would also accord with the principle of
subsidiarity, as to which, see,
e.g.,

114957 Canada Ltée (Spraytech, Société
darrosage) v. Hudson (Town)
, 2001 SCC 40, [2001] 2 S.C.R. 241 at para. 3.

[124]

The interpretation of legislation, however, demands
a more nuanced approach. In this case, it also requires an understanding of the
relevant jurisprudence, not only of
Jabour
, but also of
Canadian
Western Bank v. Alberta
, 2007 SCC 22, [2007] 2 S.C.R. 3 [
Canadian
Western Bank
], and
Garland v. Consumers Gas Co.
, 2004 SCC 25,

[2004]
1 S.C.R. 629 [
Garland
]. I find myself persuaded by these authorities
that the disagreement must be resolved on the division of powers analysis most
recently applied in
Chatterjee v. Ontario (Attorney General)
, 2009 SCC 19
[
Chatterjee
], and not by an interpretation that reads down the
impugned provisions to protect areas of exclusive provincial legislative
competence. As I understand the jurisprudence, protection for the exclusivity
of provincial domains is available, if at all, only under the doctrine of
interjurisdictional immunity, by way of a declaration of inapplicability.

The interpretation
issue

[125]

The provincial Attorneys proposition is founded
on this passage from
Canadian Western Bank
, at paras. 31-32:

[3
1]      When problems resulting
from incidental effects arise, it may often be possible to resolve them by a
firm application of the pith and substance analysis. The scale of the alleged
incidental effects may indeed put a law in a different light so as to place it
in another constitutional head of power.
The usual interpretation techniques
of constitutional interpretation, such as reading down, may then play a useful
role in determining on a case-by-case basis what falls exclusively to a given
level of government.
In this manner, the courts incrementally define the
scope of the relevant heads of power. The flexible nature of the pith and
substance analysis makes it perfectly suited to the modern views of federalism
in our constitutional jurisprudence.

[32]
That
being said, it must also be acknowledged that, in certain circumstances, the
powers of one level of government must be protected against intrusions, even
incidental ones, by the other level
. For this purpose, the courts have
developed two doctrines. The first, the doctrine of interjurisdictional
immunity The second, the doctrine of federal paramountcy, recognizes that
where laws of the federal and provincial levels come into conflict, there must
be a rule to resolve the impasse. Under our system, the federal law prevails.

[Emphasis added.]

[126]

Unsurprisingly, given the concession by the
respondents that the pith and substance of the impugned provisions was criminal
law, the trial judge did not undertake the analysis of the purpose of
Parliament in enacting the
CDSA
and its legal effect as the first step
in considering their constitutional challenge.

[127]

If this analysis were done, without regard to
the head(s) of legislative competence (
Chatterjee
at para. 16), the
conclusion at the first step of the analysis would have been that the
CDSA
is an exhaustive scheme to control the trade in and production, import, and use
of narcotics potentially dangerous to a persons health. This purpose was to be
accomplished by an absolute prohibition on the possession of scheduled drugs
with exceptions and exemptions available in the public interest, particularly
for medical and scientific purposes.

[128]

A major purpose of Parliament in enacting this
scheme was the protection of the health of the public from the harm inherent in
the use of narcotics and to security from the conduct of those who become
addicted to them (
Malmo-Levine
at para. 65). The legal effect of the
scheme was not just to control recreational or therapeutic use of scheduled
drugs by individuals who might suffer harm from that use, but also to control
the prescription and use of scheduled drugs by provincially-authorized health
care professionals, including their use in hospitals.

[129]

The practical effect of the legislation on the
therapeutic use of drugs depends on the regulations made under s. 55 and
the ministerial orders made under s. 56. A medical practitioner who
wants to prescribe a scheduled drug for a patient, a licensed pharmacist who is
asked to fill that prescription and a registered nurse who is ordered to
administer that drug in a hospital are all required to adhere to the regulation
that controls the use of that drug under threat of criminal sanction. And, so,
it is feared, is a health care provider in a health care facility who wants to
watch an addict inject heroin he has obtained illegally to ensure a clean
needle and safe injection site and, if necessary, to deal with a potentially
fatal accidental overdose. Because neither a regulation nor a ministerial order
permits that in providing health care service, the health care provider may
have deemed possession of that heroin and be subject to criminal penalty for
possession or trafficking in that drug; the patient may be charged with
possession of the illegally obtained drug.

[130]

The underlying purpose of the legislation and
its legal effect both centre on the protection of health. As the trial judges
reasons affirm and the record supports, the harm to non-users of these drugs
flows primarily from their unavailability legally to those who become addicted
to them, most often, but not always, as a result of use for recreational or
self-medication purposes. In essence, then, the
CDSA
is a measure
intended to protect public health by controlling dangerous drugs and substances
by criminal sanction.

[131]

The next step in the required analysis is to
determine if the impugned provisions of federal legislation come within a
federal head of power. They do:
Malmo-Levine
at para. 78. In that
case, because there was no suggestion of any overlap with a matter properly
falling within the exclusive provincial powers under s. 92 of the
Constitution
Act, 1867
, the Court was able to turn directly to a consideration of
compliance with s. 7 of the
Charter.

[132]

However
,
in this case, there is just such
an overlap. Thus, as Binnie J. noted in
Chatterjee
(at para. 24),

the
conclusion that the impugned legislation is within the competence of Parliament
is just a starting point. In
Chatterjee
, the issue was whether
forfeiture provisions of a provincial law, found to be in pith and substance
related to property (an exclusive provincial power under s. 92 of the
Constitution
Act, 1867
), were
ultra vires
because they improperly intruded on the
exclusive federal criminal law power in s. 91. He also noted that a good
deal of overlap in measures taken to suppress crime is inevitable (at para.
24). This was especially so because, as Duff C.J.C. had noted in
Reference
re Adoption Act (Ontario)
, [1938] S.C.R. 398 at 403, although the criminal
law was entrusted to Parliament as subject matter of legislation, the
administration of justice, policing, suppression of crime and disorder had
from the beginning of Confederation been recognized as the responsibility of
the provinces .

[133]

The analogy is helpful. A good deal of overlap
in measures taken to protect health is inevitable. While, as the subject matter
of legislation, the protection of health justifies Parliaments use of the
criminal power and Parliament has controlled the use of dangerous drugs for
over 100 years, health care has been recognized as the responsibility of the
provinces under three heads of exclusive provincial power since Confederation:

92.       (7)        The
establishment, maintenance and management of hospitals, asylums, charities and
eleemosynary [charitable] institutions in and for the Province, other than
marine hospitals.

(13)      Property and civil rights
of the Province.

(16)      Generally all matters of a merely local or private
nature in the Province.

[134]

The provincially-authorized health care being
delivered at Insite comes within all three heads. It is not disputed that: (i)
the province has established a health care facility that is a hospital under s. 7;
(ii) adults are entitled to select any form of health care being offered by a health
care facility under s. 4 of the
Health Care (Consent) and Care Facility
(Admission) Act
; and (iii) the delivery of health care has never been
claimed as a national responsibility by the federal government. It is delivered
entirely by provincially-regulated health care professionals and facilities.

[135]

In the case of an overlap, the next step is to
identify the dominant feature of an impugned measure (
Chatterjee
at
para. 29). At this step, Binnie J. stated the question as: At what point does
a provincial measure designed to suppress crime become itself criminal
law? Rephrased for the purposes of analysis of federal legislation, the
question might be stated as: At what point does a law designed to protect
public health and security become a colourable attempt to interfere with
provincial health care measures, properly undertaken within the provinces
exclusive competence? While it is argued the federal Minister of Health passed
that point when he failed to accept the provincial Minister of Healths view of
the public interest, the answer to the question is to be found, not in an
exercise of executive discretion or in the failure to exercise that discretion,
but in the dominant feature of an impugned measure.

[136]

As we have seen, the trial judge found (at para.
12) the dominant feature in the concession by PHS that the impugned
provisions were concerned with suppressing the availability of drugs that have
harmful effects on human health, and that the provisions have been lawfully
enacted by Parliament as, in pith and substance, they represent a use of its
criminal law power. As the provincial Attorney properly notes, the second step
is missing. The dominant feature can be discerned only with reference to the
competing feature.

[137]

The Supreme Court noted in
Malmo-Levine
(at
para. 72) that Parliaments competence to enact a purely regulatory scheme
to control the use of drugs might well be questioned were the criminal
sanctions not in place. I question whether an absolute prohibition on the use
of all scheduled drugs would fall within Parliaments competence under the
criminal law head in s. 91 were it not for the provisions in ss. 55
and 56 of the
CDSA
for exceptions and exemptions that permit therapeutic
uses of almost all the scheduled narcotics.

[138]

Whether this second step in the pith and
substance analysis is considered by the idea of reading down, or, as I consider
the jurisprudence now directs, by asking the question Binnie J. posed in
Chatterjee
,
guidance toward a resolution of the conflict can be found in
Jabour
and
Garland
.

[139]

I am not persuaded these authorities provide a
reading down path to render inapplicable the impugned provisions of the
CDSA
,
effectively making them inoperable in relation to the activities being carried
out at Insite and similar facilities. Rather, the reasoning in those cases
supports the conclusion the trial judge reached. The
Act
can be read
only as reflecting a clear intention to control the production, import, and use
of all potentially dangerous drugs and other substances at all times and all
places throughout Canada, including in provincially-operated hospitals and by
provincially-regulated health care practitioners, including doctors and
pharmacists, subject only to those exceptions the federal executive council
provides by regulation or the federal Minister of Health provides by exercise
of the discretion Parliament granted that office-holder by s. 56. The
impugned provisions resemble more closely the illegal interest provisions at
issue in
Garland
than they do the anti-combines provisions at issue in
Jabour
.
The necessary leeway for those actions pursuant to a valid provincial
regulatory scheme cannot be found in the impugned legislation.

[140]

Importantly, on the facts of this case,
Parliament entrusted to the federal Minister of Health absolute discretion to
decide what exemptions to make to the criminal prohibition against possession
of scheduled drugs in the public interest. It left no room for a provincial
governments view of the public interest. As I shall explain, the strongest
argument in favour of the provincial Attorneys submission is that this failure
to permit a role for provincial health authorities in determining the nature
and extent of exemptions, perhaps by delegation of the power to make exemptions
considered appropriate for the public health needs for which the provincial
government bears responsibility, violates the division of powers. But, as I
conclude, that argument cannot turn the provision of health care services into
the dominant feature of the
CDSA
as a whole or the impugned provisions,
in particular.

[141]

In
Jabour
, the provincial
Legal
Professions Act
was alleged to collide with the federal
Combines
Investigation Act
, R.S.C. 1970, c. C-23, s. 32(1), because the former
authorized what the latter forbade. Both this Court and the Supreme Court of
Canada interpreted the two statutes and held the impugned provision did not
apply to the Law Society of British Columbia, its governing body or its
members. Mr. Justice Estey, writing for a unanimous court, succinctly
reduced the issue to the question (at 354) whether [the Benchers] actions
could
constitute an offence under [the impugned section of the
Combines
Investigation Act
]. His negative response was not a reading down, so
much as it was a reading in context. First he commented, at 356, that [w]here
a federal statute can be properly interpreted so as not to interfere with a
provincial statute, such an interpretation is to be applied in preference to another
applicable construction which would bring about a conflict between the two
statutes. He found the language of s. 32(1) properly construed and
applied did not relate to the action taken by the Law Society acting in
accordance with their legislative authority under a valid provincial statute.
At 355, he re-stated the words of s. 32(1) as they applied to the question
he posed this way:

[B]y the taking of any of these
actions and proceedings have the Benchers conspire[d], combine[d], agree[d] 
(c) to prevent, or lessen, unduly, competition in the  supply of a product, 
or  (d) to otherwise restrain or injure competition unduly?

He answered that question saying:

I do not believe so. The Benchers
were directed by the [provincial] statute to establish a Discipline Committee
with power to inquire into the conduct or competence of members. This duty is
found in the context of a wide range of powers granted to the Law Society to
govern the profession in the interest of the public and the members of the
Society. The words adopted by Parliament in s. 32 and restated above are
not ordinarily found in language directed to the actions of persons...

[142]

In
Garland
, the Court agreed this
regulated industries defence could apply in cases involving conflict between
federal competition law (valid under the federal criminal power) and a
provincial regulatory scheme (valid under the provincial power over property
and civil rights). It also agreed with the interpretive principle stated by
Estey J. in
Jabour
. But it denied the defence to a company whose
contract with its customers conflicted with the illegal interest provisions in
the
Criminal Code
, and read down s. 18 of the
Ontario Energy
Board Act
, R.S.O. 1990, c. O.13, to exclude protection from civil liability
damage arising out of
Criminal Code
convictions, where the interest
provisions of the contracts at issue had been authorized under provincial
legislation. At para. 77, Iacobucci J. explained:

in order for the regulated
industries defence to be available to the respondent, Parliament needed to have
indicated, either expressly or by necessary implication, that s. 347 of
the
Criminal Code
granted leeway to those acting pursuant to a valid
provincial regulatory scheme. If there were any such indication, I would say
that it should be interpreted, in keeping with the above principle, not to
interfere with the provincial regulatory scheme. But s. 347 does not
contain the required indication for exempting a provincial scheme.

This is the leeway missing from
the
CDSA
.

[143]

Then, at para. 78, he quoted this passage from
the reasons of Sopinka J. for the court in
R. v. Jorgensen
,
[1995] 4 S.C.R. 55, at para. 118:

While Parliament has the
authority to introduce dispensation or exemption from criminal law in
determining what is and what is not criminal, and may do so by authorizing a
provincial body or official acting under provincial legislation to issue
licences and the like, an intent to do so must be made plain.

[144]

There followed this final nail for the coffin of
the interpretation the provincial Attorney seeks (at para. 79):

The question of whether the
regulated industries defence can apply to the respondent is actually a question
of whether s. 347 of the
Criminal Code
can support the notion that
a valid provincial regulatory scheme cannot be contrary to the public interest
or an offence against the state. In the previous cases involving the regulated
industries defence, the language of the public interest and unduly limiting
competition has always been present. The absence of such language from s. 347
of the
Criminal Code
precludes the application of this defence in this
case.

[145]

The answer to the Attorneys question is that
the
CDSA
, properly interpreted, is intended to apply to
provincially-regulated health care professionals at provincially-regulated
health care facilities. Whether any person would ever be convicted of either
possession or trafficking for supervising the injection of a scheduled drug may
be questioned, but the possibility cannot be negated by an interpretation of
the provisions that would permit either health care providers or facilities to
rely on provincial direction as an absolute defence. The
Act
purports to
prohibit that which is not excepted or exempted; supervision of the use of
heroin, cocaine or methamphetamine is neither.

[146]

This reasoning leads me to conclude that the
dominant feature of the
CDSA
is criminal law. The effect of the
Act
as a whole and the impugned provisions in particular on the provinces
authority over the provision of health care is an incidental intrusion into the
provincial authority over health care, indeed to the core of that provincial
responsibility. While the practical effect of the legislation in this case is
to prevent the operation of a provincial health facility, the scale of those
effects on the provincial competence over health does not rise to the level of
colourable health care legislation. Nor, indeed, did any party suggest the
Act
was
ultra vires
Parliament. The result might well be different, were it
not for the federal executives use of its regulatory power to enact the
Narcotic
Control

Regulations
and the legislative provision for a ministerial
exemption.

[147]

To the extent the federal executive council has
used its regulatory power to permit the therapeutic and scientific use of
controlled drugs and the federal Minister of Health has responded favourably to
provincially-authorized applications for exemptions to the prohibition, both
levels of government have been able to function without operational conflict.
The sad reality for the provincial government in this case is that the
disagreement between the federal and provincial executives has resulted in a
collision. To the extent the provincially-authorized supervision activity
constitutes possession or trafficking under the
CDSA,
the federal
legislation in its exclusive field of competence forbids what the province has
authorized in its exclusive field of competence. Thus, as the trial judge
found, the test for federal paramountcy set down in
Multiple Access Ltd. v.
McCutcheon
, [1982] 2 S.C.R. 161 at 191 has been met:

In principle, there would seem to
be no good reasons to speak of paramountcy and preclusion except where there is
actual conflict in operation as where one enactment says yes and the other
says no; the same citizens are being told to do inconsistent things;
compliance with one is defiance of the other.

[148]

The trial judge did not err in so finding (para.
120).

[149]

Nor did he err in categorizing this case as one
of double aspect, as it was explained in
Canadian Western Bank
at
para. 30:

Also,
some matters are by their very nature impossible to categorize under a single
head of power: they may have both provincial and federal aspects. Thus the fact
that a matter may for one purpose and in one aspect fall within federal
jurisdiction does not mean that it cannot, for another purpose and in another
aspect, fall within provincial competence:
Hodge v. The Queen
(1883), 9
App. Cas. 117 (P.C.), at p. 130;
Bell Canada v. Quebec (Commission de la
santé et de la sécurité du travail)
, [1988] 1 S.C.R. 749 (
Bell Canada
(1988)
), at p. 765.
The double aspect doctrine, as it is known, which
applies in the course of a pith and substance analysis, ensures that the
policies of the elected legislators of both levels of government are respected
.
A classic example is that of dangerous driving: Parliament may make laws in
relation to the public order aspect, and provincial legislatures in relation
to its Property and Civil Rights in the Province aspect (
OGrady v.
Sparling
, [1960] S.C.R. 804).
The double aspect doctrine recognizes that
both Parliament and the provincial legislatures can adopt valid legislation on
a single subject depending on the perspective from which the legislation is
considered, that is, depending on the various aspects of the matter in
question
.

[Emphasis added.
]

[150]

While I am not persuaded by the trial judges
analysis, I agree the subject-matter of drug use has both a public order and
a health care aspect: the legislative domain is divided, illegal trade in
narcotics coming within the jurisdiction of the Parliament of Canada and the
treatment of addicts under provincial jurisdiction (
Schneider
at 132,
and see 137-38).

[151]

The trial judges error was in moving directly
from this conclusion to the doctrine of paramountcy. As I read
British
Columbia (Attorney General) v. Lafarge Canada Inc.
, 2007 SCC 23, [2007] 2 S.C.R.
86, [
Lafarge
] and
Canadian Western Bank
at para. 78, the path is
not so direct. The doctrine of interjurisdictional immunity must still be
considered.  (See Robin Elliot, Interjurisdictional Immunity after
Canadian
Western Bank
and
Lafarge Canada Inc
.:
the Supreme

Court Muddles the Doctrinal Waters
 Again (2008), 43 S.C.L.R. (2d) 433.
)

Interjurisdictional
immunity

[152]

It may be possible to conclude that this
doctrine has been subsumed into the division of powers analysis required by
Canadian
Western Bank
and
Lafarge,
as Binnie J. suggested in
Chatterjee:

[2]        The argument that the
CRA
is
ultra vires
is based in this case on an exaggerated view
of the immunity of federal jurisdiction in relation to matters that may, in
another aspect, be the subject of provincial legislation. Resort to a
federalist concept of proliferating jurisdictional enclaves (or
interjurisdictional immunities) was discouraged by this Courts decisions in [
Canadian
Western Bank
and
Lafarge
], and should not now be given a new lease
on life.  As stated in
Canadian Western Bank
, a court should
favour, where possible, the ordinary operation of statutes enacted by
both
levels of government (para. 37) (emphasis in original).

[153]

However, the respondents, the intervenors and
the provincial Attorney are unified in their view the doctrine is needed to
protect the exclusive provincial domains, including the delivery of health care
services, from intrusions by valid federal legislation, just as federal
undertakings have been protected historically from intrusions by valid
provincial legislation and that this case illustrates that need. Others have
suggested the doctrine is reciprocal: see Peter Hogg,
Constitutional Law of Canada
,
5th ed. (Scarborough, Ontario: Thomson Carswell, 2007) at 404; Robin Elliot,
Comment
(1988), 67 Can. Bar Rev. 523 at 542. Unlike the trial judge, they do not
see the doctrine as having been put to death in double aspect cases by
Canadian
Western Bank
. They submit Justices Binnie and LeBel affirmed the doctrine
in their analysis in the companion case of
Lafarge
where the Vancouver
waterfront development at issue presented a double aspect. In making this
submission, they refer to
Elliot
at 480-81. Professor Elliots point is that it will almost always, if not
always, be true in cases in which the doctrine of interjurisdictional immunity
is invoked that they will present a double aspect because the federal
legislation in relation to which the doctrine is invoked is valid, while the
provincial aspect of the subject is provided by the provincial head of power
that forms the basis of the claim.

[154]

The respondents and intervenors see utility in
the doctrine because, in the words of PHS, it would honour the provinces
jurisdiction over health care and public health, and make that jurisdiction
effective for the purpose for which it was conferred: to provide responsive
health care to the population and to deal with public health emergencies. As
the trial judge found, this is the justification for the establishment of
Insite: Insite provides a health care program that responds to the urgent
compound public health care crises that have arisen from the long-term
injection drug use in the Downtown Eastside.

[155]

There is much merit in this submission. Judicial
concern that legislative enclaves have been encouraged by the doctrine of
interjurisdictional immunity, to the disadvantage of provincial activities
touching on federal undertakings, has ignored the effect that this desire to
encourage cooperative federalism has on provincial policies when a collision
gives rise to federal paramountcy, regardless of the extent of the impact of
the provincial activity on the federal power. I do not read the discussion of
colourability as a proxy for interjurisdictional immunity.

[156]

As I read the majority reasons in
Lafarge
,
and for that matter, the reasons in
Multiple Access
, the door is not
closed on the use of the doctrine of interjurisdictional immunity to give
breathing room to provincial activity in its exclusive domain. At paras. 41-42
in
Lafarge
, Binnie and LeBel JJ. wrote:

B. The
Scope of Interjurisdictional Immunity

[41]      As discussed in
Canadian Western Bank
, there
are circumstances in which the powers of one level of government must be
protected against intrusions, even incidental ones, by the other level (para.
32).
This is called interjurisdictional immunity and is an exception to the
ordinary rule under which legislation whose pith and substance falls within the
jurisdiction of the legislature that enacted it may, at least to a certain
extent, affect matters beyond the legislatures jurisdiction without
necessarily being unconstitutional
(para. 26). Thus a provincial
Planning
Act
relating to pith and substance of Municipal Institutions in the
Province (
Constitution Act
,
1867
, s. 92(8)) and Property
and Civil Rights in the Province (s. 92(13)) as well as Matters of a
merely local or private Nature (s. 92(16)) would quite permissibly have
incidental effects on matters within its scope that would otherwise fall
within federal jurisdiction over navigation and shipping, provided such
incidental effects are not precluded from doing so by (i) the doctrine of
interjurisdictional immunity or (ii) the operation of federal paramountcy.

[42]      In
this case, we are dealing with a federal undertaking, the VPA, constituted
pursuant to two heads of federal legislative power, the authority in relation
to public property (
Constitution Act
,
1867
, s.  91(1A)) and
the federal authority in relation to navigation and shipping (s. 91(10)).
In [
Bell Canada (1988)
], the Court restricted interjurisdictional
immunity to essential and vital elements of such undertakings (pp. 839 and
859-60). In our view, as explained in
Canadian Western Bank
,
Beetz J. chose his words carefully, and intended to use vital in its
ordinary grammatical sense of [e]ssential to the existence of something;
absolutely indispensable or necessary; extremely important, crucial (Shorter
Oxford English Dictionary on Historical Principles (5th ed. 2002), at p. 3548).
The word essential has a similar meaning, e.g. [a]bsolutely indispensable or
necessary (p. 860). The words vital and essential were not randomly
chosen. The expression vital part was used in an earlier shipping case
Reference
re Industrial Relations and Disputes Investigation Act
, [1955] S.C.R. 529
(the
Stevedoring
case), at p. 592. What is vital or essential
is, by definition, not co-extensive with every element of an undertaking
incorporated federally or subject to federal regulation. In the case of federal
undertakings, that would include the VPA. Beetz J. referred to a general rule
that there is no interjurisdictional immunity, provided
the application of
[the] provincial laws does not bear upon those [federal] subjects
in what
makes them specifically of federal jurisdiction

(
Bell Canada (1988)
,
at p. 762).

[Italics emphasis in original;
underline emphasis added.]

[157]

In this case, Insite is a provincial
undertaking. It is a health care facility created under and regulated by
provincial legislation within the provinces exclusive power. The only purpose
of a health care facility is to provide health care services. The supervised
drug injection service it provides is, as the trial judge found, vital to its
provision of health care services to the community it serves (at para. 117).
It
would be difficult to envisage anything more at the core of a hospitals
purpose, than the determination of the nature of the services it provides to
the community it serves
. Indeed, it would be difficult to envisage anything
more at the core of the provinces general jurisdiction over health care than
decisions about the nature of the services it will provide: see
Mazzei
,
para. 31. As to the scope of that jurisdiction see
Morgentaler
,
Chaoulli
,
and
Quebec Assisted Reproduction Reference.

[158]

While affirming the use of illicit drugs at
Insite under its protocol is not permitted without ministerial approval under
s. 56 of the
CDSA
, the appellants submit that nothing in the impugned
legislation prohibits most of the services Insite offers, because the exchange

of new needles for old, medical attention for open wounds or infections,
training for safer injection practices, counseling for drug abuse, and
detoxification do not run afoul of federal drug laws. Moreover, in the
appellants view, the strict restriction of particularly dangerous drugs (like
heroin, cocaine and methamphetamine) does not impair or intrude upon any
specific provincial legislative enactment because there is no provincial
legislation which either explicitly or by necessary implication mandates the
use of addictive drugs as a form of treatment for drug addiction. In its
view, the only effect on Insite (or, by necessary implication, any other health
facility), is the preclusion on pain of criminal penalty of one in a range of
services provided the public under a contractual arrangement with a health
authority. Thus, the appellants conclude, the inability to provide one service,
the supervision of the use of black market drugs, does not strike at the core
of provincial legislative jurisdiction over health care.

[159]

The appellants analogy in support of this
proposition is not helpful. They ask whether the decision of a physician and
patient to try a drug not approved for use on humans to treat a very serious
medical condition without s. 56 approval would infringe the impugned
legislation. If the physician provided or injected the drug, it could. But if
the patient obtained the drug for a domestic animal, legally or illegally,
determined he would inject it and asked the doctor to provide a clean needle,
teach him how to inject the drug, and stand by to watch for possible ill
effects and to treat those, that consequence seems unlikely. Surely, the
physician would be providing precisely the health care his patient was seeking,
a patient to whom he had undoubtedly explained the risk of the undertaking.

[160]

Equally unhelpful is the submission that the
use of heroin as a form of medical treatment for heroin addiction would
necessarily allow the provinces to bypass the current federal regulatory
scheme governing the
supply
of drugs throughout Canada. No one has
suggested any provincial government has or should have the authority to import,
or produce heroin to treat addiction. What is at issue is the provincially-authorized
supervision
of the injection of illegally-obtained heroin to prevent
health problems associated with its self-injection. Like palliative care, it is
a form of harm reduction with benefits for both the patient and the community.
Moreover, s. 53(4) of the
Regulation
permits the prescription and
administration of heroin for patients of hospitals, whether in-patient or
out-patient. The unanswered question is where and how the practitioner can
obtain heroin in order to administer it to a patient in a hospital.

[161]

The trial judges finding that supervised
injections are vital to Insites health delivery program is well grounded in
the evidence. Liability to arrest and prosecution for possession while on its
premises will undermine the low threshold nature of Insite, a key part of its
design so that services might be delivered to high-risk injection drug users at
the core of the health care crisis in the area it serves. The lure of safe
injection gets those addicts into Insite so health care may be delivered,
including detoxification treatment at Onsite. The only possible conclusion to
be drawn from the evidence is that
supervised
injection is an essential
element of Insites health care delivery program.

[162]

If the federal executive, in exercising or
failing to exercise authority granted to it by Parliament, can effectively
prohibit a form of health care vital to the delivery of a provincial health
care program, that means Parliament has an effective veto over provincial
health care services, to the extent its use of the criminal power can be
justified by the potential for harm to public health or safety. That is just
the sort of intrusion into a provincial domain that constituted an
impermissible intrusion into the federal domain in
Bell Canada (1988)
(at
797-98).

[163]

The appellants also submit that resorting to the
doctrine of interjurisdictional immunity would be bad policy, inasmuch as it
would frustrate the basic approach of the
CDSA
and effectively oust
firmly entrenched federal jurisdiction over controlled substances, creating a
significant gap in what is meant to be a law of general application. As such,
it would represent a significant departure from the jurisprudence regarding
the scope of the criminal law power. Finally, it argues, the result would seriously
impair Canadas ability to meet its international treaty obligations. These
two points were not fleshed out in submissions. The second is particularly
difficult to understand, given the establishment of 45 sites where a supervised
injection service is provided in other countries and that some of them provided
the model for Insite. Both arguments seem to be founded on a view that Insites
provision of services somehow approves of or promotes drug use. Nothing in the
evidence supports that intention or effect.

[164]

The cases where the wide scope of the criminal
power is discussed (e.g.,
R. v. Hydro Québec
,

[1997] 3
S.C.R. 213;
RJR-MacDonald Inc. v. Canada (Attorney General)
, [1995] 3
S.C.R. 199;
R. v. Boggs
, [1981] 1 S.C.R. 49) consider the validity of federal
legislation, the question currently before the Supreme Court in the
Quebec
Assisted Reproduction Reference
.

The application of the doctrine of
interjurisdictional immunity to protect provincial exclusivity need not curtail
the scope of the criminal power. Applied narrowly and with caution in this case
the doctrine, as explained in
Canadian Western Bank
and
Lafarge
,
would render inapplicable only the two aspects of the
CDSA
that impair
the provincial governments ability to prescribe and deliver health care as it
sees necessary to address a health care crisis. Implicit in the federal Attorneys
submission regarding the unlikelihood of prosecution of anyone for the activity
at Insite is acknowledgment that such a narrow and cautious application of the
doctrine would have minimal, if any, effect on the criminal power. At most, it
would permit a provincially-authorized activity without fear of a change in
federal policy on the application of prosecutorial discretion. This application
cannot be said to constitute an attack on the federal criminal power.

[165]

Nor am I persuaded from my reading of
Canadian
Western Bank
,
Lafarge
and
Law Society of British Columbia v. Mangat
,
2001 SCC 67, [2001] 3 S.C.R. 113,
that the
application of the doctrine of interjurisdictional immunity to permit Insite
(and like provincially-approved health care service providers) to deliver a
supervised injection service (or other services not approved by the federal
executive as exceptions or exemptions to the prohibitions in the
CDSA
)
authorized as in the public interest by the appropriate provincial authority,
would leave or tend to leave any legislative gap of the sort suggested in
those decisions or otherwise. The effect of the doctrines application in this
case is to limit the federal enforcement power sufficiently to protect the
exercise of an exclusive provincial power. It does not create a gap by
preventing the exercise of the federal criminal power to control trafficking in
narcotics. It requires respect for the exercise of an exclusive provincial
power.

[166]

No one suggests the criminal power gives
Parliament authority over delivery of health care services. (The scope of the
federal power to provide medical services in order to achieve goals of criminal
law was discussed in
Mazzei
. At paras. 31, 34 and 35, the Court
specifically noted that hospitals treatment plans and practices are excluded
from federal legislative authority.)

[167]

Insite exists. The health care service immunized
from the application of ss. 4 and 5 of the
CDSA
is very specific.
The immunity would apply only to exempt a health care service considered
essential by a provincial agency with the authority to make that decision under
provincial legislation from the application of ss. 4(1) and 5(1) of the
CDSA.
The provision of health care services is what makes a hospital a hospital, what
makes health care a provincially-regulated activity. It is the indisputable
intrusion of the federal government into the provision of medical services
at
the level of doctor and patient
that is happening at Insite.  Could
Parliament legislate to effectively prohibit a doctor from using a scalpel?

[168]

This is precisely the restrained use of the
interjurisdictional immunity doctrine the jurisprudence supports: to prevent
intrusive incidental effects by one legislature on the domain of the other. In
this case, its application would prevent two provisions of the
CDSA
from
sterilizing essential elements of a provincial undertaking, and would do so
without undermining the federal criminal law power to any significant degree.

[169]

To the extent that the criminal law treats
possession for personal use as an offence because of its role in creating an
illegal supply and demand market, that role has already run its course when
an addict enters Insite or a comparable facility. Because addiction manifests
as compulsion, possession for use by an addicted person is, in practical terms,
immediately followed by actual use. It is possession for the purpose of use,
not for the purpose of trafficking. Insite interacts with the patient at the
limited point in time where possession of an illegal drug has been achieved,
and the addiction compels its use. Insites services address the activity and
consequences of use in a health care setting. A supervised drug injection
service does not undermine the federal goals of protecting health or
eliminating the market that drives the more serious drug-related offences of
import, production and trafficking. It presupposes, but does not encourage, the
possession of drugs. In fact, the service, as the trial judge found, assists in
eliminating the market for illegal drugs, by encouraging addicts to seek
services consistent with the long-term goal of the criminal prohibition against
possession for personal use
.

[170]

The restricted application of
interjurisdictional immunity to protect a provincial undertaking where two
intra
vires
exercises of authority collide precludes a pre-emptive, automatic and
non-contextual determination in favour of federal power. This is the mischief
the Supreme Court was addressing when it considered the application of the
doctrine to federal undertakings in
Canadian Western Bank
.

[171]

Its application in the circumstances of this case
should increase the potential for concurrency and promote co-operation between
the federal and provincial executives, because it gives breathing room to
provincial authorities charged with the responsibility for dealing with the
consequences of a failure of the criminal law in circumstances where the
justification for both the federal and provincial legislation is the same: the
protection of public health from the harm inherent in the use of controlled
substances. It respects the medical as well as the criminal approach to the
intractable problem dangerous substances have presented for over 100 years.
Immediate resort to paramountcy is not only an error of law, it is questionable
policy.

[172]

In recent years, the Supreme Court of Canada has
affirmed repeatedly that Canadian federalism must remain responsive to the
actual needs of the public: e.g.,
Reference re Secession of Quebec
,
[1998] 2 S.C.R. 217 at para. 57;
Reference re Same-Sex Marriage
,
2004 SCC 79, [2004] 3 S.C.R. 698 at para. 23. As I noted earlier, it has also
acknowledged the principle of subsidiarity, that law-making is often best
achieved by the level of government closest to the citizens affected and thus
most responsive to local distinctiveness and to population diversity. I also
note that this principle must be applied with caution in view of the comment in
Bell Canada (1988)
at 815, derived from the concluding words of
s. 92, that an activity is deemed not to be local if it falls within a
head of power enumerated in s. 91. In this case, however, the provincial
activity falls not only under s. 92(16), but also under s. 92(7) and
(13), to which the deeming provision does not apply.

[173]

The health crisis sparked by illegal drug use in
the central core of Vancouver demonstrates starkly the need for a practical
response to the reality that people are obtaining drugs, using them, and
becoming addicted despite a massive national effort to control their use
(whether therapeutic or recreational) and avoid their abuse.

[174]

The crisis that brings the issue to this Court
is a local one. Only provincial authorities have the power to respond to this
crisis. Their practical response to one of the worst, if not the worst, health
outcomes for injection drug use of any city in the developed world in the last
25 years

is to permit supervised self-injection of illegally-obtained
drugs in a carefully-controlled health care facility. Co-operative federalism
in this case is furthered by the application of interjurisdictional immunity so
that the impugned provisions of the
CDSA
do not apply to Insite or to
the premises of other similarly-controlled service providers.

[175]

Finally, the application of the doctrine in this
case does not amount to a form of provincial paramountcy. A firm application of
the pith and substance analysis remains the starting-point of a division of
powers analysis. The doctrines application, as I understand it, is available
only to enable the operation of an essential part of a provincial undertaking
that would not negate the federal law or undermine its goals. It is most likely
to be available where the federal and provincial legislative goals are the
same, and particularly where the conflict is the result of executive decisions
made under authorizing legislation. It is a surgical immunity  it attaches
only to a small part of the power, precisely defined and narrowly
circumscribed.

[176]

If interjurisdictional immunity is not available
to a provincial undertaking on the facts of this case, then it may well be said
the doctrine is not reciprocal and can never be applied to protect exclusive
provincial powers. Interjurisdictional immunity available only to the federal
government is potentially even broader than paramountcy, because it ousts the
ability of a province to legislate in a given area. Paramountcy does not
automatically bar a province from legislating, but directs federal supremacy in
the case of conflict. Interjurisdictional immunity is total and final, and
permanently precludes legislation. If it is the exclusive preserve of the
federal government, then Ottawa has gained a powerful new avenue for wresting
legislative power from the provinces.

[177]


In view of this
conclusion, I prefer not to address the challenges on either the appeal or
cross appeal to the impugned provisions of the
CDSA
under s. 7 of
the
Charter.
There remain the procedural issues raised at the opening of
the appeal and, in accordance with this Courts practice, reserved for
resolution after hearing full submissions on the appeal and cross appeal.

Standing

[178]

Because this issue was not raised before the
trial judge, this Court may decide the issues raised on the appeal even if we
were to determine the respondents lacked standing (
Professional Institute of
the Public Service of Canada v. Northwest Territories (Commissioner)
,
[1990] 2 S.C.R. 367 at 400). I would exercise this Courts discretion to decide
the substantive issues. This Court and the court below have had the benefit of
full argument and the questions raised are

pressing ones of great public
importanc
e
.

[179]

However, recourse to that doctrine is not
required

in this case. The respondents have established a serious issue
as to the validity of the impugned legislation; as operators and users of
Insite, they have a genuine interest in its validity; and, given the s. 56
exemption and the Vancouver Police

Departments stated support of
Insite, waiting for a criminal prosecution was not a feasible alternative.
Waiting for a ministerial decision under s. 56 that did not appear to be
forthcoming, was equally impractical. The first action was filed days before
the original exemption was set to expire and the closure of Insite was
imminent; the second action, just months before the expiration date of the
extended exemption. There was no other reasonable and effective manner in which
to bring the matter before the courts. The test for public interest standing
set out in
Minister of Justice of Canada v. Borowski
, [1981] 2 S.C.R.
575, is made out.

Summary trial
process

[180]

The appellants submit the trial judge erred in
determining a summary trial was appropriate for deciding the issues raised by
the plaintiffs where there was a head-on conflict in the evidence going
directly to the foundation of the action:
Jutt v. Doehring
(1993), 82
B.C.L.R. (2d) 223 (C.A.). The respondents disagree, submitting there were no
issues of credibility, and that the trial judge was entitled to draw the
inferences he did from the evidence before him and accept the expert opinion of
Dr. Marsh over that of Dr. Evans.

[181]

This Court may interfere with a discretionary
decision only if it was not exercised judicially or was exercised on a wrong
principle: see
McLean v. Southam Inc.
, 2002 BCCA 229 (Saunders J.A. in
Chambers), and
Watson v. Imperial Financial Services Ltd
. (1992), 65
B.C.L.R. (2d) 281 (C.A.) (Wallace J.A. in Chambers). The trial judge applied
the appropriate principles, including those approved and applied in
Jutt.
They
derive from the reasons of McEachern C.J.B.C. in
Inspiration Management Ltd.
v. McDermid St. Lawrence Ltd.
(1989), 36 B.C.L.R. (2d) 202 at 215-16 (C.A.):

Lastly, I do not agree, as
suggested in
Royal Bank v. Stonehocker
, that a chambers judge is obliged
to remit a case to the trial list just because there are conflicting
affidavits. In this connection I prefer the view expressed by Taggart J.A. in
Placer
,
quoted at p. 15 [pp. 212-13] of these reasons. Subject to what I am about to
say, a judge should not decide an issue of fact or law solely on the basis of
conflicting affidavits even if he prefers one version to the other. It may be,
however, notwithstanding sworn affidavit evidence to the contrary, that other
admissible evidence will make it possible to find the facts necessary for
judgment to be given.

[182]

Conflicting evidence is not a bar to deciding
issues through the summary trial process. The court may grant judgment
provided, on the whole of the evidence, it can find the facts necessary to
decide the issues (Rule 18A(11)(a)(i)) and provided it is not unjust to do so
(Rule 18A(11)(a)(ii)), as McEachern C.J.B.C. wrote at 214 in
Inspiration
Management
:

In deciding whether it will be
unjust to give judgment the chambers judge is entitled to consider,
inter
alia
, the amount involved, the complexity of the matter, its urgency, any
prejudice likely to arise by reason of delay, the cost of taking the case
forward to a conventional trial in relation to the amount involved, the course
of the proceedings and any other matters which arise for consideration on this
important question.

[183]

In this proceeding, after an eight-day hearing,
the trial judge concluded, at para. 12, it is appropriate to proceed by means
of the summary trial process, and I see no reason to interfere with his
decision. This is not a case like
Jutt of a
head-on conflict in the
evidence that goes directly to the foundation of the action. Although there is
some conflict between the opinions of Dr. Evans, on the one hand, and the
opinions of Dr. Marsh and Dr. Mate, on the other, much of their evidence
coincided, and the trial judge found it unnecessary to resolve the conflict
where it existed. Relying on the whole of the evidence, or as he stated, the
affidavit evidence and the course of argument, the trial judge found he was
able to decide the relevant issues of fact and law that [were] essential to
the disposition of the actions (para. 12). It was not unjust for him to do so,
particularly considering the time and cost that had already been incurred. He
approached this issue with an abundance of caution, declining to make a
decision until after he had the benefit of the parties full submissions. I
would dismiss this ground of appeal.

Fresh evidence
and new evidence

Fresh
Evidence

[184]

The Dr. Peter AIDS Foundation applies to adduce
an affidavit by Maxine Davis containing information about its purpose and
practices particularly as they concern the primary care centre it operates as
the Dr. Peter Centre. Appendices include the Foundations constitution and
bylaws, an annual report, information from its pamphlets and website. In this
way, it seeks to explain the Foundations unique perspective on this appeal,
not to provide adjudicative facts that go to the merits of the appeal, but as
contextual backdrop to its position that supervised injection is a necessary
and integral part of the primary health care the nurses at Dr. Peter Centre
provide for their clients who are injection drug users afflicted with HIV or
AIDS.

[185]

In granting the Foundation leave to intervene on
a limited basis to address the division of powers issue, Saunders J.A. relied
on Ms. Davis affidavit to identify the issue on which the Foundation could
bring a distinct perspective to the appeal: the division of powers issue in
relation to health professionals and their governing bodies (2008 BCCA 441 at
para. 24).  In accordance with the practice of this Court, she left to the
division hearing the appeal the Foundations motion to adduce fresh evidence
and make oral submissions.  Subsequently, the appellants applied to strike
certain portions of the Foundations factum and to deny each leave to adduce
evidence on the appeal.  Mr. Justice Chiasson denied the applications, noting
that the motions to adduce evidence were returnable before the Court and that
the fate of the [impugned] paragraphs would appear to depend on the
application for leave (2009 BCCA 151).

[186]

The Foundation brings its motion under Rule 31.
That rule applies only to parties. While it applies to the provincial Attorney,
a party by statutory decree, the Foundation, like other intervenors, is governed
by Rule 36. Under that Rule, intervenors are always entitled to adduce evidence
on their leave application, but they require the courts permission to adduce
evidence on the appeal itself.

[187]

In
Blackwater et al. v. United Church of Canada et al.
, 2002
BCCA 621 (Donald J.A. in Chambers), the Nuu-chah-nulth Tribal Council sought
leave to adduce fresh evidence for a reason comparable to that given by the
Foundation in this case. Mr. Justice Donald dismissed the application,
explaining, at paras. 10-12:

[10]       Canada and the United Churchs
objection to the evidence forming part of the appeal is that they should not be
forced to deal with more than what appears on the record.

[11]      I must uphold that objection.
While the evidence gives powerful support for the application to intervene, it
should
not come into the appeal itself, for that would run contrary to the
often cited words of Mr. Justice Seaton in
Canada (Attorney General) v.
Aluminum Co. of Canada
, 10 B.C.L.R. (2d) 371, 15 C.P.C. (2d) 289 at 305:

Intervenors should not be permitted to take the litigation
away from those directly affected by it. Parties to litigation should be
allowed to define the issues and seek resolution of matters they determine
appropriate to place in issue. They should not be compelled to deal with issues
raised by others.

[12]      The
Tribal Council should be permitted to outline in its factum some basic facts
describing its place in the residential school picture. However, it should not
be permitted to relate the stories of former
students
not directly involved in the case, and to allege facts about the general impact
of residential schools not in the record. The Tribal council's role should be
confined to arguing the issues raised by the parties and assisting the court in
understanding the full implications of the matter.

[188]

In this case, no one has suggested that the
Foundation seeks to raise a new issue, or any other potential interference with
the case. The evidence is not controversial and is put forward only to explain
and provide context for the Foundations perspective and submissions on how
the issue of provincial jurisdiction over health professionals arises. Its
submissions were restricted to that issue, and more specifically to its concern
that the application of the
CDSA
to supervised injections services
intrudes on provincial jurisdiction to regulate the conduct of nurses as
health professionals. The evidence establishes how and why the decision in
this case will have significant effect on registered nurses seeking to comply
with the professional and ethical standards to which they are held by their
governing body. That concern is at the root of the division of powers issue and
the evidence will be helpful to a full understanding of that issue. With
certain important exceptions, the affidavit does not put forward evidence of adjudicative
facts that go to the merits of the appeals or alter the record from that before
the trial judge; the evidence makes a useful contribution in general terms.

[189]

I
would admit paragraphs 1-29 and 35-44 of the Davis Affidavit as helpful context
for considering the division of powers and
Charter
issues in this
appeal. They supply necessary context to explain the Foundations different
perspective and its submissions on the nature of and rationale for supervised
injection services.

[190]

I
would not, however, admit paragraphs 30-34 or 45-46 nor the exhibits to which
those paragraphs refer. I would also strike all references to the exhibits made
in the admissible paragraphs. This evidence unnecessarily widens the scope of
the
lis
, and takes the case away from the parties by focusing on the
Foundations unique situation. The usefulness of the Foundations submissions
is restricted to contextual evidence of general application. The parties should
not be required to deal with the Foundations own legal difficulties with
supervised injection services. The background materials on its constitution and
operations are superfluous.

New Evidence

[191]

The
provincial Attorney applies to admit an affidavit of Nancy Reimer that contains
the correspondence between the Vancouver Coastal Health Authority, the
provincial Ministry of Health and Health Canada concerning the Health Authoritys
request for an extension of Insites s. 56 exemption, and various media
reports and articles during and following the trial that purport to demonstrate
the opposition of the federal government, and in particular, that of the
Minister of Health, to Insite.

[192]

In my view, the correspondence should be
admitted. It provides an important continuation to the trial judges narrative
regarding the ongoing attempts by the provincial government to keep Insite
operative and the federal response to those efforts. The evidence does not in
itself go to the adjudicative facts and its admittance does not prejudice
Canada in the cross appeal. I would, however, decline to admit the media
reports: they do not provide information relevant to the legal issues on appeal
and are otherwise, at best, second-hand accounts of or editorial comments about
the federal governments actions.

Conclusion

[193]

It follows from these reasons that I find no
error in the conduct of the trial, and would grant the respondents standing,
allow the fresh evidence motion in part and declare ss. 4(1) and 5(1) of
the
CDSA
inapplicable to Insite by reason of the application of the
doctrine of interjurisdictional immunity. Consequently, I need not comment
further on the constitutional issues raised in the appeal and cross appeal and
would dismiss the appeal as moot.

Costs

[194]

Following release of his reasons, the trial
judge awarded special costs to PHS, Mr. Wilson, and Ms. Tomic on a full
indemnity basis, subject only to R. 57(3) reasonableness considerations.
Thereafter, Saunders J.A. granted intervenor status in the appeal to the BCCLA,
the Vancouver Coastal Health Authority, and the Dr. Peter AIDS Foundation
(2008 BCCA 441). Then, on 3 December 2008, the Attorney General of Canada filed
an amended notice of appeal, also appealing the order for special costs.
Finally, the trial judge awarded costs to VANDU, after which the appellants
amended their notice of appeal in that action.

[195]

The trial judge explained the action fits
squarely within the scope of public interest legislation (2008 BCSC 1453 at
paras. 24, and 7-13): The plaintiffs undertook the litigation with a view to
preserving the operations of a publicly-funded facility, without financial
assistance from either the City or the Province (para. 24). The trial judge
rejected the appellants submission that it is not public interest litigation
because PHS, Mr. Wilson, and Ms. Tomic have a personal interest in the
outcome of the litigation, ruling that their personal interests are not such as
to remove them from the ambit of public interest litigants: PHS is a non-profit
society that operates the facility under contract with a provincial health
authority; it does so for the benefit of the community as a whole and not for
its own benefit or financial gain. The individual plaintiffs have the same
interest in the ongoing operation of the facility as any citizen has in respect
of any other health care facility, namely their personal health and welfare.
This action benefits all who suffer from the illness of addiction (para. 25).

[196]

The trial judge also rejected the appellants
submission that PHS was not impecunious and could afford the conduct of the
litigation as reason for not making a special costs award, not only rejecting
the significance they alleged for the evidence they put forward as to PHS
revenue, but also explaining that, unlike on an application for interim costs
in any event of the cause, financial worth or ability to pay is not a factor
that should predominate the consideration of an award of special costs
following the successful completion of litigation (paras. 26-27).

[197]

Finally, the trial judge rejected the federal
Attorneys submission that no award of special costs should be made because the
plaintiffs had been represented on a
pro bono
basis and therefore had
not incurred any fees: costs had been incurred by someone; Canada should not
derive a windfall because a third party has underwritten the litigation. He
also noted the contradiction in the federal parties submissions: one must be
impecunious for an award of special costs to be considered, if impecunious and
represented on a
pro bono
basis, an award of special costs should be
denied or reduced (para. 28).

[198]

The trial judge considered all of the appropriate factors in
deciding to award special costs to a successful public interest litigant. There
is no basis for this Court to interfere with the exercise of his discretion:
Victoria
(City) v. Adams
,

2009 BCCA 563
.
I would not interfere with
his orders for costs of the trial and would order the appellants to pay the
respondents costs of the appeal and cross appeal.

[199]

Since preparing my reasons, I have had the
opportunity to review the reasons of my colleague Justice Rowles, and I find
that I am in general agreement with them.

The
Honourable Madam Justice Huddart

Reasons for Judgment of the
Honourable Madam Justice D. Smith:

[200]

I have had the opportunity to review the draft
reasons of Madam Justice Huddart in which she concludes that the respondents
cross appeals should be allowed based on the trial judges error in failing to
apply the doctrine of interjurisdictional immunity in favour of B.C.s
supervised injection site (Insite) in Vancouvers downtown eastside (DTES).
In the result, it was unnecessary for her to address the second issue raised in
the appeals, namely whether the effect of ss. 4(1) (possession of a
controlled substance) and 5(1) (trafficking in a controlled substance) of the
Controlled
Drugs and Substances Act
, S.C. 1996, c. 19 [
CDSA
]

on Insites
staff and clients infringes s. 7 of the
Charter
thereby rendering the
federal provision of no force or effect pursuant to s. 52 of the
Constitution
Act, 1982
, being Schedule B to the
Canada Act 1982
(U.K.), 1982, c.
11
.

[201]

In the court below the respondents (PHS, VANDU
and the personal respondents) had included s. 5(1) of the
CDSA
(trafficking
in a controlled substance)

in their constitutional challenge, however,
before this Court counsel for the Attorney General of Canada and the federal
Minister of Health (collectively referred to as Canada) acknowledged that the
actions of the users and staff of Insite could not amount to trafficking in a
controlled substance and therefore a s. 56 exemption under the
CDSA
to
protect them from that potential was unnecessary. Accordingly, I will refer
only to s. 4(1) in these reasons but it should be understood they also apply to
s. 5(1) in the event that is necessary.

[202]

As I understand my learned colleagues reasons,
she would apply the doctrine of interjurisdictional immunity to render s. 4(1)
of the
CDSA
inapplicable to the staff and clients of Insite. With
respect, I find that I am unable to agree with that conclusion. In my view, the
companion decisions of
Canadian Western Bank v. Alberta,
2007 SCC 22,

[2007] 2 S.C.R. 3 [
CWB
], and
(British Columbia) Attorney General
v. Lafarge Canada Inc.,
2007 SCC 23,

[2007] 2 S.C.R. 86 [
Lafarge
],
confirmed in
Chatterjee v. Ontario (Attorney General)
, 2009 SCC 19, 1
S.C.R. 624, do not permit an application of the doctrine of interjurisdictional
immunity to resolve what the trial judge found, and with which I agree, is an
operational conflict between s. 4(1) of the
CDSA
and Insites
activities. The jurisprudence, as I understand it, mandates a restricted
approach to the application of the immunity doctrine and dictates that where
possible, the doctrine of paramountcy should be applied as a matter of first
recourse to resolve any conflict or incompatibility between a federal provision
and a provincial activity.

[203]

In the result, I find no error in the trial
judges dismissal of the respondents claims for a declaration that s. 4(1) is
inapplicable to Insite and would dismiss the respondents cross appeals on this
issue.

[204]

This determination restores the need to address
the s. 7
Charter
issue. I therefore propose to first outline my reasons
for upholding the trial judges determination on the division of powers issue
and thereafter address Canadas appeal on the trial judges finding that the
effect of s. 4(1) of the
CDSA
on Insite infringes s. 7 of the
Charter
and cannot be saved by s. 1, thereby rendering the federal provision of no
force or effect pursuant to s. 52 of the
Constitution Act, 1982.

A.
The division of powers analysis

[205]

A division of powers analysis begins with an
application of the pith and substance (purpose and effect) doctrine to
determine the constitutional validity of the impugned legislation (or
provisions of legislation). This involves a characterization of the dominant
purpose and legal effect of the legislation followed by a classification of the
legislation as falling within the ss. 91 or 92 heads of power:
Reference re
Firearms Act (Can.),
[2000] 1 S.C.R. 783, 2000 SCC 31 [
Firearms
Reference
]. If the impugned legislation fits within the enacting bodys
heads of power it will be declared
intra vires
or constitutionally
valid. If it falls outside the enacting bodys heads of power it will be
declared
ultra vires
or constitutionally invalid thereby rendering it of
no force or effect.

[206]

Sections 91 and 92 of the
Constitution Act,
1867
, (U.K.), 30 & 31 Vict., c. 3, reprinted in R.S.C. 1985, App. II,
No. 5.,

divide matters (the textual language ss. 91 and 92) of
legislative power exclusively to the federal Parliament and the provincial
legislatures respectively. There are instances where a matter may fall within
both heads of power. That is to say one aspect of the matter may fall within s.
91 and another aspect of the same matter may fall within s. 92 of the
Constitution
Act, 1867
. In such cases, both levels of government may legislate in one
jurisdictional field for two different purposes:
Firearms Reference
at para.
52
.
This is commonly referred to as the double aspect doctrine and
reflects the principle of concurrency that constitutionally valid legislation
from each level of government can co-exist in the same field so long as the
purpose and effect of each law is limited to the matter that fits within the
enacting bodys constitutional mandate. Noted examples of the double aspect
doctrine include dangerous driving, health and drugs or drug abuse.

[207]

The matter of drugs was addressed in
R. v.
Schneider
, [1982] 2 S.C.R. 112. The issue in
Schneider
involved the
constitutional validity of the
Heroin Treatment Act
. The provincial
legislation authorized voluntary and compulsory medical treatment for heroin
addicts in a hospital for the purpose of terminating or reducing a patients
dependency on heroin. At page 132, the Court observed that the dual legislative
domain of narcotics was not so global and indivisible that the legitimate
domain cannot be divided, illegal trade in narcotics coming within the
jurisdiction of the Parliament of Canada and the treatment of addicts under
provincial jurisdiction. It held that the pith and substance of the
legislation was the medical treatment of heroin addiction and that the matter
fell within the s. 92(16) head of power under its general jurisdiction with
respect to health (
Schneider
at 137-138). It followed that the
legislation was declared as constitutionally valid public health legislation
that did not exclude or encroach on Parliaments power to legislate with
respect to the national public health under the
Narcotics Control Act
.

[208]

At the pith and substance stage of the analysis, overreaching
provisions may be read down in order to limit the scope of the legislation to
within the enacting bodys heads of power. Reading down, in this context, is
a technique of statutory interpretation that is used to narrow the meaning of
the general words of an enactment, which may appear to extend beyond the
enacting bodys mandate, in order to contain the effect of the legislation to
within the limits of its constitutional mandate. Professor Peter Hogg describes
this technique in his text
Constitutional Law of Canada
, 5th edition
(Scarborough, Ontario: Thompson Carswell, 2007) at 15-26:

The reading down doctrine
requires that, whenever possible, a statute is to be interpreted as being
within the power of the enacting legislative body. What this means in practice
is that general language in a statute which is literally apt to extend beyond
the power of the enacting Parliament or Legislature will be construed more
narrowly so as to keep it within the permissible scope of power. Reading down
is simply a canon of construction (or interpretation).
It is only available
where the language of the statute will bear the (valid) limited meaning as well
as the (invalid) extended meaning;
it then stipulates that the limited
meaning be selected. [Emphasis added.]

[209]

This process of reading down to determine the dominant purpose of
legislation was described in
CWB
as follows:

[31]      When problems resulting
from incidental effects arise, it may often be possible to resolve them by a
firm application of the pith and substance analysis. The scale of the alleged
incidental effects may indeed put a law in a different light so as to place it
in another constitutional head of power. The usual interpretation techniques of
constitutional interpretation, such as reading down, may then play a useful
role in determining on a case-by case basis what falls exclusively to a given
level of government. In this manner, the courts incrementally define the scope
of the relevant heads of power. The flexible nature of the pith and substance
analysis makes it perfectly suited to the modern views of federalism in our
constitutional jurisprudence.

[210]

The reading down of the general words of an enactment to contain
an ambiguity in the scope of the legislation is distinct from the reading
down that occurs when the doctrine of interjurisdictional immunity is applied.
The former is part of the pith and substance analysis for characterizing the
dominant purpose of legislation and its constitutional validity. The latter is
used to make legislation inapplicable to matters outside the enacting bodys
jurisdiction.

[211]

Legislation enacted by one jurisdiction may have
incidental effects on the other jurisdiction. Incidental effects of legislation
may vary. At one end of the spectrum legislation that in form appears to fall
within the enacting bodys mandate but in effect is directed to a matter
outside its jurisdiction will be found to be colourable and therefore
constitutionally invalid. In other words, the central character or dominant
purpose of the legislation will be found to fall outside a matter within the
enacting bodys mandate. At the other end of the spectrum is constitutionally
valid legislation that has incidental effects which are collateral and
secondary to the other jurisdictions mandate (
CWB
at para. 28 citing
British Columbia v. Imperial Tobacco Canada Ltd.,
2005 SCC 49,

[2005]
2 S.C.R. 473, at para. 28). Between the two ends of the spectrum, are
incidental effects of legislation that impair or conflict with the other
jurisdictions legislative mandate. In these circumstances, the doctrines of
interjurisdictional immunity and paramountcy, respectively, are used to contain
the effects of the legislation by rendering it inapplicable to the other
jurisdiction (interjurisdictional immunity) or inoperable (paramountcy) where
the provincial legislation or activity is found to conflict or is incompatible
with the federal legislative mandate (
CWB
at para. 32).

[212]

The context in which the doctrine of interjurisdictional immunity
evolved was the protection of federal corporations and undertakings, and things
and persons under federal jurisdiction from the effects of valid provincial
legislation that impaired the basic, minimum and unassailable core (i.e.,
vital and essential) competence of the affected federal head of power. Over
time, the scope of the doctrine was extended to federal activities that fell
within the s. 91 heads of power. The purpose of the doctrine was to preserve
the exclusivity of the ss. 91 and 92 heads of power. When the doctrine is
employed it renders the impugned legislation inapplicable to the other
jurisdiction.
CWB
described this doctrine by reference to the seminal
decision of
Bell Canada v. Quebec
, [1988] 1 S.C.R. 749 [
Bell Canada
(1988)
]:

[33]      Interjurisdictional immunity
is a doctrine of limited application, but its existence is supported both
textually and by the principles of federalism. The leading modern formulation
of the doctrine of interjurisdictional immunity is found in the judgment of
this Court in
Bell Canada (1988)
where Beetz J. wrote that classes of
subject in ss. 91 and 92 must be assured a basic, minimum and unassailable
content immune from the application of legislation enacted by the other level
of government.

[213]

In comparison, the doctrine of paramountcy
affects the operability of valid provincial legislation to the federal
legislative mandate. It is triggered when the provincial legislation conflicts
or is found to be incompatible with the intent of the federal legislation. An
operational conflict is said to occur where the application of the provincial
law will displace the legislative purpose of Parliament, where one enactment
says yes and the other says no; the same citizens are being told to do
inconsistent things; [and] compliance with one is defiance of the other:
Law
Society of British Columbia v. Mangat
, 2001 SCC 67, [2001] 3 S.C.R. 113 at
para. 69 [
Mangat
]. In that event, the doctrine gives priority or
paramountcy to the federal legislation thereby rendering the provincial legislation
inoperable to the extent of the conflict or incompatibility.

[214]

The Supreme Court of Canada extensively reviewed each of the
constitutional doctrines in
CWB
and
Lafarge.
Justices Binnie and
Lebel co-authored the majority decisions in both cases. In the view of the
majority the doctrine of paramountcy was better suited to contemporary Canadian
federalism, particularly in cases involving double aspect matters (
CWB
at
para. 69).

[215]

In
CWB
, the Court held that the insurance schemes developed
by federal chartered banks operating under the federal
Bank Act
, S.C.
1991, c. 46, within the province of Alberta, were not immune from the
provinces insurance regulations under the
Insurance Act
, R.S.A. 2000,
c. I-3,

as there was no impairment by the provincial legislation of the
core competence of the federal jurisdiction over banking under s. 91(15) of
the
Constitution Act
, 1867. Stated otherwise, the incidental effects of
the provincial legislation on the federal legislation did not encroach to the
level of impairment on Parliaments core competence over banking.


[216]

In
Lafarge
, the Court held that the
Vancouver Port Authority (VPA), a federal undertaking operating under the
statutory authority of the
Canada Marine Act
, S.C. 1998, c. 10, was not
immune from the City of Vancouvers zoning and development bylaws in regard to
VPAs proposal to construct a concrete batch plant on VPAs waterfront lands in
Vancouver. The Court found that because the municipal regulations did not
impair the core federal jurisdiction over navigation and shipping under s.
91(10) of the
Constitution Act
,
1867
, the VPA should not be
granted immunity from the effects of the Citys municipal regulations. However,
the Court went on to find an operational conflict between the municipal by-laws
and the

provisions of the
Canada Marine Act
, which required that
priority be given to the federal legislation by operation of the doctrine of
paramountcy and thereby rendered the municipal bylaws inoperable to the VPA.

[217]

CWB
and
Lafarge
made a number of
significant changes to the earlier
Bell Canada (1988)
formulation and
application of the doctrine of interjurisdictional immunity. The doctrine has
now been effectively returned to its earlier more constrained application.
While in theory the immunity doctrine is reciprocal, the majority in
CWB
expressed
the view that its natural application (both past and present) and the practical
effect of its use should be limited to the protection of federal works and
undertakings, and things and persons operating under the federal legislative
heads of power:

[67]      In our view, the above
review of the case law [on federal transportation, federal communication
undertakings, maritime law, Aboriginal rights and land claims, the management
of federal institutions and the regulation of federal corporations and
undertakings] cited by the appellants, the respondent and interveners shows
that not only
should
the doctrine of interjurisdictional immunity be
applied with restraint, but with rare exceptions it
has
been so applied.
Although the doctrine is in principle applicable to all federal and provincial
heads of legislative authority, the case law demonstrates that its natural area
of operation is in relation to those heads of legislative authority that confer
on Parliament power over enumerated federal things, people, works or
undertakings. In most cases, a pith and substance analysis and the application
of the doctrine of paramountcy have resolved difficulties in a satisfactory
manner.

[218]

The Court went on to describe impairment of a core competence of
jurisdiction as something more than affects (as stipulated in
Bell Canada
(1988)
) but less than sterilizing or paralyzing (from the pre-
Bell
jurisprudence
as cited in
CWB
at para. 48). It also changed the order in which the two
constitutional doctrines should be considered in a division of powers analysis.
Previously, the doctrine of interjurisdictional immunity was considered first
in order to determine the applicability of the impugned legislation. Only if
the doctrine was found not to be applicable did it become necessary to consider
the doctrine of paramountcy. In
CWB
the Court stated that in the absence
of prior case authority in which the immunity doctrine has been applied, the
doctrine of paramountcy should be considered as the doctrine of first recourse:

[47]      For all these reasons, although the doctrine of
interjurisdictional immunity has a proper part to play in appropriate
circumstances, we intend now to make it clear that the Court does not favour an
intensive reliance on the doctrine, nor should we accept the invitation of the
appellants to turn it into a doctrine of first recourse in a division of powers
dispute.

...

[78]      In the result, while in
theory a consideration of interjurisdictional immunity is apt for consideration
after the pith and substance analysis, in practice the absence of prior case
law favouring its application to the subject matter at hand will generally
justify a court proceeding directly to the consideration of federal
paramountcy.

[219]

Some academics have been critical of the logic of this change.
Professor Robin Elliot observed that in
Lafarge
the Court declined to
follow its proposed new order by first considering and rejecting an application
of the doctrine of interjurisdictional immunity and only thereafter applying
the doctrine of paramountcy: Robin Elliot, Interjurisdictional Immunity after
Canadian
Western Bank and Lafarge Canada Inc.
: The Supreme Court Muddies the
Doctrinal WatersAgain (2008) 43 S.C.L.R. (2d) 433 at 480 [Elliot,
Interjurisdictional Immunity]. However,
CWB
s historical review of the
difficulties, inconsistencies and confusion associated with past formulations
and applications of the doctrine of interjurisdictional immunity arguably
provides some insight into the Courts motivation for the proposed change.
Mired in the earlier decisions are abstract discussions on: (i) whether the
doctrine extends beyond the essential parts of a federal work or undertaking
(banks, railways, police, television broadcasting), things (Aboriginal lands)
or persons (Aboriginal persons), (ii) whether the doctrine in practice provides
reciprocal protection to provincial undertakings and activities, (iii) what
degree of impairment is required to find impermissible encroachment upon the
core competence of the other legislative jurisdiction, and (iv) whether the
effect of the doctrine creates undesirable legal vacuums, legislative gaps
or exclusive enclaves of jurisdiction in the absence of legislation from the
other jurisdiction.

[220]

Specifically, in
Lafarge
the Court instructed against the use
of the immunity doctrine in cases of double aspect:

[4]        ... In particular, in
our view, the doctrine should not be used where, as here, the legislative
subject matter (waterfront development) presents a double aspect. Both federal
and provincial authorities have a compelling interest. Were there to be no
valid federal land use planning controls applicable to the site, federalism
does not require (nor, in the circumstances, should it tolerate) a regulatory
vacuum, which would be the consequence of interjurisdictional immunity.

[221]

Professor Elliot suggests that this passage
should be limited to the context in which it was made, namely to those
instances where there exists a legislative gap on a double aspect matter:
Elliot, Interjurisdictional Immunity at 480. However in
Mangat
, which
pre-dated
Lafarge
, the Court

also adopted a constrained approach
to the application of the doctrine of interjurisdictional immunity in
circumstances that involved a double aspect matter in which both jurisdictions
had enacted constitutionally valid legislation.

[222]

The circumstances of
Mangat
involved the
regulation of individuals representing persons before judicial or
quasi-judicial bodies. Agents appearing on behalf of individuals seeking
naturalization before the Immigration Refugee Board, pursuant to the provisions
of the
Immigration Act
, R.S.C. 1985, c. I-2, sought immunity from the
requirements of B.C.s
Legal Profession Act,
S.B.C. 1987, c. 25, which
prohibited persons other than members in good standing with its Law Society
from engaging in the practice of law. In finding the provisions of the
provincial legislation inoperable to the federal statutory scheme for
immigration tribunals, the Court rejected an application of the doctrine of
interjurisdictional immunity and chose instead to apply the more supple
paramountcy doctrine:

[54]      I believe Mackenzie
J.A. disposed of this question in a satisfactory manner. Paramountcy is the
more appropriate doctrine in this case. The existence of a double aspect to the
subject matter of ss. 30 and 69(1) favours the application of the paramountcy
doctrine rather than the doctrine of interjurisdictional immunity. While the
role for provincially regulated lawyers is non-exclusive, it is nonetheless
inconsistent with interjurisdictional immunity, which would exclude provincial
legislation, even if Parliament did not legislate in the area. The application
of the interjurisdictional immunity in such a context might lead to a
bifurcation of the regulation and control of the legal profession in Canada.
The application of the paramountcy doctrine safeguards the control by
Parliament over the administrative tribunals it creates. At the same time, it
preserves the principle of a unified control of the legal profession by the
various law societies throughout Canada.

[223]

In its attempts to address the variety of
issues associated with the interjurisdictional immunity doctrine, the Court has
referred to the doctrine as not a particularly compelling doctrine (
Ontario
(Attorney General) v. OPSEU
, [1987] 2 S.C.R. 2 at para. 26), not the
dominant tide of constitutional doctrines (
OPSEU
at para. 27),
frustrat[ing] the application of the pith and substance analysis and of the
double aspect doctrine (
CWB
at para. 38), asymmetrical in its results
(
CWB
at paras. 35 and 45), and applied without too much doctrinal
discussion(
CWB
at para. 35). Interjurisdictional immunity is also said
to avoid the principle of concurrency (
CWB
at para. 34). The current
status of the doctrine was summarized in
CWB
:

[77]      ... As we have already
noted,
interjurisdictional immunity is of limited application and should in
general be reserved for situations already covered by precedent.
This
means, in practice, that it will be largely reserved for those heads of power
that deal with federal things, persons or undertakings, or where in the past
its application has been considered absolutely indispensible or necessary to
enable Parliament or a provincial legislature to achieve the purpose for which
exclusive legislative jurisdiction was conferred, as discerned from the
constitutional division of powers as a whole, or what is absolutely
indispensable or necessary to enable an undertaking to carry out its mandate in
what makes it specifically of federal (or provincial) jurisdiction. If a case
can be resolved by the application of a pith and substance analysis, and
federal paramountcy where necessary, it would be preferable to take that
approach, as this Court did in
Mangat.
[Emphasis added.]

[224]

More recently in
Chatterjee
, the Court reiterated the
majoritys views from
CWB
and
Lafarge
that a constrained approach
should be adopted to the application of the doctrine of interjurisdictional
immunity in contrast with the preferred (and presumably more robust)
application of the doctrine of paramountcy as better reflecting the principle
of concurrency in Canadian federalism:

[2]        The argument that the
CRA
[provincial forfeiture legislation] is
ultra vires
is based in this
case on an exaggerated view of the immunity of federal jurisdiction in relation
to matters that may, in another aspect, be the subject of provincial
legislation. Resort to a federalist concept of proliferating jurisdictional
enclaves (or interjurisdictional immunities) was discouraged by this Courts
decisions in
Canadian Western Bank v. Alberta
, 2007 SCC 22, [2007] 2
S.C.R. 3, and
British Columbia (Attorney General) v. Lafarge Canada Inc.
,
2007 SCC 23, [2007] 2 S.C.R. 86, and should not now be given a new lease on
life. As stated in
Canadian Western Bank
, a court should favour, where
possible, the ordinary operation of statutes enacted by both levels of
government (para. 37 (emphasis in original)).

[225]

In summary, in my view the recent jurisprudence
endorses a limited application of the doctrine of interjurisdictional immunity
to circumstances in which previous case law has already relied on its use.
Those circumstances have typically involved federal works and undertakings, and
things and persons under federal jurisdiction. The doctrine should not be
applied as a doctrine of first recourse and should not be applied to double
aspect matters.

[226]

I turn now to an application of this division of
powers outline to the circumstances of these appeals.

[227]

Insite is operated by PHS Community Services
Society (PHS) under contract with the Vancouver Coastal Health Authority
(VCHA). VCHA operates under statutory authority delegated to it by the
Health
Authorities Act
, R.S.B.C. 1996, c. 180 (
HAA
). The
HAA
empowers
the Minister of Health to designate regional health boards for the purpose of develop[ing]
and implement[ing] a regional health plan that includes ... programs for the
delivery of health services provided in the region and to develop policies,
set priorities ... and allocate resources for the delivery of health care
services, in the region, under the regional health plan. Insite was developed
and implemented by VCHA to compliment [VCHAs] other health services in the
DTES including withdrawal management, detoxification and rehabilitation
programs for the treatment of people struggling with a debilitating and
deadly disease in the worst of social circumstances. The provincial
legislation is broadly worded; it does not specifically authorize or mandate
Insites supervised injection site.

[228]

The
CDSA
provides detailed schedules that govern the
possession, use and distribution of controlled substances throughout Canada. It
also creates a regulatory scheme for the medical, scientific and industrial
applications of controlled substances. In particular, there are regulations
respecting the circumstances in which, the conditions subject to which and the
persons or classes of persons in which a controlled substance may be imported,
exported, produced, packaged, sent, transported, delivered, sold, provided,
administered, possessed, obtained or otherwise dealt with in Canada.

[229]

Under the regulatory scheme provided for in the
Narcotic Control
Regulations
(the
NCR
), licit drug suppliers (licensed dealers,
pharmacists), health professionals (medical practitioners) and institutions
(hospitals) are authorized through licences issued under the
NCR
to be
in possession of otherwise illegal controlled substances for express purposes.
These purposes include the sale, prescription and administration of narcotics
to patients under a medical practitioners care in circumstances where the
narcotic is required for the condition for which the patient is receiving
treatment. Possession of heroin for such a purpose has the additional
requirement that it may only be administered in a hospital on either an
in-patient or out-patient basis.

[230]

PHS, VANDU and the personal respondents (Mr. Wilson and Ms. Tomic),
initiated the constitutional challenge to ss. 4(1) and 5(1) of the
CDSA
in anticipation of a decision by the federal Minister of Health not to
extend the exemption pursuant to s. 56 of the
CDSA
. The exemption was
for a pilot project to research the effectiveness of a supervised injection
site in the DTES. It had been granted to Insite since 2003 when the facility
first opened. The interveners VCHA, Dr. Peter Aids Foundation, the British
Columbia Civil Liberties Association, and the Attorney General of British
Columbia (AGBC), who appeared as a party to the action pursuant to s. 8 of
the
Constitutional Question Act
, R.S.B.C. 1996, c. 66, supported the
respondents and interveners position on the division of powers issue, albeit
for different reasons.

[231]

In regard to the preliminary issues, I agree
with my colleagues view that the trial judge was correct in deciding that the
issues before him could be determined by summary trial, that the respondents
met the test for public interest standing to bring their constitutional
challenge before the ministerial exemption expired, and with the order granting
the Dr. Peter Aids Foundations application to introduce fresh evidence to the
limited extent permitted, and the AGBCs application to introduce new evidence
to the limited extent permitted.

[232]

The federal governments power to enact s. 4(1)
of the
CDSA
was not in issue before the trial judge. PHS conceded the
validity of the enactment based on the decision in
R. v. Malmo-Levine
;
R.
v. Caine
, 2003 SCC 74, [2003] 3 S.C.R. 571. In
Malmo-Levine,
the
Court held the federal narcotics legislation was constitutionally valid, albeit
in the context of the
CDSA
s predecessor the
Narcotics Control Act
,
R.S.C. 1985, c. N-1. The Court identified the purpose of the federal
legislation as protection of the health and public safety of vulnerable groups
and its legal effect as the prohibition and penal consequences of the illegal
possession and trafficking of those substances (at paras. 65, and 76-78). As
such, both the purpose and effect of the legislation were found to fit within
the criminal law power under s. 91(27) of the
Constitution Act, 1867
(at
paras 74 and 78).

[233]

In the course of addressing the validity of the federal narcotics
legislation, the Court in
Malmo-Levine
observed that [i]t is not the
courts function to reassess the wisdom of validly enacted legislation (at
para. 211) but to limit its focus to the more narrowly circumscribed
constitutional challenges to the legislation (at para. 212). I agree that in
this case the courts task is to determine the constitutional issues raised by
the parties, not to engage in commentary about the merits of government policy.
The forum for that debate lies elsewhere. The trial judge also recognized the
narrow scope of the issues for his determination when he concluded that it was
unnecessary for him to resolve the conflict in the experts evidence on the
effectiveness of Insite in order to resolve the constitutional issues:

I do not doubt that there is room for divergent opinions in
the debate about the efficacy of safe injection sites generally and Insite in
particular. I do harbour doubt on the question of whether any investigation,
however thorough, can provide answers that will scientifically resolve or
reconcile the differences (at para. 83).

[234]

The principle focus of the respondents challenge was on the
applicability of s. 4(1) (and s. 5(1) in the court below) of the
CDSA
to
Insite. On that issue, the trial judge first considered the doctrine of
interjurisdictional immunity. He reviewed the respondents and interveners
submissions that the effect of the impugned provisions amounted to an
impairment of a vital and essential aspect of Insite (the supervised injection
site), that Insite operated as a hospital and a validly constituted provincial
undertaking within the core competence of the provincial legislative
jurisdiction over the delivery of health services, and concluded:

[117]    The difficulty in this
case results from the fact that the
CDSA
prohibition against possession
indirectly controls injection, which is not proscribed by the criminal law, and
in doing so, has an incidental effect upon a vital part of a provincial health
care undertaking. As a result, the federal power to legislate in relation to
criminal law, and the power of a principal delegate to provide health care
services meet head-to-head in conflict. This is a classic case of double
aspect. That being the case, the doctrine of interjurisdictional immunity
cannot be applied.

[235]

The trial judge next reviewed the Courts direction in
Lafarge
that
the doctrine of interjurisdictional immunity should be avoided where the matter
engaged by the impugned legislation is one of double aspect. He noted that
drugs are a matter of double aspect and as a result declined to apply the
immunity doctrine. He then turned to a consideration of the doctrine of
paramountcy:

[119]    When confronted with a double aspect, the court must
strive to give legitimacy to both legislative initiatives:
Canadian Western
Bank
at para. 37. In this case, however, the operation of the provincial
undertaking, which is concerned with health care, interferes with or directly
confronts the operation of the criminal law by permitting the possession of
controlled substances at Insite contrary to the
CDSA,
which prohibits
possession in all circumstances. While Parliament has some capacity to affect
the supply and delivery of health care, the Province has no capacity to
override the criminal law by creating an environment in which individuals can
conduct themselves free of its constraints.

[120]    Because there is
operational conflict between the Provinces initiatives in health care and the
criminal law which is directed in part to health, the conflict must be resolved
by application of the doctrine of paramountcy. Absent
Charter
considerations,
the criminal law must prevail.

[236]

I make two observations with respect to this
analysis.

[237]

Bell Canada (1988)
established the now defunct affects a vital part test of the
doctrine of interjurisdictional immunity. Ten years later,
Irwin Toy v. Quebec
,
[1989] 1 S.C.R. 927, qualified this test by distinguishing between a provincial
law that directly affected a federal undertaking and one that only
indirectly did so. In the latter instance, it held that the federal undertaking
could not obtain immunity from the provincial legislation unless the indirect
effect of the provincial legislation impaired a vital part of the federal
undertaking.
CWB
ended the need to distinguish between direct and
indirect effects for the purpose of establishing impairment of a vital and
essential part of an undertaking. In its place, it returned to the pre-
Bell
Canada (1988)
impairment of a vital part test, albeit not to the extent
of its earlier scope that required the impairment to sterilize or paralyze the
core competence of the other jurisdiction. Impairment is now said to occur when
the effect of encroaching legislation amounts to an adverse consequence.

[238]

Second, following
CWB
and
Lafarge
it was not necessary
for the trial judge to address the respondents claims of interjurisdictional
immunity. Having determined that an operational conflict or incompatibility
existed between the impugned provisions of the
CDSA
and Insites
activities, the doctrine of paramountcy required that priority be given to the
federal provisions.

[239]

The AGBC contends that the pith and substance of s. 4(1) does not
encroach on the provincial health jurisdiction. He argues that properly
interpreted the federal provision should be read down in order to
accommodate the public interest as determined by each level of government
within its exclusive jurisdiction. For the province, the public interest is
determined in the context of the delivery of health services to the chronically
addicted in the DTES. At the federal level, the public interest is in the
prohibition on the use and distribution of narcotics in order to protect public
health and safety. The reading down of s. 4(1), it is submitted, would permit
each level of government to determine the public interest within its
jurisdiction in order to fulfill each jurisdictions mandate and would thereby eliminate
the need to resort to the doctrines of interjurisdictional immunity and
paramountcy. In support of that submission, the AGBC relies on
Attorney
General of Canada v. Law Society of B.C.
, [1982] 2 S.C.R. 307 [
Jarbour
]
and
Garland v. Consumers Gas Co.
, 2004 SCC 25, [2004] 1 S.C.R. 629 [
Garland
],
two regulated industries cases. In the alternative, the AGBC supports the
respondents submission that the doctrine of interjurisdictional immunity
should be invoked to render s. 4(1) of the
CDSA
inapplicable to Insite.

[240]

I agree with my colleague that the AGBCs first submission cannot
succeed. As I read
Jarbour
and
Garland
, those decisions turned on
the statutory interpretation of the specific wording in each of the impugned
federal provisions to determine if the purpose and effect (pith and substance)
of those provisions impermissibly encroached on the provincially-authorized
(constitutionally valid) and regulated activities. However, as has been
determined, the pith and substance of federal narcotics legislation falls
clearly within the federal criminal law mandate.

[241]

The central issue before the trial judge was whether the doctrine of
interjurisdictional immunity or the doctrine of paramountcy should be applied
to the circumstances of Insite.

[242]

Insite delivers health services that are predicated on the illegal
possession of heroin in its facility. That premise conflicts with the federal
criminal law power to control the importation, distribution, sale and use of
heroin in Canada. The short answer to this incompatibility between the federal
provision and the provincial activity is the application of the doctrine of
paramountcy, which requires that the federal provision be given priority.

[243]

The rationale behind the doctrine, in the circumstances of this
case, may be found in the nature of the interests under the respective
legislative mandates. The provincial legislature is constitutionally
responsible for the delivery of health services. That mandate includes the
treatment of narcotics addiction and the prevention of infectious diseases
among addicts. Insite, operating as a hospital, provides health services to
heroin addicts. Parliament is constitutionally responsible for regulating the
access to, use and distribution of narcotics within Canada. Its mandate also
extends to international obligations for suppressing the supply of illegal
heroin that is derived, in large part, from organized criminal activity.

[244]

The doctrine of interjurisdictional immunity cannot be applied to
shield Insite from the applicability of s. 4(1) of the
CDSA
. To do so
would significantly impair the federal criminal law mandate over controlled
substances and create a gap in its general application across Canada. The
effect of its application would require both jurisdictions to be wilfully blind
to what Canada describes as the chain of illegal distribution or how the
heroin injected by users of Insite is obtained from its place of original
production, transported into Canada, distributed within Canada, sold to the
consumers of illicit drugs, and from which the monetary proceeds are laundered
domestically and internationally. This gap could grow larger if other provinces
took advantage of the immunity proposed in this case: supervised injection
sites could be opened in every city across Canada. The creation of enclaves where
illicit drugs may be brought for intravenous drug use, without the potential
for prosecution, could eviscerate the efficacy of a criminal law validly
enacted by Parliament that seeks to address the broader context and
consequences of illicit drug use across the entire supply chain.

[245]

The province is not left without recourse in
pursuing its policy initiative of harm reduction. It has the jurisdiction to
explore and implement harm reduction strategies that do not involve the use of
illicit drugs in a supervised injection site facility. It has the constitutional
mandate to provide for the delivery of health services under a harm reduction
model that it considers to be in the public interest, provided that it does so
in compliance with the provisions of the
CDSA
and its regulations. It is
only where the manner of treatment by the province conflicts with the federal
prohibitions

that the doctrine of paramountcy will render the provincial
activity inoperable.

B.
Does the application of s. 4(1) of the
CDSA
to
Insite offend s. 7 of the
Charter
?

[246]

Section 7 of the
Charter
has provided some
of the most challenging issues in our
Charter
jurisprudence. These
issues often arise in the context of social policy legislation upon which
reasonable people may have principled differences. All legislation, however, is
subject to constitutional limits imposed by the
Charter
. The courts
task is not to participate in the policy debate over the merits of legislative
actions but to undertake the responsibility vested in them by our Constitution
to review legislation for
Charter
compliance when citizens challenge
it:
Chaoulli v. Quebec (Attorney General),
2005 SCC 35,

[2005] 1
S.C.R. 791 at para. 107.

[247]

The context in which s. 7
Charter
issues
arise, and the need for a proper evidentiary basis to inform the challenge, are
essential features to the legal analysis. The importance of evidence in
deciding a s. 7 issue was noted by Chief Justice McLachlin and Mr. Justice
Major for three members of the majority in
Chaoulli
: [t]he task of the
courts, on s. 7 issues as on others, is to evaluate the issue in the light, not
just of common sense or theory, but of the evidence (at para. 150).

[248]

The scope of s. 7 also remains unsettled. In
Chaoulli
, Madam
Justice Deschamps (the fourth member of the majority in the result), observed,
[t]his Court has not yet achieved a consensus regarding the scope of this
[s.7] protection (at para. 33). For the three dissenting members, Justices
Binnie and LeBel expressed a need for a cautious and incremental approach in
addressing the scope of s. 7:

[193]    Section 7 gives rise to
some of the most difficult issues in
Canadian Charter
litigation. Because
s. 7 protects the most basic interests of human beings  life, liberty and
security  claimants call on the courts to adjudicate many difficult moral and
ethical issues. It is therefore prudent, in our view, to proceed cautiously and
incrementally in applying s. 7, particularly in distilling those principles
that are so vital to our societys conception of principles of fundamental
justice as to be constitutionally entrenched.

[249]

In this case, Canada submits the trial judge
erred in law in finding that s. 4(1) of the
CDSA
infringes s. 7 of the
Charter
when it is applied to the activities of staff and clients of Insite. Insite
is a health care facility (a hospital) that operates in the DTES. The DTES is
home to over 4,600 of the estimated 12,000 intravenous drug users in the
Vancouver area. About 5% of those in the DTES use the services at Insite. Approximately
60% of the drugs injected at Insite are heroin and hydromorphone; 40% are
cocaine and methamphetamine. Over one million injections have occurred at the
facility. The purpose of Insite is to provide a safe injection site for
intravenous drug users through the provision of health services and supervision
of their injection of illegal drugs. The primary objectives of the program are
to prevent deaths by overdose and the transmission of communicable diseases
such as HIV/AIDS and Hepatitis C.

[250]

Based on the evidence adduced by PHS, VANDU and Canada, the trial
judge made the following findings of fact:

[87]      Whatever the shortcomings in the science
surrounding the assessment of the outcomes at Insite, and however the disputes
may be resolved among those who engage in the assessment of the efficacy of
safe injection sites generally, or Insite in particular, all of the evidence
adduced by PHS, VANDU and Canada supports some incontrovertible conclusions:

1.         Addiction
is an illness. One aspect of the illness is the continuing need or craving to
consume the substance to which the addiction relates;

2.         Controlled
substances such as heroin and cocaine that are introduced into the bloodstream
by injection do not cause Hepatitis C or HIV/AIDS. Rather, the use of
unsanitary equipment, techniques, and procedures for injection permits the
transmission of those infections, illnesses or diseases from one individual to
another; and

3.         The risk of morbidity and
mortality associated with addiction and injection is ameliorated by injection
in the presence of qualified health professionals.

[251]

The trial judges three incontrovertible
conclusions are binding on this Court, absent palpable and overriding error,
which is not alleged.

1.       Section 7
Charter
rights

[252]

The respondents submit that the application of
s. 4(1) of the
CDSA
to Insite deprives users of their right to life,
liberty and security of the person, and that the deprivation does not accord
with the principles of fundamental justice. They submit that s. 7 interests are
engaged because the law operates in a manner that prevents intravenous drug
users from accessing potentially life-saving medical treatment. In this manner,
they claim, the law is arbitrary, disproportionate or overbroad because it is
inconsistent with the purpose of the legislation, which is to protect the
health of the public from the dangers of prohibited substances.

[253]

Section 7 guarantees that [e]veryone has the right to life, liberty
and security of the person and the right not to be deprived thereof except in
accordance with the principles of fundamental justice. The Court in
Blencoe
v. British Columbia (Human Rights Commission),
2000 SCC 44,

[2000] 2
S.C.R. 307, summarized the two-stage test for establishing an infringement of a
s. 7
Charter
right. A claimant must prove, on a balance of
probabilities, that:

(i)       the impugned legislation or state action deprives the
claimant of life, liberty, or security of the person; and

(ii)      that the deprivation fails to accord with the principles
of fundamental justice.

[254]

The onus remains on the claimant throughout the
s. 7 analysis to establish the deprivation and the breach of the principles of
fundamental justice. Only then does it shift to the Crown, pursuant to s. 1 of
the
Charter
, to establish that the impugned law or action is
demonstrably justified in a free and democratic society.

2.       The s. 7
interests

[255]

The list of protected interests in s. 7 is
disjunctive: a claimant need only establish that he or she has been deprived of
one of the protected interests for the section to be engaged. Section 7
interests are not positively guaranteed. Rather, everyone is guaranteed to be
free from state deprivations of life, liberty or security of the person (
Gosselin
v. Quebec,
2002 SCC 84,

[2002] 4 S.C.R. 429.) To prove an
infringement, a claimant must also show a causal connection between the state
interest or purpose of the legislative action and the deprivation (
Blencoe
at
para. 60).

[256]

The requirement that the state action be linked
to the deprivation was raised by Canada in its submission that it was the
claimants addiction rather than the impugned law that was the cause of any
deprivation of their s. 7 rights.

[257]

The Crown made similar arguments in
Rodriguez
v. British Columbia (Attorney General),
[1993] 3 S.C.R. 519 and
R. v.
Morgentaler,
[1988] 1 S.C.R. 30. In each of these cases the Crown argued
that its legislative actions were not the cause of the deprivation of the
respective appellants s. 7 rights. In
Rodriguez,
the Crown submitted
that it was Ms. Rodriguezs physical disability that caused the deprivation; in
Morgentaler
, it contended that it was the womans pregnancy that caused
her deprivation. In both instances, the Court rejected these submissions. In
Rodriguez,
it concluded that Ms. Rodriguezs distress was exacerbated by the fact that
she could not manage her own death; in
Morgentaler
it concluded that the
probability of health risks associated with pregnancy was increased by the
delays caused by the mandatory procedures in the
Criminal Code.

[258]

In
Blencoe,
the claimant attempted to use
the reasoning in these two decisions to argue that, although his psychological
stress was caused in large part by the media attention he received from the
sexual harassment complaint before the Human Rights Commission, the
state-caused delays in the tribunals proceedings exacerbated his psychological
stress and therefore infringed his s. 7 right to security of the person. The
Court did not find it necessary to make a decision on this contributing cause
argument but did not rule out its future use. Mr. Justice Bastarache, for the
Court, stated that neither
Rodriquez
nor
Morgentaler
obviates
the need to establish a significant connection between the harm and the
impugned state action to invoke the
Charter


(
Blencoe
at
para. 70). They do provide, however, that the government cannot rely on a
claimants pre-existing cause or condition, alone, to claim a lack of causal
connection between the state action and the claimants deprivation. In my view,
the causal connection argument advanced by Canada must fail for the reasons
noted in
Rodriguez
and
Morgentaler.

[259]

While the trial judge could have limited his
discussion to one of the s. 7 interests engaged by the impugned law, I agree
with his decision to consider whether all three s. 7 interests were engaged.

[260]

The Court in
Chaoulli
had to consider
whether a legislative prohibition on the purchase of private health insurance
offended s. 7 of the
Charter.
The purpose of the prohibition was to
preserve the universal public health care plan; the effect of the law was to
make the universal plan the sole option for the provision of health care. Six
members of the Court found that the prohibition on private medical treatment
engaged both the life and security interests of the claimant. The same six
justices were evenly divided on whether the claimants deprivation was in
accordance with the principles of fundamental justice. Neither side
distinguished between the s. 7 interests of life or security of the person when
they considered whether the deprivation was in accordance with the principles
of fundamental justice. Chief Justice McLachlin and Major J., however, spoke of
an increasing scale of seriousness in the infringement of the s. 7 interests: [t]he
more serious the impingement on the persons liberty and security, the more
clear must be the connection and [w]here the individuals very life may be at
stake, the reasonable person would expect a clear connection, in theory and in
fact, between the measure that puts life at risk and the legislative goals (at
para. 131).

[261]

Similarly in
R. v. Parker
(2000), 49 O.R. (3d) 481, 146
C.C.C. (3d) 193 (C.A.) [
Parker
], the court found that s. 4(1) of the
CDSA
infringed Mr. Parkers s. 7 right to liberty and security of the person
because he suffered from severe epilepsy and required marihuana to control his
seizures. Mr. Justice Rosenberg, writing for the court, considered the right to
security of the person even though he was satisfied that the claimants liberty
interest had been engaged:

[83]      ... The dominant aspect
of the context in this case is the claim by Parker and other patients that they
require access to marihuana for medical reasons. They do not, like the
appellant in the
Clay
case, assert a desire for marihuana for
recreational use. Parker does not claim a right to use marihuana on the basis
of some abstract notion of personal autonomy. The validity of the marihuana
prohibition must be assessed in that particular context. The context here is
not simply that the marihuana prohibition exposes Parker, like all other users
and growers, to criminal prosecution and possible loss of liberty. Rather,
Parker alleges that the prohibition interferes with his health and therefore
his security interest as well as his liberty interest.

[262]

The s. 7 right to life interest is triggered in
this case. In
Chaoulli
, provincial legislation that caused undue delays
for patients awaiting surgery, which could result in death was held to engage
the right to life interest.

[263]

In this case, the trial judge found as a fact
that Insites health services and harm reduction policy prevents death by
overdose. Canada argues that any deprivation of life to Insite users is not
attributable to state action but to their choice and the manner in which to use
the drugs. However, this submission ignores the Supreme Court of Canadas
rejection of a similar causal connection argument raised in
Morgentaler
and
Rodriguez.
Canadas submission also ignores the finding of fact by the
trial judge that the claimants addiction is an illness. Their illness does not
mean that the claimants are incapable of choice, but rather that their ability
to choose is seriously diminished by their addiction. The evidence from
Canadas expert witness regarding the nature of addiction was clear and
undisputed. While Dr. Frank Evans preferred abstinence-based treatment to harm
reduction, he did not dispute that addiction can be explained by the
neuro-chemical effects of addictive substances on the structure and function of
the brain, and the underlying predisposition to the illness from genetic,
psychological and social determinates.

[264]

Canada also focuses on safe-use practices
arguing that drug addicts can choose to inject drugs safely whether Insite
exists or not. However, this argument overlooks the trial judges finding of
fact that an addicts risk of death by injection is reduced when it is
undertaken in the presence of Insites health professionals who are able to
ensure that he or she, in the event of an overdose, receives immediate medical
treatment. This finding is supported by the evidence that Insite staff have
intervened in over 360 overdose events and not one of those events has resulted
in death. The injection of drugs without medical supervision poses a risk of
death to the users. In this manner, it may be said, the blanket prohibition
against the possession of illicit drugs at Insite contributes to the risk of
death by the claimants. This is the causal connection between the deprivation
of life and s. 4(1) of the
CDSA.

[265]

Some might argue that a distinction may be made
between the appellants in
Rodriguez
and
Chaoulli
,

and the
claimants in this case, in that the former had no input into the root cause of
their illness while the claimants in this case initially chose to use a
prohibited and addictive drug. However, not everyone chooses to become addicted
to drugs. Some infants are born addicted to drugs by reason of the addiction of
their birth mother and are plagued with that addiction throughout their lives.
Those who work in the sex trade are often forced to use illegal drugs and
become addicts. Some individuals turn to illegal drugs after becoming addicted
to legal prescription drugs. These examples disclose the weakness of the
argument that because an addicts illness is the product of his or her initial
choice to consume the illicit drugs, his or her s. 7 right to life interest
is not engaged.

[266]

The claimants s. 7 liberty interests are also
engaged. Section 4(1) of the
CDSA
criminalizes the possession of an
illegal substance. An accused charged with possession of a prohibited substance
faces potential imprisonment or other forms of restraint. In
Malmo-Levine,
the
Court acknowledged the effect of this consequence by stating that the
availability of imprisonment for the offence of simple possession is sufficient
to trigger s. 7 scrutiny:
Re B.C. Motor Vehicle Act
, [1985] 2 S.C.R.
486 (at para. 84), and concluded that the risk of being sent to jail engages
the appellants liberty interest (at para. 89). In my view,
Malmo-Levine
is
determinative of this issue.

[267]

The right to security of the person is
probably the broadest of the s. 7 interests. In
Morgentaler
, Dickson
C.J.C., for himself and Lamer J., defined an infringement of the right to
security of the person as state interference with bodily integrity and serious
state-imposed psychological stress (at 56). Mr. Justice Beetz, for himself and
Mr. Justice Estey, described it as a right of access to medical treatment for
a condition representing a danger to life or health without fear of criminal
sanction (at 91). Madam Justice Wilson identified it as a right that protects
both the physical and psychological integrity of the individual (at 161).
Madam Justice Wilsons description of the interest received the support of the
majority in
New Brunswick (Minister of Health and Community Services) v.
G.(J.),
[1999] 3 S.C.R. 46 at para. 58, who added that it included the
freedom from state-imposed psychological stress (at para. 59). In
Rodriguez,
Sopinka J., writing for the majority, described the right as encompassing
a notion of personal autonomy involving, at the very least, control over ones
bodily integrity free from state interference and freedom from state-imposed
psychological and emotional stress (at 587-588).

[268]

Canada argues that the trial judge drew a false
dichotomy by finding that the choice confronting users was between Insite and
injecting in an unsafe environment. However, this submission again overlooks
the trial judges finding of fact that the supervision offered at Insite has
prevented deaths from overdose. While it might be true that intravenous drug
users can choose to use clean needles, or to access drug treatment, it is not
the case that users can choose to be supervised while injecting drugs without a
supervised injection site. Based on the evidence, s. 4(1) of the
CDSA
can be said to deny intravenous drug users access to a facility that could
prevent them from dying of an overdose or contracting disease. Because of their
addiction, intravenous drug users do not choose these risks which impose on
them significant adverse physical and psychological consequences. This amounts
to a deprivation of their security of the person.

[269]

In my view, the trial judge correctly found that
all three s. 7 interests were engaged in the circumstances of this case.

3.       The
principles of fundamental justice


[270]

Any state deprivation of life, liberty, or
security of the person must be in accordance with the principles of fundamental
justice. It is common ground that legislative actions may not be arbitrary,
disproportionate or overbroad. These principles of fundamental justice are well
established. The trial judge found that s. 4(1) of the
CDSA
failed
to accord with all three of these principles of fundamental justice. His
analysis on this point was brief and did not refer to any evidence in support
of his findings. I propose to deal with each of these principles of fundamental
justice separately.

(i)       Arbitrariness

[271]

A law is arbitrary when there is no real or
rational connection between the purpose of the law and the means it employs to
fulfill its purpose. The aim of the inquiry into arbitrariness is to determine
if the impugned legislative action bears no relation to or is inconsistent with
the identified state interest.

[272]

In
Chaoulli
, McLachlin C.J.C. and Major J., for the three
members of the majority, summarized the test as follows:

[130]    A law is arbitrary where it bears
no relation to, or is inconsistent with, the objective that lies behind [it].
To determine whether this is the case, it is necessary to consider the state
interest and societal concerns that the provision is meant to reflect:
Rodriguez
,
at pp. 594-95.

[131]    In
order not to be arbitrary, the limit on life, liberty and security requires not
only a theoretical connection between the limit and the legislative goal, but a
real connection on the facts. The onus of showing lack of connection in this
sense rests with the claimant. The question in every case is whether the measure
is arbitrary in the sense of bearing no real relation to the goal and hence
being manifestly unfair. The more serious the impingement on the person's
liberty and security, the more clear must be the connection. Where the
individual's very life may be at stake, the reasonable person would expect a
clear connection, in theory and in fact, between the measure that puts life at
risk and the legislative goals.

[273]

In determining whether a rational (clear) connection existed between
the impugned law and the state interest, McLachlin C.J.C. and Major J. extended
the definition of arbitrariness from inconsistent to unnecessary. They did
so by relying on the earlier judgment of Beetz and Estey JJ. in
Morgentaler
,
in which the two members of the majority described the procedures and
restrictions of the abortion law as unnecessary and manifestly unfair (at
110). In
Chaoulli
, Binnie and LeBel JJ. agreed that arbitrariness is a
principle of fundamental justice and in general agreed with McLachlin C.J.C.
and Major J.s summary of the test, but disagreed on whether a law is arbitrary
if it is unnecessary to achieve the governments objective in the law. In
their view, the addition of unnecessary to the test would inappropriately
expand the scope for intervention under s. 7:

[234]    The
accepted definition in
Rodriguez
states that a law is arbitrary only
where it bears no relation to, or is inconsistent with, the objective that
lies behind the legislation. To substitute the term unnecessary for
inconsistent is to substantively alter the meaning of the term arbitrary. Inconsistent
means that the law logically contradicts its objectives, whereas unnecessary
simply means that the objective could be met by other means. It is quite
apparent that the latter is a much broader term that involves a policy choice. If
a court were to declare unconstitutional every law impacting security of the
person that the court considers unnecessary, there would be much greater scope
for intervention under s. 7 than has previously been considered by this Court
to be acceptable. (In
Rodriguez
itself, for example, could the
criminalization of assisted suicide simply have been dismissed as
unnecessary? As with health care, many jurisdictions have treated euthanasia
differently than does our
Criminal Code
.) The courts might find
themselves constantly second-guessing the validity of governments public
policy objectives based on subjective views of the necessity of particular
means used to advance legitimate government action as opposed to other means
which critics might prefer.

[274]

The result of these differing views is that the five-judge majority
reasons in
Rodriguez
are the prevailing voice on the test for
arbitrariness. Sopinka J., for the majority (at 595-596), described the test in
this way:

One cannot conclude that a particular limit is arbitrary
because (in the words of my colleague, McLachlin J. at pp. 619-20) it bears no
relation to, or is inconsistent with, the objective that lies behind the
legislation without considering the state interest and the societal concerns
which it reflects.

The issue here, then, can be
characterized as being whether the blanket prohibition on assisted suicide is
arbitrary or unfair in that it is unrelated to the states interest in
protecting the vulnerable and that it lacks a foundation in the legal tradition
and societal beliefs which are said to be represented by the prohibition.

[275]

Mr. Justice Binnie and LeBel J. in
Chaoulli
articulated
a convenient three-step analysis based on the
Rodriguez
test for
arbitrariness:

(i)       What is
the state interest sought to be protected?

(ii)      What is
the relationship between the state interest thus identified and the [impugned
legislation]?

(iii)      [Has
the rights claimant] established that the [impugned legislation] bears no
relation to, or is inconsistent with, the state interest (at para. 235)?

[276]

The trial judge in this case did not follow this three-step
systematic approach but limited his analysis to whether s. 4(1) was rationally
connected to a state interest in protecting individuals from a reasonable
apprehension of harm:

[152]    In my opinion,
s. 4(1) of the
CDSA
, which applies to possession for every
purpose without discrimination or differentiation in its effect, is arbitrary.
In particular it prohibits the management of addiction and its associated risks
at Insite. It treats all consumption of controlled substances, whether
addictive or not, and whether by an addict or not, in the same manner. Instead
of being rationally connected to a reasonable apprehension of harm, the blanket
prohibition contributes to the very harm it seeks to prevent. It is
inconsistent with the state's interest in fostering individual and community
health, and preventing death and disease. That is enough to compel the conclusion
that s. 4(1), as it applies to Insite, is arbitrary and not in accord with the
principles of fundamental justice. If not arbitrary, then by the same analysis,
s. 4(1) is grossly disproportionate or overbroad in its application.

[277]

The trial judge identified the state interest
sought to be protected by s. 4(1) as the reasonable apprehension of harm. He
did so based on Canadas submission that the hard drugs at issue in this case
are dangerous to users and society at large, and are linked to organized crime
(at para. 148). But collapsing the state interest into this single interest
permitted him to find that the law had no rational connection to and was
inconsistent with the state interest because it contributes to the very harm
it seeks to prevent. With respect, in my view the state interest sought to be
protected by s. 4(1) cannot be reduced to this single focus.

[278]

In
Malmo-Levine,
the Supreme Court of Canada considered the
appellants submission that the prohibition against possession of marihuana was
arbitrary. The Court identified the state interest in the prohibition of
marihuana under the
Narcotic Control Act
(
NCA)
as the avoidance
of harm by the criminalizing of possession based on the reasonable
apprehension of harm to users and potential users, and the harms associated
with drug trafficking. This objective, it concluded, was a valid state interest
for the purpose of the test for arbitrariness (at para. 136). The Court also
concluded, however, that the prohibition of marihuana possession has always had
more than one purpose and included the objective of the protection of health
and public safety (at paras. 31-34). In reaching that determination, the Court
relied upon and accepted Mr. Justice Braidwoods historical review of the
purpose of the prohibition against simple possession of a narcotic in
R. v.
Malmo-Levine,
2000 BCCA 335, 145 C.C.C. (3d) 225), where he stated:

[96]       The purpose of
retaining penal sanctions for simple possession, it seems, had more than one
rationale. It was always meant to prevent the harm to society caused by drug
addiction, such as the petty thefts that occur to raise funds to buy drugs. The
post-1954 laws, however, also contain a larger plan to treat and cure drug
addicts to eliminate the market for drug traffickers in Canada.

[279]

The state interests in s. 4(1) of the
CDSA
are
comparable to those identified under the
NCA
in
Malmo-Levine
where the history of drug legislation in Canada was reviewed up to the
enactment of the
CDSA
(at paras. 31-34). Mr. Justice Braidwoods
findings are therefore equally applicable in the circumstances of this case and
arguably even more relevant because the prohibited drugs here are more
addictive and pose a far greater risk to the state interest in the health and
public safety.

[280]

In
Malmo-Levine
, there was evidence
disputing the health risks posed by marihuana. In this case there was no issue
over the very serious health consequences of intravenous drug use. To the
contrary, the evidence of the ongoing human tragedy in the DTES is a powerful
reminder of the devastating impact these drugs have on health and public
safety. Furthermore, the evidence regarding the nature of addiction and the
difficult lives of Mr. Wilson and Ms. Tomic speaks directly to the addictive
and dangerous nature of the drugs.

[281]

At the second stage of the test for
arbitrariness, the relationship between the state interest and the impugned law
must be identified. In regard to s. 4(1) of the
CDSA
, the extent of the
relationship is threefold. First, the prohibition against possession provides
an impediment to some individuals who may entertain the notion that they can
experiment with the drugs yet avoid the health risks associated with their use.
Second, the prohibition attempts to strike at the demand for drugs, which, as
with any commercial activity, affects supply. Third, the prohibition attempts
to protect both the health of potential drug users and the safety of the public
who are affected by drug-related crimes such as petty theft, robbery, and the
more violent aspects of organized crime. Recent gang violence in Vancouver provides
an example of this latter concern.

[282]

It is open to argue, as the trial judge noted,
that the link between organized crime and drug trafficking arises because of
the criminalization of these drugs. It can also be argued that drug traffickers
always will find or create a market for their product. However, these
statements, to carry any weight, must be supported by evidence. In the absence
of evidence, they are more in the nature of the common sense or theory, which
was rejected in
Chaoulli
as a basis for finding a s. 7 breach. The
reality is that no evidence was provided in this case to demonstrate that
Parliaments policy choice to criminalize these drugs, in fact exacerbates the
problem it is designed to address.

[283]

The issue to be determined at the third stage of
the analysis is whether s. 4(1) of the
CDSA
bears no relation to or is
inconsistent with the state interest in preventing the harms associated with
drug possession, being the health and public safety of its citizens. In my
opinion, this is the core of the arbitrariness claim in this case.

[284]

Contrary to the assertion of Canada,
Malmo-Levine
is not a complete answer to the issue of whether s. 4(1) is arbitrary. The
claim in
Malmo-Levine
failed at the first stage of the analysis when the
Court concluded that even a reasonable apprehension of harm could provide the
basis for a legitimate state interest. The claim that the impugned legislation
was arbitrary could not succeed because on the evidence there was an obvious
rational connection between the harms caused by marihuana use and the
prohibition against the possession of marihuana.

[285]

In this case, there is a valid state interest
and a plausible relationship between the state interest and the law. However,
at the third stage the respondents successfully asserted before the trial judge
that the law increases the risk of harm (or even death) to users of Insite and
therefore is arbitrary. This claim was not available to the appellant in
Malmo-Levine
.
The central issue here is whether the evidence of harm to the users of Insite
is sufficient to demonstrate that the law is
inconsistent
with its
purpose, keeping in mind that the burden is on the claimants to establish that
s. 4(1) of the
CDSA
has no rational connection, or is inconsistent, with
the state interest.

[286]

On the question of the efficacy of Insite, the
EAC report identified some of the problems with the research on this issue. The
trial judge declined to resolve the differing experts opinions, concluding
that there is room for debate about this issue. Later in his analysis, he found
that users do not use Insite to directly treat their addiction (at para.
136). All that can be inferred from the trial judges findings of fact is that
s. 4(1), by prohibiting access to safe injection sites,

increases the
risk of death from overdose and the risk of receiving or transmitting
communicable diseases for injection users. This consequence, it may be argued,
is seemingly inconsistent with the state interest in the protection of health.

[287]

However, if the broader state interest in the
health and public safety of all Canadians (not just the intravenous drug users)
becomes the focus of the analysis it cannot be said that the evidence supports
the conclusion that s. 4(1) of the
CDSA
bears no relation to or is
inconsistent with these broader interests, or even that the prohibition as it
applies to addicts is not necessary to protect these interests.

[288]

The trial judges analysis on arbitrariness
would seem to suggest that if any effect of an impugned law is inconsistent
with the state interest, the law itself will be arbitrary. In my opinion, that
cannot be the test. If one inconsistent effect of a law could invalidate that
law, few laws would be safe from a claim of arbitrariness. To hold otherwise,
would require legislatures to ensure that every conceivable effect attributable
to a proposed law must advance the state interest or the law could be struck
down. Legislators do not have crystal balls. A standard of arbitrariness that
stringent would invite courts to second guess legislators policy decisions on
many intractable problems. That is beyond the scope of the courts task.

[289]

The trial judges analysis on this issue is also
inconsistent with the reasoning of the six members of the Court in
Chaoulli
.
In that case, some of the effects of the Quebec prohibition on private health
insurance were inconsistent with the state interest of ensuring universal
access to health care. All six judges agreed that the prohibition resulted in
many Quebec residents experiencing delays in accessing the public health
system. All six judges found that these delays increased the risk of death for
some individuals. However, neither the three members in majority nor the three
dissenting members concluded that the prohibition was arbitrary for these
reasons. All six judges were prepared to accept such an outcome if, overall,
the impugned law advanced the state interest in a quality health care system. It
is also noteworthy that the identification of these inconsistent outcomes did
not shift the onus to the state to prove that, overall, the law advanced the
state interest.

[290]

To decide whether, overall, the state interest
was advanced by the prohibition on private health insurance, the Court examined
a significant amount of evidence on the issue. Extensive evidence was led by
all of the parties on whether the prohibition did or did not protect a public
health care system. In the result, the majority were not persuaded, based on
the evidence, that the prohibition on private health insurance did in fact
prevent injury to the public health care system. Their conclusion on this point
was rooted in the evidence from other countries that demonstrated public and
private systems could co-exist. They were satisfied that because the impugned
law increased the risk of death for some individuals without advancing the
broader interest of maintaining a quality public health care system, it
arbitrarily deprived individuals of their s. 7 interests.

[291]

Evidence even marginally comparable to the
evidence presented in
Chaoulli
(and indeed in the other s. 7
jurisprudence canvassed in these reasons) simply was not tendered in this case.
The fact that the application of s. 4(1) of the
CDSA
to Insite increases
the risk of disease and/or death for intravenous drug users establishes the
claimants s.7 interests are engaged. However, there was no evidence presented
to show that the blanket prohibition of possession of illegal drugs is not
rationally connected to or is inconsistent with the overall state interest in
health and public safety. It is not enough to assert, as did the respondent
VANDU, that Canada is maintaining a failed drug policy or that the problem
has not improved despite the long-time blanket prohibition. Such a submission
amounts to just theory and is insufficient, in the absence of evidence, to
establish a breach of a principle of fundamental justice. The burden was on the
claimants to prove, on the evidence, that s. 4(1) of the
CDSA
was
arbitrary. Given the lack of evidence on that issue, I am not persuaded the
burden was met.

[292]

The respondents rely on
Parker
in support
of their position that s. 4(1) is arbitrary in its application to Insite. Mr.
Parker claimed the prohibition against possession of marihuana was arbitrary
because he needed marihuana to treat his epilepsy and the law prevented him
from obtaining this treatment. The evidence in that case established marihuana
was effective treatment for Mr. Parkers illness (at paras. 27-35) and that
there was relatively minor harm associated with the use of the drug (at para.
192-196). It was also established that the number of persons that could claim
to need marihuana as treatment for an illness was very small and would not
likely affect the illicit market for marihuana (at para. 151). Furthermore, the
evidence in
Malmo-Levine
showed that marihuana is not addictive, unlike
the highly addictive drugs at issue in this case (at para 194).

[293]

The trial judge in this case found that the
drugs used by Insites clientele are not used for recreational purposes; they
are addictive and physically dangerous; and they do not directly treat the
users illness. The evidence before the trial judge also established that there
are more than 12,000 intravenous drug users in Vancouver alone and more than
one million injections have occurred at Insite. This evidence factually
distinguishes
Parker
from the circumstances in this case.

[294]

In summary, the respondents have not established
on the evidence that s. 4(1) of the
CDSA
is inconsistent with the
overall state interest in health and public safety. While the evidence
establishes that an application of the law to Insite could deprive the
claimants of their right to life, liberty and security of the person, that fact
alone is insufficient to establish the law is arbitrary. While courts cannot
abdicate their responsibility to review legislation for
Charter
compliance
simply because it involves complex and challenging issues, these issues cannot
and should not be decided in the absence of a proper evidentiary basis. In this
case, the respondents offered no evidence that the overall effect of s. 4(1)
was inconsistent (or even unnecessary) with its purpose to protect the health
and public safety of Canadians.

(ii)      Disproportionality

[295]

The trial judge provided little analysis of the
principles of disproportionality and overbreadth. He concluded that s. 4(1) of
the
CDSA
did not accord with these principles of fundamental justice for
the same reasons that he found it did not accord with the principle of
arbitrariness. His comments are contained in para. 152 of his reasons,
reproduced above in para. 276.

[296]

The principle of disproportionality was
discussed in
Malmo-Levine
. The test for disproportionality requires the
court to determine whether the impugned law pursues a legitimate state
interest, and if so, whether the law is grossly disproportionate to the state
interest (at para. 143). The principle does not involve a consideration of the
laws penalty, which is dealt with under s. 12 of the
Charter
, but of
the broader consequences of the impugned law and whether its effects on the
claimants s. 7 rights are so extreme that they are
per se
disproportionate
to the state interest, or whether Canadians would find the effects abhorrent or
intolerable when considered in light of the state interest
(Malmo-Levine
at
paras. 143, 159 and 169).

[297]

As previously noted, the state interest in this
case is the protection of health and public safety of all citizens from illegal
drugs and their associated harm. This is a legitimate state interest. The
effect of the law on the claimants rights is the increased risk of disease or
death from drug use. The question then is whether this risk is grossly
disproportionate to the state interest. Again, the respondents provided no
evidence to show that Parliament could prevent increased drug use, addiction,
and associated crime by something other than a blanket prohibition. In the
absence of such evidence, Parliaments rationale for the blanket prohibition,
that more individuals would be harmed without the blanket prohibition on the
use of illegal drugs, must be taken at face value. In these circumstances it
cannot be said the law is grossly disproportionate, or that it causes more harm
than it prevents.

(iii)     Overbreadth

[298]

The principle of overbreadth applies when a law
is broader than is necessary to achieve its purpose. It occurs as a result of
a lack of sufficient precision by a legislature in the means used to accomplish
an objective:
R. v. Heywood,
[1994] 3 S.C.R. 761

at 792. The
question to be asked is whether those means [are] necessary to achieve the
State objective? (at 792). As with the other principles at issue, this
question is for the respondents to answer on the basis of evidence.

[299]

In
Heywood,
the Court had to consider a
provision of the
Criminal Code
that made it an offence for a person who previously
had been found guilty of sexual assault (or various other offences) to be
found loitering in or near a school ground, playground, public park or bathing
area. The Court found that the purpose of the law was protection of the safety
of children. The conduct of loitering was not in and of itself criminal
activity. Mr. Justice Cory, writing for the majority, concluded that while a
law that deprived an individual of his or her s. 7 liberty interest for the
purpose of protecting the safety of children would be in accordance with the
principles of fundamental justice, the impugned law restricted the accuseds
liberty interest more than was necessary to accomplish its purpose. He found
the law was overbroad because: 1) its geographic scope was too wide in that it
applied to areas where children were not likely to be found; 2) its duration
was too long in that it applied for life without review; and 3) the class of
persons to whom it applied was too wide because some individuals caught by
the provision did not represent an ongoing threat to the safety of children.

[300]

Thereafter in
R. v. Demers,
2004 SCC 46,

[2004] 2 S.C.R. 489, the Court unanimously struck down a
Criminal Code
regime
that applied to accused persons who were found unfit to stand trial, on the
grounds that it offended s. 7 for being overbroad. The Court identified the
twin goals of the law as the protection of the public and the treatment of the
mentally ill accused fairly and appropriately. It concluded that the provisions
did not deal fairly and appropriately with the permanently (rather than
temporarily) unfit accused because they failed to provide for an end to the
criminal prosecution for those individuals who do not represent a significant
threat to public safety as they remain in custody subject to indefinite
restrictions on their liberty.

[301]

In each of these cases, the application of the
law was found to be overbroad because the means employed were determined to be
unnecessary to achieve the purposes of the respective laws. The means in
Heywood
involved loitering. In
Demers
they involved an ongoing criminal
prosecution for a permanently unfit accused who would never go to trial. In
each case, the effectiveness of the means to achieve the purposes of the law
was decided on evidence that less expansive means could achieve the same
purpose of the impugned law. In both of these cases, the overbreadth and the
solution to the overbreadth was a simple factual matter. The same cannot be
said of the impugned provision in this case.

[302]

The issue in this case is whether a blanket prohibition on the
possession of hard drugs is necessary to achieve the state objectives of health
and public safety. The question for this Court is whether Parliament could
draft the law in such a way as to exempt illegal drug use at safe injection
sites while still achieving the same objectives. The answer to this would
involve a complex balancing of interests and policy choicessignificantly more
than what was at issue in
Heywood
and
Demers
. Professor Hogg notes
that the question whether the terms of the law are no broader than is needed
to carry out the purpose raises a host of interpretative, policy and empirical
questions (Hogg,
Constitutional Law
). That courts must be cautious
about injecting their views on the means by which a legislature chooses to
achieve its objectives was expressly noted by Cory J. in
Heywood
at 793:

In analyzing a statutory
provision to determine if it is overbroad, a measure of deference must be paid
to the means selected by the legislature. While the courts have a
constitutional duty to ensure that legislation conforms with the
Charter
,
legislatures must have the power to make policy choices. A court should not
interfere with legislation merely because a judge might have chosen a different
means of accomplishing the objective if he or she had been the legislator.

[303]

The respondents, in this case, provided no
evidence upon which a court could find that the means employed by Parliament to
protect the health and public safety of all Canadians from such dangerous,
addictive and harmful drugs, was overly broad or could be achieved by some
alternative and narrower legislative means. In these circumstances it would be
mere speculation to conclude that this law could be less broad and still
achieve its purpose.

[304]

In summary, while the evidence before the trial
judge established that the claimants s. 7 rights to life, liberty and security
of the person were engaged by s. 4(1) of the
CDSA,
there was no
evidence to establish that the deprivation was arbitrary, disproportionate or
overbroad. The burden was on the respondents to show that the law failed to
comply with one or more of these three principles of fundamental justice. The
lack of evidence to support the alleged failure of the legislation to comply
with the principles of fundamental justice made the respondents legal burden
impossible to meet.

[305]

Lastly, I must mention the submission by the
British Columbia Civil Liberties Association that seeks to establish as a new
principle of fundamental justice the reasonable accommodation of individuals
with disabilities. In my view, this proposed principle would not satisfy the
framework for the identification of principles of fundamental justice set out
in
Malmo-Levine
and
Canadian Foundation for Children, Youth and the
Law v. Canada (Attorney General),
2004 SCC 4, [2004] 1 S.C.R. 76. Furthermore,
s. 15 of the
Charter
provides a remedy for any deprivation that may
arise to a member of this class of individuals by reason of his or her mental
or physical disability. I would not accede to this submission.

C.
Conclusion

[306]

The doctrine of paramountcy is a constitutional
doctrine of first recourse in double aspect matters. In my view, the trial
judge correctly applied this doctrine in the face of an operational conflict
between the supervised injection site program at Insite and s. 4(1) of the
CDSA.
The federal legislation is paramount and renders the provincial activity
inoperable.

[307]

The trial judge also was correct in finding that
the claimants s. 7 interests of the right to life, liberty and security of the
person were engaged by the anticipated expiry of the s. 56 constitutional
exemption for the staff and clientele of Insite. However, in my view, the trial
judge erred in law in finding that s. 4(1) of the
CDSA
was
arbitrary, disproportionate and overbroad and therefore did not accord with the
principles of fundamental justice. There was simply no evidence to support that
finding in the context of meeting the states broader interests of health and
public safety.

[308]

The current harm reduction model employed at
Insite cannot stand isolated from the sourcing, distribution and sale in Canada
of the illicit drugs used in its facility, by wilfully ignoring the context in
which those drugs arrive in the possession of its clientele. This conflicts
with Canadas constitutional mandate for criminal law, which includes the
control of dangerous and addictive drugs for the health and public safety of
its citizens.

[309]

In the result, I would allow the appeal of Canada
from the order declaring ss. 4(1) and 5(1) of the
CDSA
constitutionally
invalid as inconsistent with s. 7 of the
Charter
and dismiss the cross
appeals of PHS, VANDU, Mr. Wilson and Ms. Tomic from the order dismissing their
application for a declaration that ss. 4(1) and 5(1) of the
CDSA
are
inapplicable to Insite based on the doctrine of interjurisdictional immunity.


D.
Postscript

[310]

Since preparing these reasons I have had the
opportunity to review the reasons of Madam Justice Rowles. With respect, I find
that I am unable to agree with her conclusions.

The
Honourable Madam Justice D. Smith


